 

Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This Third Amendment to Credit Agreement (this “Amendment”) is entered into
effective as of the 23rd day of August, 2016, by and among Gran Tierra Energy
International Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Borrower”), Gran Tierra
Energy Inc., a corporation duly formed and existing under the laws of the State
of Nevada (the “Parent”), The Bank of Nova Scotia, as administrative agent (the
“Administrative Agent”) and the Lenders party hereto.

 

WITNESSETH:

 

WHEREAS, Borrower, the Parent, the Administrative Agent, and Lenders are parties
to that certain Credit Agreement dated as of September 18, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement as amended by this Amendment);

 

WHEREAS, pursuant to the Credit Agreement, Lenders have made certain Loans to
the Borrower and provided certain other credit accommodations to Borrower;

 

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
the Borrower has entered into that certain Share Purchase Agreement, dated as of
June 30, 2016 (the “Purchase Agreement”), by and among the Borrower, the
“Vendors” (as defined in the Purchase Agreement) and Petrolatina Energy Limited,
a company incorporated in England under the 1985 Act, with registered number
05173588 ("PELE"), pursuant to which the Borrower intends to acquire all of the
“Purchased Securities” (as defined in the Purchase Agreement, herein, the “PELE
Assets”), constituting all of the issued and outstanding Equity Interests of
PELE;

 

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
the Borrower intends to finance the acquisition of the PELE Assets (the “PELE
Acquisition”) with (a) the proceeds of an issuance of common Equity Interests by
the Parent generating Net Cash Proceeds of no less than $160.0 million (the
“Equity Issuance”), (b) the proceeds of Revolving Credit Loans (the “Revolving
Credit Borrowing”), (c) cash on hand (the “Cash Consideration”) and (d) the
proceeds of new term loans not to exceed $130.0 million (the “Term Loan
Borrowing”);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders enter into this Amendment to amend the Credit Agreement to, among other
things, provide for the issuance of Term Loans under the Credit Agreement on a
pari passu basis with the Revolving Loans;

 

WHEREAS, the Administrative Agent, Borrower and the Lenders have agreed to enter
into this Amendment to amend the Credit Agreement as more particularly set forth
herein;

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and Lenders hereto hereby agree as follows:

 

 1 

 

 

Section 1.          Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement and the exhibits to the Credit Agreement are, effective as of
the Third Amendment Effective Date (as defined below), hereby amended to read in
their entirety as attached as Exhibit A hereto.

 

Section 2.           Conditions Precedent. This Amendment shall be effective on
the date that each of the following conditions precedent is satisfied or waived
in accordance with Section 12.02 of the Credit Agreement (the “Third Amendment
Effective Date”):

 

2.1         Counterparts. Administrative Agent shall have received from the
Lenders, the Parent and the Borrower, counterparts (in such number as may be
requested by the Administrative Agent) of this Amendment signed on behalf of
such Persons.

 

2.2         Fees and Expenses. The Borrower shall have paid to the
Administrative Agent and the Lenders all fees required to be paid by the
Borrower (including pursuant to that certain Fee Letter dated as of June 30,
2016 between the Parent and the Administrative Agent (the “Third Amendment Fee
Letter”), and all expenses required to be paid by the Borrower under Section
12.03 of the Credit Agreement for which invoices have been presented at least 3
Business Days before the Third Amendment Effective Date (other than fees of
counsel to the Administrative Agent).

 

2.3         Acquisition Conditions.

 

(a)          The Administrative Agent shall have received a true and correct
fully-executed copy of the Purchase Agreement (including all amendments,
modifications, exhibits and schedules thereto) effecting the PELE Acquisition
and other material side letters or agreements relating to the PELE Acquisition,
and a certificate of an authorized officer of the Borrower certifying the same.

 

(b)          Subject only to the funding of the Term Loans on the Third
Amendment Effective Date, the PELE Acquisition shall have closed in accordance
with the Purchase Agreement without giving effect to any waiver, modification or
consent thereunder, or the failure to satisfy any condition in Section 6.1(a)
thereof, that is materially adverse to the interests of the Lenders unless
approved by the Administrative Agent (such approval not to be unreasonably
withheld) (it being understood that (a) any such amendment or waiver that
changes any third party beneficiary rights applicable to the Administrative
Agent or the Lenders or the governing law provision or any increase in the
amount of the purchase price under the Purchase Agreement (other than any
increase in the amount of the purchase price paid in the form of, or funded with
the proceeds of, common Equity Interests of the Parent) shall be deemed to be
materially adverse to the interests of the Lenders and (b) any decrease in the
amount of the purchase price under the Purchase Agreement of 10% or less shall
be deemed not to be materially adverse to the interests of the Lenders) and the
Administrative Agent shall have received a certificate of an authorized officer
of the Borrower certifying the same.

 

 2 

 

 

(c)          The Administrative Agent shall have received evidence that the
Parent shall have received net proceeds from the Equity Issuance in an amount of
no less than US$160.0 million which proceeds shall have been applied to the
purchase price under the Purchase Agreement.

 

(d)          After giving pro forma effect to the consummation of collectively,
(i) the PELE Acquisition, (ii) the Equity Issuance, (iii) application of the
Cash Consideration, (iv) the RBL Borrowing, (v) the borrowings of Term Loans
under the Credit Agreement on the Third Amendment Effective Date and (vi) the
payment of fees, commissions and expenses in connection with each of the
foregoing (including pursuant to the Loan Documents (including the Third
Amendment Fee Letter)) (collectively, the “Transactions”) on the Third Amendment
Effective Date, the Credit Parties shall have at least US$100.0 million of
liquidity, comprised of borrowing capacity available under the Credit Agreement
(but only to the extent that the Borrower is able to satisfy Section 6.02 of the
Credit Agreement on such date) and cash not subject to a Lien (other than Liens
securing the Secured Obligations).

 

(e)          The Administrative Agent shall have received the Parent’s unaudited
financial statements for the fiscal quarter ending March 31, 2016.

 

(f)          The Administrative Agent shall have received a pro forma
consolidated balance sheet and related pro forma consolidated statements of
income of the Parent as of and for the twelve-month period ending on the last
day of the most recently completed four-fiscal quarter period ending March 31,
2016, prepared after giving effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such other financial statements), in
each case based on internal management information.

 

(g)          The Administrative Agent shall have received a certificate of the
Secretary, an Assistant Secretary or another officer of each Credit Party (a)
setting forth (i) resolutions of its board of directors or other applicable
governing body with respect to the authorization of such Credit Party to execute
and deliver this Third Amendment and the other Loan Documents to which it is a
party and to enter into the transactions contemplated in those documents, (ii)
the directors and/or officers of such Credit Party (y) who are authorized to
sign the Loan Documents to which such Credit Party is a party and (z) who will,
until removed from the board of directors or replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby, (iii)
specimen signatures of such authorized directors and/or officers, and (iv) the
articles or certificate of incorporation and bylaws or memorandum and articles
of association (or other organizational documents) of such Credit Party,
certified as being true and complete or (b) certifying that (i) there have been
no changes to any of the organizational documents of such Credit Party attached
to the prior certificate of such Secretary, Assistant Secretary or other officer
of such Credit Party and (ii) the resolutions of such Credit Party attached to
such prior certificate remain in full force and effect and authorize the
execution and delivery of this Third Amendment and the other Loan Documents to
which such Credit Party is a party and its entry into the transactions
contemplated by such documents.

 

 3 

 

 

(h)          The Administrative Agent shall have received an opinion of (i)
Bracewell LLP, special New York counsel to the Parent and the other Credit
Parties, in form and substance satisfactory to the Administrative Agent, (ii)
Maples and Calder, Cayman Islands legal counsel to the Borrower, in form and
substance satisfactory to the Administrative Agent (iii) Stikeman Elliott
(London) LLP, special United Kingdom counsel to the Parent and the other Credit
Parties, in form and substance satisfactory to the Administrative Agent, (iv)
A&C Legal, special Colombian counsel to the Parent and the other Credit Parties,
in form and substance satisfactory to the Administrative Agent, (v) Ventura
Garcés & López-Ibor Abogados, special Spanish counsel to the Parent and the
other Credit Parties, in form and substance satisfactory to the Administrative
Agent, and (vi) Patton, Moreno & Asvat, special Panamanian counsel to the Parent
and the other Credit Parties, in form and substance satisfactory to the
Administrative Agent; and

 

(i)          The Administrative Agent shall have received a certificate from a
director of the Borrower in form and substance reasonably satisfactory to the
Administrative Agent certifying that the Credit Parties, on a consolidated basis
after giving effect to the Transactions and the other transactions contemplated
hereby, are solvent.

 

(j)          Each representation and warranty of Borrower contained in the
Credit Agreement and the other Loan Documents is true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) on the date hereof after giving effect to the
amendments set forth herein, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) as of such specified earlier date.

 

(k)          The Administrative Agent shall have received duly executed
counterparts (in such number as may be requested by the Administrative Agent)
signed by PELE and its Subsidiaries constituting Subsidiary Guarantors of an
Assumption Agreement to that certain Guaranty and Collateral Agreement, dated as
of September 18, 2015, by and among the Borrower, the Parent, the Administrative
Agent, and the other parties thereto.

 

(l)          The Administrative Agent shall have filed, or will file on the
Effective Date, UCC-1 financing statements as the Administrative Agent may deem
necessary or advisable to perfect the security interests created by the Security
Instrument set forth in clause (k) above.

 

 4 

 

 

(m)          The Administrative Agent shall have received (i) certificates, to
the extent applicable, together with undated, blank stock powers or share
transfer forms for each such certificate, representing all of the issued and
outstanding Equity Interests of each Credit Party, other than PELE, and (ii) a
share charge over the shares in PELE granted by the Borrower in favor of the
Administrative Agent.

 

(n)          The Administrative Agent shall have received duly executed Notes
and Colombian Notes payable to each Lender in a principal amount equal to its
Term Loan Commitment and Maximum Credit Amount dated as of the Third Amendment
Effective Date.

 

(o)          The Administrative Agent shall have received lien searches on PELE,
all of its Subsidiaries and PELE’s and such Subsidiaries’ assets.

 

(p)          Since December 31, 2015, there shall not have occurred any Target
Material Adverse Change. “Target Material Adverse Change” means any change,
event, occurrence, effect or circumstance that: (i) is or would reasonably be
expected to be material and adverse to the business, condition (financial or
otherwise), assets or results of operations of PELE and its Subsidiaries, taken
as a whole, other than changes, effects, or circumstances resulting from or
arising in connection with economic factors affecting the economy as a whole, or
factors generally affecting the industry or specific markets in which PELE and
its Subsidiaries operate or attributable to the announcement or performance of
the transactions contemplated by the Purchase Agreement or the Additional Share
Transactions (as defined in the Purchase Agreement), or both, situations of war
or terrorism or changes in Applicable Law (as defined in the Purchase Agreement)
or GAAP, provided that in each case, such matter does not have a materially
disproportionate effect on any of PELE and its Subsidiaries, relative to other
comparable companies and entities operating in the industries in which any of
PELE and its Subsidiaries operates; or (B) would reasonably be expected to
prevent or materially delay or impair the ability of any of the Vendors (as
defined in the Purchase Agreement) to perform its obligations under the Purchase
Agreement or to consummate the transactions contemplated therein.

 

(q)          The Administrative Agent and the Lenders shall have received, to
the extent requested by the Administrative Agent or such Lender at least 10 days
prior to the Third Amendment Effective Date, all documentation and other
information required by regulatory authorities under applicable ‘know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in respect of the Credit Parties after giving pro forma effect to the
Transactions.

 

Section 3.           Representations and Warranties of Borrower. To induce the
Lenders and Administrative Agent to enter into this Amendment, Borrower hereby
represents and warrants to Lenders and Administrative Agent as follows:

 

3.1         Reaffirm Existing Representations and Warranties. Each
representation and warranty of Borrower contained in the Credit Agreement and
the other Loan Documents is true and correct in all material respects (except to
the extent any such representation or warranty is qualified by materiality or
Material Adverse Effect, in which case it shall be true and correct in all
respects) on the date hereof after giving effect to the amendments set forth
herein, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(except to the extent any such representation or warranty is qualified by
materiality or Material Adverse Effect, in which case it shall be true and
correct in all respects) as of such specified earlier date.

 

 5 

 

 

3.2         Due Authorization; No Conflict. The execution, delivery and
performance by Borrower of this Amendment are within Borrower’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
stockholder or shareholder action (including, without limitation, any action
required to be taken by any class of directors of the Borrower or any other
Person, whether interested or disinterested, in order to ensure the due
authorization of this Amendment). The execution, delivery and performance by
Borrower of this Amendment (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any other third Person (including shareholders or any class of directors,
whether interested or disinterested, of the Parent, the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of this Amendment, except such as
have been obtained or made and are in full force and effect other than those
third party approvals or consents which, if not made or obtained, would not
cause a Default hereunder, could not reasonably be expected to have a Material
Adverse Effect or do not have an adverse effect on the enforceability of this
Amendment, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Credit Party or any order of
any Governmental Authority, (c) will not violate or result in a default under
any Material Document or any indenture, agreement or other instrument binding
upon Borrower or any other Credit Party or its Properties, or give rise to a
right thereunder to require any payment to be made by any Credit Party, and (d)
will not result in the creation or imposition of any Lien on any Property of
Borrower or any other Credit Party (other than the Liens created by the Loan
Documents).

 

3.3         Validity and Enforceability. This Amendment constitutes a legal,
valid and binding obligation of Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

3.4         Acknowledgment of No Defenses. Borrower acknowledges that it has no
defense to (a) Borrower’s obligation to pay the Obligations when due, or (b) the
validity, enforceability or binding effect against Borrower or any other Credit
Party of the Credit Agreement or any of the other Loan Documents (to the extent
a party thereto) or any Liens intended to be created thereby.

 

Section 4.           Miscellaneous.

 

4.1         Reaffirmation of Loan Documents. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect. This Amendment
shall not limit or impair any Liens securing the Obligations, each of which are
hereby ratified, affirmed and extended to secure the Obligations as it may be
increased pursuant hereto. This Amendment constitutes a Loan Document.

 

 6 

 

 

4.2         Parties in Interest. All of the terms and provisions of this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

4.3         Counterparts. This Amendment may be executed in counterparts,
including, without limitation, by electronic signature, and all parties need not
execute the same counterpart; however, no party shall be bound by this Amendment
until each Credit Party and the Lenders have executed a counterpart. Facsimiles
or other electronic transmissions (e.g. pdfs) of such executed counterparts
shall be effective as originals.

 

4.4         Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.

 

4.5         Headings. The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.

 

4.6         Effectiveness. This Amendment shall be effective automatically and
without necessity of any further action by Borrower, Administrative Agent or
Lenders when counterparts hereof have been executed by each Credit Party and the
Lenders.

 

4.7         Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 

 7 

 

 

BORROWER: gran tierra energy international  
holdings ltd.         By: /s/ Adrián Santiago Coral Pantoja   Name: Adrián
Santiago Coral Pantoja   Title: Director       PARENT: GRAN TIERRA ENERGY INC.  
      By: /s/ Gary S. Guidry   Name: Gary S. Guidry   Title: President & C.E.O.

 

Signature Page – Third Amendment

 

 

 

 

 ADMINISTRATIVE AGENT:

THE BANK OF NOVA SCOTIA,         By: /s/ Philip Lloyd   Name: Philip Lloyd  
Title: Director, International Banking         By: /s/ Enrique Lopez   Name:
Enrique Lonez   Title: Vice President, International Banking

 

Signature Page – Third Amendment

 

 

 

 

LENDERS: THE BANK OF NOVA SCOTIA, as a Lender         By: /s/ Philip Lloyd  
Name: Philip Lloyd   Title: Director, International Banking         By: /s/
Enrique Lopez   Name: Enrique Lonez   Title: Vice President, International
Banking

 

Signature Page – Third Amendment

 

 

 

 

  SOCIÉTÉ GÉNÉRALE,   as a Lender         By:   /s/ Max Sonnostine   Name: Max
Sonnostine   Title:   Director

 

Signature Page – Third Amendment

 

 

 

 

 

  HSBC Bank Canada,   as a Lender         By: /s/ Jason Lang   Name: Jason Lang
  Title: Director, Resources & Energy Group         By: /s/ Adam Lamb   Name:
Adam Lamb   Title: Assistant Vice President     Oil & Gas Large Corporate

 

Signature Page – Third Amendment

 

 

 

 

 

  Export Development Canada,   as a Lender         By: /s/ James Babbitt   Name:
James Babbitt   Title: Principal, Extractive Industries/     Structured and
Project Finance         By: /s/ Frank Kelly   Name: Frank Kelly   Title:
Director Extractive Industries     Structured and Project Finance

 

Signature Page – Third Amendment

 

 

 

 

  Natixis, New York Branch,   as a Lender         By: /s/ Gabriela Davies  
Name: Gabriela Davies   Title: Executive Director         By: /s/ Morvan
Mallegol   Name: Morvan Mallegol   Title: Director

 

Signature Page – Third Amendment

 

 

 

 

  Royal Bank of Canada,   as a Lender         By: /s/ Bryn R. Davies   Name:
Bryn R. Davies   Title: Authorized Signatory

 

Signature Page – Third Amendment

 



 

 



 

EXHIBIT A

 



 

 

[tex10-1logo.jpg] 

 

CREDIT AGREEMENT

 

Dated as of September 18, 2015

 

among

 

GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD.,
as Borrower

 

GRAN TIERRA ENERGY INC.,
as Parent

 

The Bank of Nova Scotia,
as Administrative Agent and Global Coordinator,

 

THE BANK OF NOVA SCOTIA and SOCIÉTÉ GÉNÉRALE,
as Joint Lead Arrangers and Joint Bookrunners

 

For the Revolving Loans

 

THE BANK OF NOVA SCOTIA

 

As Sole Lead Arranger and Bookrunner

 

For the Term Loans

 

and

 

The Lenders Party Hereto

 



 

 

 

 

 

TABLE OF CONTENTS

 

      Page No.         Article I   Definitions and Accounting Matters 1        
Section 1.01   Terms Defined Above 1 Section 1.02   Certain Defined Terms 1
Section 1.03   Types of Loans and Borrowings 32 Section 1.04   Terms Generally;
Rules of Construction 33 Section 1.05   Accounting Terms and Determinations;
GAAP 33 Section 1.06   Oil and Gas Definitions 33         Article II   The
Credits 33         Section 2.01   Term Loan Commitments 33 Section 2.02  
Revolving Credit Commitments 34 Section 2.03   Loans and Borrowings. 34 Section
2.04   Requests for Borrowings 35 Section 2.05   Interest Elections. 36 Section
2.06   Funding of Borrowings. 37 Section 2.07   Termination of Commitments and
Termination and Reduction of Aggregate Maximum Revolving Credit Amounts. 38
Section 2.08   Borrowing Base. 39 Section 2.09   Letters of Credit. 41 Section
2.10   Replacements of Lenders under Certain Circumstances. 47         Article
III   Payments of Principal and Interest; Prepayments; Fees 48         Section
3.01   Repayment of Loans 48 Section 3.02   Interest. 48 Section 3.03  
Alternate Rate of Interest 49 Section 3.04   Prepayments. 50 Section 3.05  
Fees. 52         Article IV   Payments; Pro Rata Treatment; Sharing of Set-offs
53         Section 4.01   Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. 53 Section 4.02   Presumption of Payment by the Borrower 54 Section
4.03   Defaulting Lenders. 55         Article V   Increased Costs; Break Funding
Payments; Taxes; Illegality 57         Section 5.01   Increased Costs. 57
Section 5.02   Break Funding Payments 58 Section 5.03   Taxes. 59

 

  i 

 

 

Section 5.04   Designation of Different Lending Office 61 Section 5.05  
Illegality 61         Article VI   Conditions Precedent 61         Section 6.01
  Effective Date 61 Section 6.02   Each Credit Event 65 Section 6.03  
Additional Conditions to Credit Events 65         Article VII   Representations
and Warranties 66         Section 7.01   Organization; Powers 66 Section 7.02  
Authority; Enforceability 66 Section 7.03   Approvals; No Conflicts 66 Section
7.04   Financial Condition; No Material Adverse Change. 67 Section 7.05  
Litigation 67 Section 7.06   Environmental Matters 67 Section 7.07   Compliance
with the Laws and Agreements; No Defaults or Borrowing Base Deficiency. 68
Section 7.08   Taxes 69 Section 7.09   Employee Benefit Arrangements 69 Section
7.10   Disclosure; No Material Misstatements 69 Section 7.11   Insurance 69
Section 7.12   Restrictive Agreements 70 Section 7.13   Subsidiaries. 70 Section
7.14   Location of Business and Offices 70 Section 7.15   Properties; Titles,
Etc. 70 Section 7.16   Maintenance of Properties 71 Section 7.17   Marketing of
Production. 72 Section 7.18   Swap Agreements and Qualified ECP Guarantor 72
Section 7.19   Use of Loans and Letters of Credit 72 Section 7.20   Solvency 72
Section 7.21   Material Documents 73 Section 7.22   Ranking 73 Section 7.23  
Anti-Corruption Laws and Sanctions 73 Section 7.24   Anti-Terrorism Laws/OFAC 74
Section 7.25   Foreign Exchange Special Regime 74 Section 7.26   Investment
Company Act 74         Article VIII   Affirmative Covenants 74         Section
8.01   Financial Statements; Other Information 74 Section 8.02   Notices of
Material Events 78

 

  ii 

 

 

Section 8.03   Existence; Conduct of Business 79 Section 8.04   Payment of
Obligations 79 Section 8.05   Performance of Obligations under Loan Documents 79
Section 8.06   Operation and Maintenance of Properties; Subordination of
Operator’s Liens 79 Section 8.07   Insurance 80 Section 8.08   Books and
Records; Inspection Rights 80 Section 8.09   Compliance with Laws 80 Section
8.10   Environmental Matters. 81 Section 8.11   Further Assurances. 81 Section
8.12   Reserve Reports. 82 Section 8.13   Title Information. 83 Section 8.14  
Guaranty; Collateral. 83 Section 8.15   Unrestricted Subsidiaries 85 Section
8.16   Post-Closing Obligations 85         Article IX   Negative Covenants 87  
      Section 9.01   Financial Covenants. 87 Section 9.02   Debt 87 Section 9.03
  Liens 89 Section 9.04   Restricted Payments; Repayment of Senior Debt;
Amendments to Terms of Senior Debt. 90 Section 9.05   Investments, Loans and
Advances 91 Section 9.06   Nature of Business; Unrestricted Subsidiaries. 92
Section 9.07   Limitation on Leases 93 Section 9.08   Proceeds of Notes 93
Section 9.09   Sale or Discount of Receivables 94 Section 9.10   Mergers, Etc 94
Section 9.11   Disposition of Properties 94 Section 9.12   Environmental Matters
96 Section 9.13   Transactions with Affiliates 96 Section 9.14   Restrictive
Agreements 96 Section 9.15   Swap Agreements 97 Section 9.16   Material
Documents 97 Section 9.17   Marketing Activities 98 Section 9.18   Sanctions 98
Section 9.19   Anti-Corruption Laws 98 Section 9.20   Taghmen Holding Company 98

 

  iii 

 

 

Article X   Events of Default; Remedies 98         Section 10.01   Events of
Default 98 Section 10.02   Remedies. 101         Article XI   The Agents 102    
    Section 11.01   Appointment; Powers 102 Section 11.02   Duties and
Obligations of Administrative Agent 103 Section 11.03   Action by Administrative
Agent 103 Section 11.04   Reliance by Administrative Agent 104 Section 11.05  
Subagents 104 Section 11.06   Resignation or Removal of Administrative Agent 104
Section 11.07   Agents as Lenders 105 Section 11.08   No Reliance 105 Section
11.09   Administrative Agent May File Proofs of Claim 105 Section 11.10  
Withholding Tax 106 Section 11.11   Authority of Administrative Agent to Release
Collateral and Liens. 106 Section 11.12   Colombian Security Documents 107
Section 11.13   Global Coordinator, Mandated Lead Arranger, Lead Manager and the
Arrangers 107         Article XII   Miscellaneous 108         Section 12.01  
Notices. 108 Section 12.02   Waivers; Amendments. 109 Section 12.03   Expenses,
Indemnity; Damage Waiver. 111 Section 12.04   Successors and Assigns. 112
Section 12.05   Survival; Revival; Reinstatement. 116 Section 12.06  
Counterparts; Integration; Effectiveness. 116 Section 12.07   Severability 117
Section 12.08   Right of Setoff 117 Section 12.09   Governing law; Jurisdiction;
Consent to Service of Process. 117 Section 12.10   Headings 118 Section 12.11  
Confidentiality 119 Section 12.12   Interest Rate Limitation 119 Section 12.13  
Judgment Currency 120 Section 12.14   EXCULPATION PROVISIONS 120 Section 12.15  
Collateral Matters; Secured Swap Agreements and Specified Cash Management
Agreements 121 Section 12.16   Collateral Assignment of Swap Agreements. 121
Section 12.17   No Third Party Beneficiaries 121 Section 12.18   USA Patriot Act
Notice. 122

 

  iv 

 

 

Section 12.19   English Language 122 Section 12.20   Acknowledgment and Consent
to Bail-In of EEA Financial Institutions 122 Section 12.21   Security Trustee
123

 

  v 

 

 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I   List of Maximum Credit Amounts Exhibit A-1   Form of Revolving Credit
Note Exhibit A-2   Form of Term Loan Note Exhibit B   Form of Borrowing Request
Exhibit C   Form of Interest Election Request Exhibit D   Form of Compliance
Certificate Exhibit E   Security Instruments Exhibit F   Form of Assignment and
Assumption Exhibit G   Petrolatina Constitutional Document Amendments      
Schedule 1.02(a)   Hydrocarbon Properties/Concession Agreements Schedule 1.02(b)
  Eligible Buyers Schedule 1.02(c)   Offtake Agreements Schedule 1.02(d)  
Guarantors Schedule 7.05   Litigation Schedule 7.06   Environmental Matters
Schedule 7.13   Subsidiaries Schedule 7.18   Swap Agreements Schedule 9.02  
Debt Schedule 9.03   Liens Schedule 9.05   Investments Schedule 9.13  
Transactions with Affiliates

 

  vi 

 

 

THIS CREDIT AGREEMENT dated as of September 18, 2015, is among: GRAN TIERRA
ENERGY INTERNATIONAL HOLDINGS LTD., an exempted company incorporated with
limited liability under the laws of the Cayman Islands (the “Borrower”); GRAN
TIERRA ENERGY INC., a corporation duly formed and existing under the laws of the
State of Nevada (the “Parent”); each of the Lenders from time to time party
hereto; THE BANK OF NOVA SCOTIA (in its individual capacity, “Scotiabank”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) and as global
coordinator (in such capacity, together with its successors in such capacity,
the “Global Coordinator”); and the other agents and lenders party hereto.

 

RECITALS

 

A.           The Borrower and the Parent have requested that the Lenders provide
certain loans to and extensions of credit on behalf of the Borrower.

 

B.           The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of this Agreement.

 

C.           In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

 

Article I
Definitions and Accounting Matters

 

Section 1.01         Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.

 

Section 1.02         Certain Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

 

“1203647 Alberta Inc.” means 1203647 Alberta Inc., a corporation organized under
the laws of the Province of Alberta.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted Consolidated Net Income” means, for any period, the sum of
Consolidated Net Income for such period plus the following expenses or charges
to the extent such expenses or charges reduced Consolidated Net Income for such
period: depreciation, depletion, amortization, exploration expenses and all
other noncash charges, minus all noncash income added to Consolidated Net
Income.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

 1 

 

 

“Affected Loans” has the meaning assigned such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that (a)
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person, or (b) owns
directly or indirectly 10% or more of the Equity Interests having ordinary
voting power for the election of the directors or other governing body of such
specified Person (other than as a limited partner of such specified Person). 

 

“Agents” means, collectively, the Administrative Agent and the Global
Coordinator; and “Agent” means either the Administrative Agent or the Global
Coordinator, as the context requires.

 

“Aggregate Maximum Revolving Credit Amounts” at any time shall equal the sum of
the Maximum Revolving Credit Amounts, as the same may be reduced or terminated
pursuant to Section 2.07. On the Effective Date, the Aggregate Maximum Revolving
Credit Amounts is $500,000,000.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth therein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to Section
3.03, then the Alternate Base Rate shall be the greater of clause (a) and (b)
above and shall be determined without reference to clause (c) above.

 

“ANH” means Agencia Nacional de Hidrocarburos.

 

“Anti-Corruption Laws” means the FCPA, the UK Bribery Act of 2010, and all
similar laws, rules, and regulations of any Governmental Authority having
jurisdiction over any Credit Party from time to time concerning or relating to
bribery or corruption.

 

“Anti-Money Laundering Laws” shall mean all applicable financial recordkeeping
and reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, which in each case are issued, administered or enforced by any
governmental agency having jurisdiction over any Credit Party, or to which any
Credit Party is subject.

 

“Anti-Terrorism Laws” shall mean any requirement of Law related to terrorism
financing or money laundering, including the Patriot Act, The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), and Executive
Order 13224 (effective September 24, 2001).

 

 2 

 

  

“Applicable Margin” means, for any day, (a) with respect to any Eurodollar Term
Loans, 6.00%, (b) with respect to any ABR Term Loans, 5.00% and (c) with respect
to any ABR Revolving Loan or Eurodollar Revolving Loan, as the case may be, the
rate per annum set forth in the Borrowing Base Utilization Grid below based upon
the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid Borrowing Base Utilization Percentage   <25%   

≥25%, but <50

%   

≥50%, but <75

%   

≥75%, but <90

%  ≥90% ABR Loan Margin   1.00%   1.25%   1.50%   1.75%   2.00% Eurodollar Loan
Margin   2.00%   2.25%   2.50%   2.75%   3.00%

 

Each change in the Applicable Margin with respect to any ABR Revolving Loan or
Eurodollar Revolving Loan, as the case may be, shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; provided,
however, that if at any time the Borrower fails to deliver a Reserve Report
pursuant to Section 8.12(a), then the “Applicable Margin” means the rate per
annum set forth on the grid when the Borrowing Base Utilization Percentage is at
its highest level.

 

“Applicable Percentage” means, with respect to any Lender, the fraction
expressed as a percentage obtained by dividing (a) the sum of such Lender’s
outstanding Term Loan plus such Lender’s Revolving Credit Commitment by (b) the
sum of the total outstanding Term Loans plus the total Revolving Credit
Commitments; provided that for purposes of this definition, if the Revolving
Credit Commitments are terminated in full or have expired, then each Revolving
Credit Lender’s Revolving Credit Commitment and the total Revolving Credit
Commitments shall be the amounts thereof immediately prior to giving effect to
any such termination of such Revolving Credit Commitments.

 

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender, the percentage of the Aggregate Maximum Revolving Credit Amounts
represented by such Revolving Credit Lender’s Maximum Revolving Credit Amount;
provided that if the Revolving Credit Commitments are terminated in full or have
expired, the Applicable Revolving Credit Percentages shall be determined based
upon the Revolving Credit Commitments most recently in effect, giving effect to
any assignments.

 

“Applicable Term Loan Percentage” means, with respect to any Term Lender (a) at
any time prior to the Third Amendment Effective Date, the percentage of the
total Term Loan Commitments represented by such Term Lender’s Term Loan
Commitment as such percentage is set forth on Annex I as modified by Section
2.01, and (b) thereafter, the percentage of the total outstanding Term Loans
represented by such Term Lender’s Term Loans.

 

“Approved Counterparty” means any Lender or any Affiliate of a Lender.

 

 3 

 

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” means (a) GLJ Petroleum Consultants Ltd., (b)
McDaniel & Associates Consultants, and (c) any other independent petroleum
engineers reasonably acceptable to the Administrative Agent.

 

“Argosy Energy, LLC” means Argosy Energy, LLC, a Delaware limited liability
company.

 

“Arrangers” means, collectively, (a) The Bank of Nova Scotia and Société
Générale, in their capacities as the joint lead arrangers and joint bookrunners
hereunder with respect to the Revolving Loans and (b) The Bank of Nova Scotia,
in its capacity as sole lead arranger and bookrunner with respect to the Term
Loans.

 

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Revolving Loan Termination Date.

 

“Available Amount” means, at any date of determination, an amount, not less than
zero in the aggregate, determined on a cumulative basis equal to the sum of
(without duplication): (a) $100,000,000.00, (b) (i) plus (if such number is
positive) 50% of Adjusted Consolidated Net Income or (ii) minus (if such number
is negative) 100% of Adjusted Consolidated Net Income, in either case, for the
period (taken as one accounting period) from July 1, 2015 to the end of the
fiscal quarter most recently ended in respect of which a compliance certificate
has been delivered as required pursuant to Section 8.01(c), plus (c) the Net
Cash Proceeds of any Permitted Equity Issuance (other than any Permitted Equity
Issuance the proceeds of which are used to pay a portion of the consideration
for the PELE Acquisition) after the Effective Date; as such total amount shall
be reduced dollar for dollar from time to time (i) to the extent that all or a
portion of the Available Amount is applied prior to such date to make
Investments to the extent permitted by Section 9.05(m), (ii) by the amount of
any Net Cash Proceeds of any Permitted Equity Issuance (other than any Permitted
Equity Issuance the proceeds of which are used to pay a portion of the
consideration for the PELE Acquisition) required to be used to prepay Term Loans
pursuant to Section 3.04(c)(vi) and (iii) to the extent such amount has been
applied prior to such date for any acquisitions of Property or Investments
permitted by Sections 9.05(g)(ii), (i), (k) or (l).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

 4 

 

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Bermuda Security Documents” means, collectively, each of the following
documents:

 

(a)          a deed of charge agreement executed and delivered by Gran Tierra
Energy Colombia to the Administrative Agent dated as of the Effective Date (as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time), in form and substance satisfactory to the Administrative
Agent;

 

(b)          a deed of charge agreement executed and delivered by Petrolifera to
the Administrative Agent dated as of the Effective Date (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time), in form and substance satisfactory to the Administrative Agent;

 

(c)          the Deposit Account Control Agreement (Gran Tierra Energy
Colombia);

 

(d)          the Deposit Account Control Agreement (Petrolifera); and

 

(e)          any other documents reasonably required by the Administrative Agent
to be executed in connection with the creation, attachment and/or perfection
under the laws of Bermuda of the security interests to be granted pursuant to
the aforementioned security documents or any of the other Security Instruments.

 

“Bid End Date” has the meaning assigned to such term in the definition of “NCIB
Buyback”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.08, as the same may be adjusted from time to time
pursuant to Section 9.11(d).

 

 5 

 

 

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.04.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Toronto, Calgary or Bogota, Colombia
are authorized or required by law to remain closed; and if such day relates to a
Borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a
Eurodollar Loan or a notice by the Borrower with respect to any such Borrowing
or continuation, payment, prepayment, conversion or Interest Period, any day
which is also a day on which banks are open for dealings in US Dollar deposits
in the London interbank market.

 

“Canadian Security Documents” means, collectively, each of the following
documents:

 

(a)          a general security agreement executed and delivered by each of the
Parent, Solana Resources Limited, Gran Tierra Exchangeco Inc., Gran Tierra
Callco ULC, 1203647 Alberta Inc., Gran Tierra Goldstrike Inc. and Gran Tierra
Energy Canada ULC in favour of the Administrative Agent (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time), in form and substance satisfactory to the Administrative Agent;

 

(b)          one or more securities pledge agreements executed and delivered by
Parent, Gran Tierra Exchangeco Inc., Gran Tierra Callco ULC, 1203647 Alberta
Inc., Gran Tierra Goldstrike Inc. and Gran Tierra Energy Cayman Islands Inc.,
respecting all of the issued and outstanding shares in Gran Tierra Callco ULC,
1203647 Alberta Inc., Solana Resources Limited, Gran Tierra Exchangeco Inc.,
Gran Tierra Goldstrike Inc. and Gran Tierra Energy Canada ULC (as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time), in form and substance satisfactory to the Administrative Agent; and

 

(c)          any other documents reasonably required by the Administrative Agent
to be executed in connection with the creation, attachment and/or perfection
under the laws of Canada or any province thereof of the security interests to be
granted pursuant to the aforementioned security documents or any of the other
Security Instruments.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Cash Collateral” has the meaning assigned such term in Section 2.09(j)(ii).

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent (as a first priority, perfected security interest), for the
benefit of the Issuing Bank, cash in US Dollars, at a location and pursuant to
documentation in form and substance satisfactory to the Administrative Agent.
“Cash Collateralized” has a correlative meaning.

 

 6 

 

 

“Cash Equivalents” means any Investment of the types described in Section
9.05(c) through (f), and any other Investments of a similar nature approved by
the Administrative Agent in its sole discretion.

 

“Casualty Event” means any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation,
seizure, taking or similar proceeding of, any Property of any Credit Party.

 

“Cayman Security Documents” means, collectively, each of the following
documents:

 

(a)          equitable mortgages over the shares of the Borrower, Petrolifera,
and Gran Tierra Energy Cayman Islands Inc., together with all annexures thereto,
governed by the laws of the Cayman Islands (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time), in
form and substance satisfactory to the Administrative Agent; and

 

(b)          any other documents reasonably required by the Administrative Agent
to be executed in connection with the creation, attachment and/or perfection
under the laws of Cayman Islands of the security interests to be granted
pursuant to the aforementioned security documents or any of the other Security
Instruments.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Parent, (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Parent by
Persons who were neither (i) nominated by the board of directors of the Parent
nor (ii) appointed by directors so nominated, (c) the failure of the Parent to
own, directly or indirectly, 100% of the issued and outstanding Equity Interests
of the Borrower, (d) the Borrower shall cease to be Controlled by the Parent, or
(e) any Fundamental Change occurs.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, or in implementation
thereof and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor similar authority) or the United States or Canadian financial
regulatory authorities, in each case pursuant to Basel III, shall be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated,
issued or implemented.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (except as otherwise provided in the definition of “FATCA”), and
the regulations promulgated thereunder.

 

 7 

 

 

“Collateral” means all the “Collateral” and “Derechos”, in each case, as defined
in the applicable Security Instruments and all other Property, now owned or
hereafter acquired on which Liens have been granted (or are required to have
been granted) to the Administrative Agent, for the benefit of the Secured
Parties, or to each Secured Party, as applicable, to secure the Secured
Obligations; provided that “Collateral” shall exclude any “Excluded Property” as
defined in the Guaranty Agreement.

 

“Collateral Account” has the meaning assigned such term in Section 2.09(j)(ii).

 

“Collection Account” means a deposit account approved by the Administrative
Agent, and maintained with Scotiabank, as depositary (or its successors in such
capacity), or HSBC Bank Bermuda Limited or one or more other banks satisfactory
to the Administrative Agent.

 

“Colombia” means The Republic of Colombia.

 

“Colombian Branches” means, collectively, (a) Petrolifera Petroleum (Colombia)
Limited, the Colombian branch office of Petrolifera, and (b) Gran Tierra Energy
Colombia, Ltd., the Colombian branch office of Gran Tierra Energy Colombia.

 

“Colombian Hydrocarbon Properties” means (a) as of the Effective Date, the
Hydrocarbon Interests set forth on Schedule 1.02(a); and (b) from time to time
and at any time after the Effective Date, all Hydrocarbon Interests in Colombia
in which the Borrower or any Subsidiary shall have an interest and that have
been included in the Borrowing Base.

 

“Colombian Notes” means the Colombian law pagarés with blank spaces and their
corresponding letters of instruction, issued by the Borrower and described in
Section 2.03(d), in form and substance satisfactory to the Administrative Agent,
together with all amendments, modifications, replacements, extensions and
rearrangements thereof.

 

“Colombian Oil and Gas Properties” means Oil and Gas Properties of the Credit
Parties located in Colombia.

 

“Colombian Pesos” refers to lawful money of Colombia.

 

“Colombian Peso Offtake Agreements” means any Offtake Agreements pursuant to
which payments are made by the applicable Offtaker in Colombian Pesos; provided,
that the payments made by the Offtakers thereunder do not exceed, in the
aggregate, an amount equal to the Colombian Peso equivalent of $3,000,000 during
any 12 month period.

 

“Colombian Security Documents” means, collectively, each of the following
documents:

 

(a)          a security agreement (garantía mobiliaria) over the economic rights
of Gran Tierra Energy Colombia and Petrolifera in Colombia under each Concession
Agreement to which it is a party in existence on the Effective Date, governed by
the laws of Colombia and dated on or about the Effective Date (as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time), in form and substance satisfactory to the Administrative Agent, granting
in favor of the Administrative Agent and each other Secured Party a first
priority security interest in such rights; and

 

 8 

 

 

(b)          any other documents reasonably required by the Administrative Agent
to be executed in connection with the creation, attachment and/or perfection
under the laws of Colombia of the security interests to be granted pursuant to
the aforementioned security documents or any of the other Security Instruments.

 

“Commitments” means, collectively, the Term Loan Commitments and the Revolving
Credit Commitments of all the Lenders, and “Commitment” means any Term Loan
Commitment and/or Revolving Credit Commitment of a Lender, as the context
requires.

 

“Commodity Hedging Agreement” means (a) any swap, forward, cap, floor, collar or
other similar transaction relating to the price of any category of Hydrocarbons
or any index calculated based on the price of one or more categories of
Hydrocarbons, (b) any option with respect to any of the foregoing transactions,
(c) physical forward contracts for set prices; provided that payment is not made
prior to delivery and (d) any combination of the foregoing transactions.

 

“Concession Agreements” means, collectively, (a) each Hydrocarbon concession,
license, participation, exploration and production contract, production sharing
agreement or other similar agreement entered into between any Credit Party and
any Governmental Authority or other Person listed on Schedule 1.02(a), and (b)
any other Hydrocarbon concession, license, participation, exploration and
production contract, production sharing agreement or other similar agreement
entered into between any Credit Party and any Governmental Authority or other
Person, as each such agreement may be amended, restated, supplemented, replaced
or otherwise modified in accordance with this Agreement.

 

“Consolidated Net Income” means with respect to the Parent and the Consolidated
Restricted Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Parent and the Consolidated Restricted Subsidiaries after
allowances for Taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Parent or any Consolidated Restricted Subsidiary has an
interest (which interest does not cause the net income of such other Person to
be consolidated with the net income of the Parent and the Consolidated
Restricted Subsidiaries in accordance with GAAP), except to the extent of the
amount of dividends or distributions actually paid in cash during such period by
such other Person to the Parent or to a Consolidated Restricted Subsidiary, as
the case may be; (b) the net income (but not loss) during such period of any
Consolidated Restricted Subsidiary to the extent that the declaration or payment
of dividends or similar distributions or transfers or loans by that Consolidated
Restricted Subsidiary is not at the time permitted by operation of the terms of
its charter or any agreement, instrument or Governmental Requirement applicable
to such Consolidated Restricted Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP; (c) the net income
(or deficit) of any Person accrued prior to the date it becomes a Consolidated
Restricted Subsidiary or is merged into or consolidated with the Parent or any
of its Consolidated Restricted Subsidiaries; (d) any extraordinary non-cash
gains or losses during such period and (e) any gains or losses attributable to
writeups or writedowns of assets, including ceiling test writedowns; and
provided, further that if the Parent or any Consolidated Restricted Subsidiary
shall acquire or dispose of any Property during such period, then the
Consolidated Net Income shall be calculated after giving pro forma effect to
such acquisition or disposition, as if such acquisition or disposition had
occurred on the first day of such period.

 

 9 

 

 

“Consolidated Restricted Subsidiaries” means each Restricted Subsidiary of the
Parent which is a Consolidated Subsidiary.

 

“Consolidated Subsidiaries” means each Subsidiary of the Parent (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Senior Notes” means any Senior Debt that is convertible into, or
exchangeable for, Equity Interests constituting common stock of any Credit
Party.

 

“Convertible Senior Notes Documents” shall mean, collectively, any notes
evidencing any Convertible Senior Notes, any Convertible Senior Notes Indenture,
and all other agreements, documents and instruments now or at any time executed
and delivered by the Parent or any other Credit Party in connection with any
Convertible Senior Notes.

 

“Convertible Senior Notes Indenture” means any indenture (including the Initial
Convertible Senior Notes Indenture) pursuant to which any Convertible Senior
Notes are issued.

 

“Credit Parties” means, collectively, the Parent, the Borrower and each
Subsidiary Guarantor.

 

“Creditor Party” means the Administrative Agent, the Issuing Bank or any Lender.

 

“C T Corporation” means C T Corporation System, a Delaware corporation.

 

“Currency Exchange Agreement” means any agreement or arrangement providing for
the transfer or mitigation of risks of fluctuations in the exchange rate between
currencies either generally or under specific contingencies.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services (other
than accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than ninety
(90) days past the date of invoice or delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP); (d) all obligations under Capital Leases;
(e) all obligations under Synthetic Leases; (f) all Debt (as defined in the
other clauses of this definition) of others secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by) a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person; (g) all Debt (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the Debt (howsoever such assurance shall be made) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Debt or Property of others;
(i) obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than gas balancing arrangements in the ordinary course of business; (j)
obligations to pay for goods or services even if such goods or services are not
actually received or utilized by such Person; (k) any Debt of a partnership for
which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock; and (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment. The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.

 

 10 

 

 

“Dedicated Cash Receipts” means all cash received by or on behalf of any Credit
Party with respect to the following: (a) any amounts payable under or in
connection with any Swap Agreement or Material Document (including, without
limitation, payments or proceeds from Offtake Agreements); (b) cash representing
operating revenue earned or to be earned by any Credit Party; (c) proceeds from
Loans; and (d) any other cash received by any Credit Party from whatever source
arising from or relating to business, operations and assets of the Credit
Parties located in Colombia; provided that “Dedicated Cash Receipts” shall not
include any of the following: (i) liability insurance proceeds required to be
paid directly to third parties, (ii) payments made to any Credit Party for the
account of third parties under or in connection with joint operating agreements
or similar joint development agreements and (iii) payments made in Colombian
Pesos received pursuant to the Colombian Peso Offtake Agreements.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Creditor Party any other amount required to be paid by it
hereunder, (b) has notified the Borrower or any Creditor Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by a Creditor Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Creditor Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event or a Bail-In Action.

 

“Deposit Account Control Agreement” means a deposit account control agreement in
form and substance satisfactory to the Administrative Agent, as the same may be
amended, modified or supplemented from time to time.

 

“Deposit Account Control Agreement (Gran Tierra Energy Colombia)” means the
Deposit Account Control Agreement dated as of the Effective Date among Gran
Tierra Energy Colombia, the Administrative Agent and HSBC Bank Bermuda Limited
(and its successors in such capacity), as the same may be amended, modified or
supplemented from time to time.

 

 11 

 

 

“Deposit Account Control Agreement (Petrolifera)” means the Deposit Account
Control Agreement dated as of the Effective Date among Petrolifera, the
Administrative Agent and HSBC Bank Bermuda Limited, as depositary (or its
successors in such capacity), as the same may be amended, modified or
supplemented from time to time.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself, or whose government, is the subject of any
Sanction.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

 

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income Taxes, depreciation,
depletion, amortization, exploration expenses and other similar noncash charges,
minus all noncash income added to Consolidated Net Income.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Eligible Buyers” means (a) Ecopetrol S.A., (b) Petrobras Internacional
Braspetro B.V., (c) Petrobras Colombia Limited, (d) each of the Persons listed
on Schedule 1.02(b), (e) in the case of Colombian Hydrocarbon Properties not
operated by any Credit Party, any buyer approved by the operator thereof other
than an Affiliate of the Parent, and (f) any additional Persons that have been
approved in writing by the Administrative Agent and the Majority Lenders, acting
reasonably, at the time of the purchase of crude oil or other Hydrocarbons by
such Person from any Credit Party; provided that the approval of the
Administrative Agent and the Majority Lenders shall not be required in
connection with any Offtake Agreement if the aggregate amount of all payments
made pursuant to such Offtake Agreement by the Offtaker does not exceed
$5,000,000 during any 12 month period; provided, further that any such Person
shall cease to be an Eligible Buyer if:

 

 12 

 

 

(i)          any Credit Party has received any written notice or otherwise has
knowledge that such Person is the subject of any bankruptcy, insolvency,
reorganization, liquidation, dissolution or winding-up proceeding or action
(whether voluntary or involuntary); or

 

(ii)         at the time any such determination is made, more than 10% of the
aggregate amount of accounts due from such Person in respect of its purchase of
crude oil or other Hydrocarbons from any Credit Party has at such time remained
unpaid for more than 30 days (measured from the due date specified in the
original invoice therefor).

 

“Engineering Reports” has the meaning assigned such term in Section 2.08(c)(i).

 

“Entitled Person” has the meaning assigned such term in Section 12.13.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the Parent
or any Subsidiary is conducting, or at any time has conducted, business, or
where any Property of the Parent or any Subsidiary is located.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, ordinary shares, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or common, preferred, or other equity ownership interests
in a Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such Equity Interest.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

 13 

 

 

“Excepted Debt” means (a) Debt in respect of any bankers’ acceptance, bank
guarantees, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business or consistent with past practice or
industry practice (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Debt with respect to reimbursement-type
obligations regarding workers compensation claims); (b) Debt in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, completion guarantees
and similar obligations (including such obligations in respect of letters of
credit and bank guarantees related thereto and such obligations incurred to
secure health, safety and environmental obligations), in each case, not in
connection with money borrowed and provided in the ordinary course of business
or consistent with past practice; (c) cash management obligations, cash
management services and other Debt in respect of netting services, automatic
clearing house arrangements, employees’ credit or purchase cards, overdraft
protections and similar arrangements in each case incurred in the ordinary
course of business; (d) Debt arising from agreements of the Parent or any
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the disposition of
any business, assets or Equity Interests permitted hereunder; (e) Debt
representing deferred compensation to employees, consultants or independent
contractors of the Parent or any Subsidiary incurred in the ordinary course of
business which are not greater than ninety (90) days past the date of invoice or
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP; and
(f) endorsements of negotiable instruments incurred in the ordinary course of
business.

 

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Parent or any Subsidiary or materially impair the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution; provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Parent or any of its Subsidiaries to provide collateral to the depository
institution; (f) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Parent or any
Subsidiary that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Parent or any Subsidiary or materially impair
the value of such Property subject thereto; (g) Liens on cash or securities
pledged to secure performance of tenders, surety and appeal bonds, government
contracts, performance and return of money bonds, bids, trade contracts, leases,
statutory obligations, regulatory obligations and other obligations of a like
nature incurred in the ordinary course of business and (h) judgment and
attachment Liens not giving rise to an Event of Default; provided that any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such proceeding may be initiated shall not have expired and no action to
enforce such Lien has been commenced; provided further that Liens described in
clauses (a) through (e) shall remain “Excepted Liens” only for so long as no
action to enforce such Lien has been commenced and no intention to subordinate
the first priority Lien granted in favor of the Administrative Agent and the
Lenders is to be hereby implied or expressed by the permitted existence of such
Excepted Liens.

 

 14 

 

 

“Excluded Cash” means, with respect to cash and Cash Equivalents held by the
Credit Parties, on any date of determination, any (i) Cash Collateral, (ii) cash
collateral or cash deposits received from a Person (other than a Credit Party)
and held by a Credit Party, (iii) cash collateral given by a Credit Party to
another Person (other than a Credit Party) and other cash, in each case, held by
or on behalf of, another Person (other than a Credit Party) pursuant to any
contractual or regulatory obligation, (iv) cash necessary to cover daylight
overdrafts, and (v) cash on hand necessary to fund (A) those obligations payable
within the immediately succeeding five Business Days and (B) those trade or
trading obligations to be prepaid in the ordinary course of business in lieu of
posting collateral within the immediately succeeding five Business Days.

 

“Excluded Offtake Agreements” means any Offtake Agreements (other than the
Colombian Peso Offtake Agreements) which, in the aggregate with all other
Excluded Offtake Agreements, provide that the payments made by the Offtakers
thereunder do not exceed, in the aggregate, an amount equal to $10,000,000
during any 12 month period.

 

“Excluded Swap Obligations” has the meaning assigned to such term in the
Guaranty Agreement.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Credit Party hereunder or under any other Loan
Document, (a) income or franchise taxes imposed on (or measured by) its net
income by the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located, (b) any branch profits Taxes or
similar Taxes imposed by any jurisdiction in which any Credit Party is located,
(c) Taxes attributable to such recipient’s failure to comply with Section
5.03(e) and (d) any United States withholding Tax that is imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 30, 2013 among the Borrower, the Parent, Wells Fargo Bank, National
Association, as administrative agent, and the lenders and other agents party
thereto (as heretofore amended, modified, supplemented or restated).

 

“Fair Market Value” shall mean, with respect to any Property on any date of
determination, the value of the consideration obtainable in a sale of such
Property or at such date of determination assuming a sale by a willing seller to
a non-affiliated willing purchaser dealing at arm’s length and arranged in an
orderly manner over a reasonable period of time having regard to the nature and
characteristics of such Property.

 

 15 

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreements entered into in connection therewith, and any
fiscal or regulatory legislation, rules, guidance notes or practices adopted
pursuant to such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means, collectively (a) the Agency Fee Letter dated as of August
18, 2015, between the Parent and the Administrative Agent and (b) the Fee Letter
dated as of June 30, 2016, between the Parent and the Administrative Agent.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Parent.

 

“Financial Statements” means the financial statement or statements of the Parent
and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

“Foreign Lender” means any Lender that is resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction, and Canada and each Province thereof shall be deemed to
constitute a single jurisdiction.

 

“Fundamental Change” has the meaning given to the term “fundamental change” in
the Initial Convertible Senior Notes Indenture or the meaning given to the term
“fundamental change” as defined in any other Convertible Senior Notes Indenture
in a manner substantially consistent with the definition of “fundamental change”
as defined in the Initial Convertible Senior Notes Indenture.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America,
Canada, Colombia, Bermuda, the Cayman Islands, Spain, the United Kingdom or
Panama, any other nation or any political subdivision thereof, whether state,
department, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

 16 

 

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, resolution, instruction, circular, certificate, license, rules of common
law, authorization or other directive or requirement, whether now or hereinafter
in effect, of any Governmental Authority.

 

“Gran Tierra Callco ULC” means Gran Tierra Callco ULC, an unlimited liability
corporation organized under the laws of the Province of Alberta, Canada.

 

“Gran Tierra Energy Colombia” means Gran Tierra Energy Colombia, Ltd., a limited
partnership organized under the laws of Utah.

 

“Gran Tierra Energy Canada ULC” means Gran Tierra Energy ULC, an unlimited
liability corporation organized under the laws of the Province of Alberta,
Canada.

 

“Gran Tierra Exchangeco Inc.” means Gran Tierra Exchangeco Inc., a corporation
organized under the laws of the Province of Alberta.

 

“Gran Tierra Goldstrike Inc.” means Gran Tierra Goldstrike Inc., a corporation
organized under the laws of the Province of Alberta.

 

“Guarantor” means (a) the Parent and (b) each Subsidiary that guarantees or is
required to guarantee the Secured Obligations hereunder (including pursuant to
Section 6.01 and Section 8.14(a)). On the Third Amendment Effective Date, the
Subsidiaries set forth on Schedule 1.02(d) are Guarantors.

 

“Guaranty Agreement” means that certain Guaranty and Collateral Agreement
executed by the Credit Parties in form and substance satisfactory to the
Administrative Agent, unconditionally guarantying on a joint and several basis,
payment of the Secured Obligations, as the same may be amended, modified or
supplemented from time to time.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and (c)
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, infectious or medical wastes.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes, the Colombian
Notes or on other Obligations under laws applicable to such Lender which are
presently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum nonusurious
interest rate than applicable laws allow as of the date hereof.

 

 17 

 

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to (a) Hydrocarbon reserves from which Hydrocarbons
may or may potentially be severed or extracted, whether directly or indirectly,
including, without limitation, by virtue of any Concession Agreement, similar
arrangement or otherwise and (b) any Concession Agreement, oil and gas leases,
oil, gas and mineral leases, or other liquid or gaseous hydrocarbon leases,
mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual
interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

"Initial Convertible Senior Notes Indenture " shall mean an indenture that
provides for the issuance of Convertible Senior Notes on substantially those
terms set forth in that certain Preliminary Offering Memorandum, dated as of
March 31, 2016.

 

“Initial Reserve Report” means the report of GLJ Petroleum Consultants Ltd.
dated as of February 2, 2015, evaluating the Colombian Hydrocarbon Properties of
the Credit Parties as of December 31, 2014.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Parent and the
Consolidated Restricted Subsidiaries for such period, including to the extent
included in interest expense under GAAP: (a) amortization of debt discount,
(b) capitalized interest and (c) the portion of any payments or accruals under
Capital Leases allocable to interest expense,.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
agreed to by the Lenders, 12, months thereafter, as the Borrower may elect;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

 18 

 

 

“Interest Rate Protection Agreement” means any interest rate swap, cap or collar
agreement or similar arrangement providing for the transfer or mitigation of
interest risks, either generally or under specific contingencies.

 

“Interim Redetermination” has the meaning assigned such term in Section 2.08(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.08(d).

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
reasonably determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBO Screen Rate for the
shortest period (for which the LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit; or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

“Issuing Bank” means Scotiabank, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.09(i), and/or one or more other Lenders selected by the Borrower who agree to
act as an issuer of Letters of Credit (and are approved by Administrative Agent
in its reasonable discretion). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall mean “each Issuing Bank” or
“the applicable Issuing Bank”, as the context may require, and shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

 19 

 

 

“LC Commitment” at any time means $100,000,000.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Revolving Credit Percentage of the total LC
Exposure at such time.

 

“Lead Manager” means each of Export Development Canada and Natixis, New York
Branch.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. The term “Lenders” shall include both Term Lenders and Revolving
Credit Lenders.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for US Dollars) for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as shall be
selected by the Administrative Agent in its reasonable discretion (in each case,
the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period; provided that,
(x) if the LIBO Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement and (y) if the LIBO Screen Rate
shall not be available at such time for a period equal in length to such
Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall be the
Interpolated Rate at such time, subject to Section 3.03 in the event that the
Administrative Agent shall reasonably conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided further, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Adjusted LIBOR Rate for
such Interest Period.

 

 20 

 

 

“LIBO Screen Rate” has the meaning assigned such term in the definition in “LIBO
Rate”.

 

“Lien” means any interest in Property (whether in the form of an easement,
restriction, servitude, permit, condition, covenant, exception, reservation or
otherwise) securing an obligation owed to, or a claim by, a Person other than
the owner of the Property, whether such interest is based on the common law,
statute or contract, and whether such obligation or claim is fixed or
contingent, and including but not limited to (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, garantía mobiliaria,
hypothecation, antichresis, usufruct, security agreement, conditional sale, deed
of trust, assignment in trust, or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties. For the purposes of this Agreement, the Parent
and each Subsidiary shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

 

“Liquidate” means, with respect to any Swap Agreement, the sale, assignment,
novation, unwind or termination of all or any part of such Swap Agreement or the
creation of an offsetting position against all or any part of such Swap
Agreement. The terms “Liquidated” and “Liquidation” have correlative meanings
thereto.

 

“Loan Documents” means this Agreement, the Notes, the Colombian Notes, the
Letter of Credit Agreements, the Letters of Credit, the Security Instruments and
the Fee Letter.

 

“Loans” means, collectively, the Term Loans and Revolving Loans made by the
Lenders to the Borrower pursuant to this Agreement.

 

“Mandated Lead Arranger” means HSBC Bank Canada.

 

“Majority Lenders” means, (a) at any time while there are Revolving Credit
Commitments outstanding, Lenders having more than fifty percent (50%) of (i) the
Aggregate Maximum Revolving Credit Amounts and (ii) the aggregate amount of Term
Loans outstanding of all Lenders and (b) at any time when there are no Revolving
Credit Commitments outstanding, Lenders holding more than fifty percent (50%) of
the sum of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit of all Lenders (without regard to
any sale by a Lender of a participation in any Loan under Section 12.04(c));
provided that the Maximum Revolving Credit Amounts and the principal amount of
the Loans and participation interests in Letters of Credit of the Defaulting
Lenders (if any) shall be excluded from the determination of Majority Lenders.

 

“Majority Revolving Credit Lenders” means, (a) at any time while there are
Revolving Credit Commitments outstanding, Revolving Credit Lenders having more
than fifty percent (50%) of the Aggregate Maximum Revolving Credit Amounts and
(b) at any time when there are any Revolving Loans or LC Exposure outstanding,
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
outstanding aggregate principal amount of the Revolving Loans and participation
interests in Letters of Credit of all Revolving Credit Lenders (without regard
to any sale by a Revolving Credit Lender of a participation in any Revolving
Loan under Section 12.04(c)); provided that the Maximum Revolving Credit Amounts
and the principal amount of the Revolving Loans and participation interests in
Letters of Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Majority Revolving Credit Lenders.

 

 21 

 

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Credit Parties taken as a whole, (b) the ability of any
Credit Party to perform any of its obligations under any Loan Document, (c) the
validity or enforceability of any Loan Document or (d) the rights and remedies
of or benefits available to the Administrative Agent, any other Agent, the
Issuing Bank or any Lender under any Loan Document.

 

“Material Documents” means, collectively, each Offtake Agreement and each
Concession Agreement to which any Credit Party is a party.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
including, but not limited to, any Convertible Senior Notes or obligations in
respect of one or more Swap Agreements, of any one or more of the Parent or any
Subsidiary or, with respect to Section 7.07(b) only, any Credit Party, in an
aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent
or any Subsidiary or, with respect to Section 7.07(b) only, any Credit Party, in
respect of any Swap Agreement at any time shall be the Swap Termination Value of
such Swap Agreement.

 

“Material Subsidiary” means (a) Petrolifera, (b) Gran Tierra Energy Colombia,
(c) as of any date of determination, any Subsidiary that (i) owns or has an
interest in any Property assigned value in the Borrowing Base then in effect, as
determined by the Administrative Agent, or (ii) does business in Colombia, and
(d) any Subsidiary that at any time owns or has an interest in Oil and Gas
Properties that have produced Hydrocarbons at any time; provided that the term
“Material Subsidiary” shall not include (i) the Borrower, (ii) any Subsidiary
that would constitute a “Material Subsidiary” under clause (d) above solely as a
result of the ownership of or interest in Oil and Gas Properties located in
Argentina, Peru or Brazil, or (iii) any Unrestricted Subsidiary.

 

“Maximum Revolving Credit Amount” means, as to each Revolving Credit Lender, the
amount set forth opposite such Revolving Credit Lender’s name on Annex I under
the caption “Maximum Revolving Credit Amounts”, as the same may be (a) reduced
or terminated from time to time in connection with a reduction or termination of
the Aggregate Maximum Revolving Credit Amounts pursuant to Section 2.07(b) or
(b) modified from time to time pursuant to any assignment permitted by Section
12.04(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by any Credit Party which is
subject to the Liens existing and to exist under the terms of the Security
Instruments.

 

“NCIB Buyback” means any normal course issuer bid through the facilities of the
Toronto Stock Exchange and the New York Stock Exchange by the Parent whereby the
Parent has the ability to repurchase (each such repurchase by the Parent in
connection with any NCIB Buybank, a “Repurchase”) for cancellation of up to
approximately 5% of the Parent’s aggregate issued and outstanding shares of
common Equity Interests at such time until the first anniversary of the issuer
bid (such date, the “Bid End Date”).

 

“Net Cash Proceeds” means with respect to any Permitted Equity Issuance, any
incurrence of Debt or any sale or other disposition (including, without
limitation, as a result of a Casualty Event) of any Property pursuant to
Sections 9.11(d) or (e), as applicable, the cash proceeds thereof, net of
customary fees, commissions, costs and other expenses incurred in connection
therewith.

 

 22 

 

 

“New Borrowing Base Notice” has the meaning assigned such term in Section
2.08(d).

 

“Non-Consenting Lender” has the meaning assigned such term in Section 2.09(b).

 

“Non-Defaulting Lenders” means, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Notes” means the Term Loan Notes and the Revolving Credit Notes, or any of
them, as the context requires.

 

“Obligations” means the collective reference to (a) all obligations, liabilities
and amounts owing or to be owing by any Credit Party (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising or incurred), to the
Administrative Agent, the Global Coordinator, the Arrangers, the Issuing Bank or
any Lender, which may arise under, out of, in, or in connection with this
Agreement or any other Loan Document, including, without limitation, the unpaid
principal of and interest on the Loans and reimbursement obligations in respect
of Letters of Credit (including, without limitation, interest accruing at the
then applicable rate provided in this Agreement after the maturity of the Loans
and LC Exposure and interest accruing at the then applicable rate provided in
this Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, liquidation, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding); and (b) all renewals,
extensions and/or rearrangements of any of the above; in each case, whether on
account of principal, interest, premium, reimbursement obligations, guaranty
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Secured Parties that are required to be
paid by the Borrower, any other Credit Party pursuant to the terms of this
Agreement or any other Loan Document).

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Offtaker” means each Eligible Buyer.

 

“Offtake Agreements” means, collectively, (a) each agreement entered into
between any Credit Party and an Offtaker that is listed on Schedule 1.02(c); and
(b) any other purchase agreement entered into between any Credit Party and an
Offtaker that (i) provides for the purchase by such Offtaker of Hydrocarbons
from such Credit Party, (ii) other than with respect to any Colombian Peso
Offtake Agreement and any Excluded Offtake Agreement, is in form and substance
reasonably satisfactory to the Administrative Agent and (iii) further provides,
to the Administrative Agent’s satisfaction, that all payments thereunder shall
be made to the relevant Collection Account, as each such agreement may be
amended, restated, supplemented, replaced or otherwise modified in accordance
with this Agreement.

 

 23 

 

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests (including, without limitation, all
Concession Agreements and Offtake Agreements); (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests; and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing. Unless otherwise expressly
provided herein, all references in this Agreement to “Oil and Gas Properties”
refer to Oil and Gas Properties owned by the Credit Parties, as the context
requires.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, excise or Property Taxes or similar Taxes arising
from any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement and any other Loan
Document, except any such Taxes that are imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under, or
received or perfected a security interest under) with respect to an assignment
(other than an assignment made pursuant to Section 2.09 or 5.04).

 

“Participant” has the meaning set forth in Section 12.04(c).

 

“Participant Register” has the meaning set forth in Section 12.04(c)(ii).

 

“PELE” means Petrolatina Energy Limited, a company incorporated in England under
the 1985 Act, with registered number 05173588.

 

“PELE Acquisition” means the acquisition by the Borrower of all of the
outstanding Equity Interests of PELE pursuant to the PELE Purchase Agreement
and, as a result of the acquisition of all the PELE Assets.

 

“PELE Assets” means, collectively, any (a) of the Equity Interests of PELE or
its Subsidiaries and (b) any Property owned by PELE or its Subsidiaries as of
the Third Amendment Effective Date.

 

 24 

 

 

“PELE Purchase Agreement” means that certain Share Purchase Agreement, dated as
of June 30, 2016, by and among the Borrower and the “Vendors” as defined
therein, as amended on or before the Third Amendment Effective Date.

 

“Permitted Acquisition” means any acquisition by any Credit Party in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Equity Interests, assets or any combination
thereof) of any other Person to the extent such acquisition is permitted by
Section 9.05.

 

“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Capital Stock) of the Parent.

 

“Permitted Tax Distribution” means distributions by any Credit Party (other than
Parent) to its direct or indirect parent thereof to pay federal, foreign, state
and local income Taxes that are attributable to the ownership interest held
(directly or indirectly) in such Credit Party, the activities or assets thereof.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, exempted company, partnership,
Governmental Authority or other entity.

 

“Petrolifera” means Petrolifera Petroleum (Colombia) Limited, an exempted
company incorporated with limited liability under the laws of the Cayman Islands
with registration number 271065.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Scotiabank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.

 

“Pro Forma Compliance” means, for any date of determination, that the Parent is
in pro forma compliance with the financial covenants set forth in Section
9.01(a), (b) and(c).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.08(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.08(c)(ii).

 

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Credit
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Agreement or grant of the relevant security
interest becomes effective or (b) otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 25 

 

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.08(d).

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Repurchase” has the meaning assigned to such term in the definition of “NCIB
Buyback”.

 

“Required Lenders” means, (a) at any time while there are Revolving Credit
Commitments outstanding, Lenders having at least sixty-six and two-thirds
percent (66 2/3%) of (i) the Aggregate Maximum Revolving Credit Amounts and (ii)
the aggregate amount of Term Loans outstanding of all Lenders and (b) at any
time when there are no Revolving Credit Commitments outstanding, Lenders holding
at least sixty-six and two-thirds percent (66 2/3%) of the sum of the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit of all Lenders (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)); provided that the Maximum
Revolving Credit Amounts and the principal amount of the Loans and participation
interests in Letters of Credit of the Defaulting Lenders (if any) shall be
excluded from the determination of Required Lenders.

 

“Required Revolving Credit Lenders” means, (a) at any time while there are
Revolving Credit Commitments outstanding, Revolving Credit Lenders having at
least sixty-six and two-thirds percent (66 2/3%) of the Aggregate Maximum
Revolving Credit Amounts and (b) at any time when there are any Revolving Loans
or LC Exposure outstanding, Revolving Credit Lenders having at least sixty-six
and two-thirds percent (66 2/3%) of the sum of the outstanding aggregate
principal amount of the Revolving Loans and participation interests in Letters
of Credit of all Revolving Credit Lenders (without regard to any sale by a
Revolving Credit Lender of a participation in any Revolving Loan under Section
12.04(c)); provided that the Maximum Revolving Credit Amounts and the principal
amount of the Revolving Loans and participation interests in Letters of Credit
of the Defaulting Lenders (if any) shall be excluded from the determination of
Required Revolving Credit Lenders.

 

 26 

 

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the dates set forth in Section
8.12(a) (or such other date in the event of an Interim Redetermination) the oil
and gas reserves attributable to the Colombian Oil and Gas Properties, together
with a projection of the rate of production and future net income, taxes,
royalties, operating expenses, production sharing volumes and capital
expenditures with respect thereto as of such date, based upon the economic
assumptions consistent with the Administrative Agent’s lending requirements at
the time and reflecting Swap Agreements in place with respect to such
production.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein means a
Responsible Officer of the Parent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Credit
Party, or any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Credit Party or any option, warrant or other right to acquire
any such Equity Interests in any Credit Party.

 

“Restricted Subsidiary” means any Subsidiary Guarantor that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and to acquire participations in Letters of Credit hereunder, expressed as an
amount representing the maximum aggregate amount of such Revolving Credit
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
modified from time to time pursuant to Section 2.07 and (b) modified from time
to time pursuant to assignments by or to such Revolving Credit Lender pursuant
to Section 12.04(b). The amount representing each Revolving Credit Lender’s
Revolving Credit Commitment shall at any time be the lesser of such Revolving
Credit Lender’s Maximum Revolving Credit Amount and such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the then effective Borrowing
Base.

 

“Revolving Credit Commitment Fee Rate” means a rate per annum equal to 0.750%.

 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Revolving
Credit Lender’s Revolving Loans and its LC Exposure at such time.

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment, and “Revolving Credit Lender” means any of them
individually.

 

“Revolving Credit Maturity Date” means September 18, 2018.

 

“Revolving Credit Notes” means the promissory notes of the Borrower described in
Section 2.03(d) and being substantially in the form of Exhibit A-1, together
with all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“Revolving Loan Termination Date” means the earlier of the Revolving Credit
Maturity Date and the date of termination of the Revolving Credit Commitments.

 

 27 

 

 

“Revolving Loans” means any revolving loan made to the Borrower by the Revolving
Credit Lenders pursuant to Section 2.03.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of the Effective Date, such
countries include Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the U.S. government
(including without limitation, OFAC) or, to the extent applicable to a Credit
Party, the Lenders or an Affiliate thereof, the United Nations Security Council,
the European Union, any European Union member state, Her Majesty’s Treasury, the
Department for Business, Innovation and Skills or any other UK government
authority, or the Canadian government, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
without limitation, OFAC), the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury or the Canadian
government.

 

“Scheduled Redetermination” has the meaning assigned such term in Section
2.08(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.08(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Secured Cash Management Party” means any Lender or Affiliate of any Lender
party to a Specified Cash Management Agreement.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all Secured
Swap Obligations (other than Excluded Swap Obligations); (c) all Specified Cash
Management Obligations (including, without limitation, all fees and
disbursements of counsel to the Secured Parties that are required to be paid by
the Borrower or any other Credit Party pursuant to the terms of any Specified
Cash Management Agreement or any Secured Swap Agreement).

 

“Secured Parties” means each Lender, the Issuing Bank, the Arrangers, the
Administrative Agent, the Global Coordinator, each Secured Cash Management
Party, and each Secured Swap Party.

 

“Secured Swap Agreement” means any Swap Agreement between the Parent or any
Subsidiary and any Person that is entered into prior to the time, or during the
time, that such Person was, a Lender or an Affiliate of a Lender (including any
such Swap Agreement in existence prior to the date hereof), even if such Person
subsequently ceases to be a Lender (or an Affiliate of a Lender) for any reason
(any such Person, a “Secured Swap Party”); provided that, for the avoidance of
doubt, the term “Secured Swap Agreement” shall not include any transactions
entered into after the time that such Secured Swap Party ceases to be a Lender
or an Affiliate of a Lender.

 

 28 

 

 

“Secured Swap Obligations” means all amounts and other obligations (other than
any Excluded Swap Obligations) owing to any Secured Swap Party under any Secured
Swap Agreement.

 

“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.

 

“Security Instruments” means, collectively, the Guaranty Agreement, the Bermuda
Security Documents, the Colombian Security Documents, the Cayman Security
Documents, the Canadian Security Documents, mortgages, deeds of trust and other
agreements, instruments or certificates described or referred to in Exhibit E,
and any and all other agreements, documents, pledges, instruments, Deposit
Account Control Agreements, including, without limitation, the Deposit Account
Control Agreement (Gran Tierra Energy Colombia) and the Deposit Account Control
Agreement (Petrolifera), consents or certificates now or hereafter executed and
delivered by any Credit Party or any other Person (other than Secured Swap
Agreements or participation or similar agreements between any Lender and any
other lender or creditor with respect to any Secured Obligations pursuant to
this Agreement) in connection with, or as security for the payment or
performance of the Secured Obligations, as such agreements may be amended,
modified, supplemented or restated from time to time.

 

“Senior Debt” means any unsecured Debt securities (whether registered or
privately placed), including but not limited to any Convertible Senior Notes,
issued or incurred by the Parent or any other Credit Party pursuant to one or
more Senior Debt Documents.

 

“Senior Debt Documents” means any indenture or other agreement among the Parent
or any other Credit Party, as issuer, the subsidiary guarantors party thereto
and others either as agent, trustee or holders, which governs any Senior Debt,
or pursuant to which any Senior Debt is issued or incurred, as the same may be
amended, modified or supplemented in accordance with Section 9.04(b).

 

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of Senior Secured Obligations as of such date to EBITDAX for the four
fiscal quarters ending on such date.

 

“Senior Secured Obligations” means all Total Debt (including the Secured
Obligations to the extent included in the calculation of Total Debt) that is
secured and that is not expressly subordinated by its terms to the Secured
Obligations.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Solana Resources Limited” means Solana Resources Limited, a corporation formed
under the laws of the Province of Alberta, Canada.

 

“Specified Cash Management Agreement” means any agreement that is entered into
by and between the Parent or any Subsidiary and any Secured Cash Management
Party to provide cash management services, including treasury, depository,
overdraft, credit or debit card, electronic funds transfer and other cash
management arrangements.

 

“Specified Cash Management Obligations” means all amounts and other obligations
owing to any Secured Cash Management Party under any Specified Cash Management
Agreement.

 

 29 

 

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Parent (including the Borrower);
provided that (a) each Colombian Branch shall be deemed to be a Subsidiary for
all purposes hereof; and (b) as used herein, the phrase “Subsidiary of the
Borrower” shall refer to a subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Guarantor other than the Parent.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions, including, without limitation, any Interest Rate
Protection Agreement, Commodity Hedging Agreement or Currency Exchange
Agreement; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of any Credit Party shall be a Swap Agreement; provided
that, for the avoidance of doubt, the definition of “Swap Agreement” shall not
include any Convertible Senior Notes Document.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

 

 30 

 

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taghmen” means Taghmen Colombia, S.L.U., a company organized under the laws of
Spain.

 

“Taghmen Compliance Date” has the meaning set forth in Section 8.16(a)(vi)(B).

 

“Taxes” means any and all present or future taxes, levies, imposts, assessments,
fees, duties, deductions, charges or withholdings (including without limitation
backup withholding and withholding imposed by any Governmental Authority of
Canada) imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term Lenders” means, collectively, all of the Lenders with a Term Loan
Commitment (or, following the initial funding on the Third Amendment Effective
Date, all of the Lenders that made or hold Term Loans), and “Term Lender” means
any of them individually.

 

“Term Loan” means any loan made to the Borrower by the Term Lenders pursuant to
Section 2.03.

 

“Term Loan Commitment” means, with respect to each Term Lender, the commitment
of such Term Lender to fund its Term Loan on the Third Amendment Effective Date
in the amount set forth opposite such Term Lender’s name on Annex I under the
caption “Term Loan Commitment”. The total Term Loan Commitment is the aggregate
amount of the Term Loan Commitments of all the Term Lenders.

 

“Term Loan Maturity Date” means August 22, 2017.

 

“Term Loan Notes” means the promissory notes of the Borrower described in
Section 2.03(d) and being substantially in the form of Exhibit A-2, together
with all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“Term Loan Termination Date” means the earlier of the Term Loan Maturity Date
and the date on which the Term Loans are repaid in full.

 

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of the Third Amendment Effective Date, by and among the Borrower, the Parent
and the Lenders.

 

“Third Amendment Effective Date” means August 23, 2016.

 

“Total Debt” means, at any date, all Debt of the Parent and the Consolidated
Restricted Subsidiaries on a consolidated basis of the type described in clauses
(a), (b), (d), (e), (g), (k), (l) and (m) of the definition of “Debt”; provided
that Debt of the type described in clause (g) shall only be considered “Total
Debt” to the extent that such guaranty covers Debt of the type described in
clauses (a), (b), (d), (e), (k), (l) or (m) of the definition of “Debt”.

 

 31 

 

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, each other Loan Document and
each Material Document to which it is a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder, and the
grant of Liens by the Borrower on Mortgaged Properties and other Properties
pursuant to the Security Instruments; and (b) each Guarantor, the execution,
delivery and performance by such Guarantor of each Loan Document and each
Material Document to which it is a party, the guaranteeing of the Secured
Obligations and the other obligations under the Guaranty Agreement by such
Guarantor and such Guarantor’s grant of the security interests and provision of
Collateral under the Security Instruments, and the grant of Liens by such
Guarantor on Mortgaged Properties and other Properties pursuant to the Security
Instruments.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“UK Security Instruments” has the meaning set forth in Section 12.21.

 

“Unrestricted Subsidiary” means any Subsidiary of the Parent which the Borrower
has designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 9.06; provided, that until the Term Loans have
been repaid in full, no Person owning, directly or indirectly, any PELE Assets
may be designated as an Unrestricted Subsidiary.

 

“US Dollars” or “$” refers to lawful money of the United States of America.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.

 

“Wholly-Owned Subsidiary” means (a) any Subsidiary of which all of the issued
and/or outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Parent
or one or more of the Wholly-Owned Subsidiaries or are owned by the Parent and
one or more of the Wholly-Owned Subsidiaries or (b) any Subsidiary that is
organized or incorporated in a foreign jurisdiction and is required by the
applicable laws and regulations of such foreign jurisdiction to be partially
owned by the government of such foreign jurisdiction or individual or corporate
citizens of such foreign jurisdiction; provided that the Parent, directly or
indirectly, owns the remaining Equity Interests in such Subsidiary and, by
contract or otherwise, controls the management and business of such Subsidiary
and derives economic benefits of ownership of such Subsidiary to substantially
the same extent as if such Subsidiary were a Wholly-Owned Subsidiary.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.03         Types of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

 32 

 

 

Section 1.04         Terms Generally; Rules of Construction. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

Section 1.05         Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Parent’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.

 

Section 1.06         Oil and Gas Definitions. For purposes of this Agreement and
the other Loan Documents, the terms “proved reserves” and “proved undeveloped
reserves” have the meaning given such terms from time to time and at the time in
question by the Society of Petroleum Engineers of the American Institute of
Mining Engineers.

 

Article II
The Credits

 

Section 2.01         Term Loan Commitments. Subject to the terms and conditions
set forth herein, each Term Lender agrees to make Term Loans to the Borrower on
the Third Amendment Effective Date in an aggregate principal amount that will
not result in (a) the amount of the Term Loan made by such Term Lender hereunder
exceeding such Term Lender’s Term Loan Commitment or (b) the total amount of the
Term Loans made by all Term Lenders hereunder exceeding the total Term Loan
Commitments. Once borrowed, the Borrower may not reborrow any portion of the
Term Loans that has been repaid or prepaid, whether in whole or in part. Upon
any funding of any Term Loan hereunder by any Term Lender, such Term Lender’s
Term Loan Commitment shall terminate immediately and without further action.

 

 33 

 

 

Section 2.02         Revolving Credit Commitments. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender agrees to make
Revolving Loans to the Borrower during the Availability Period in an aggregate
principal amount that will not result in (a) such Revolving Credit Lender’s
Revolving Credit Exposure exceeding such Revolving Credit Lender’s Revolving
Credit Commitment or (b) the total Revolving Credit Exposures exceeding the
total Revolving Credit Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow the Revolving Loans.

 

Section 2.03         Loans and Borrowings.

 

(a)          Borrowings; Several Obligations. Each Loan shall be made as part of
a Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)          Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans, as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)          Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000; provided that, notwithstanding
the foregoing, an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.09(e). Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight (8)
Eurodollar Borrowings outstanding. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing of a Term Loan if the Interest Period requested with
respect thereto would end after the Term Loan Maturity Date or a Borrowing of a
Revolving Loan if the Interest Period requested with respect thereto would end
after the Revolving Credit Maturity Date.

 

(d)          Notes and Colombian Notes. The (i) Revolving Loans made by each
Revolving Credit Lender shall be evidenced by a single promissory note of the
Borrower in substantially the form of Exhibit A-1, and a single Colombian Note
of the Borrower in form and substance satisfactory to the Administrative Agent
and (ii) Term Loans made by each Term Lender shall be evidenced by a single
promissory note of the Borrower in substantially the form of Exhibit A-2, and a
single Colombian Note of the Borrower in form and substance satisfactory to the
Administrative Agent and, dated, in the case of (A) any Lender party hereto as
of the date of this Agreement, as of the date of this Agreement, or (B) any
Lender that becomes a party hereto pursuant to an Assignment and Assumption, as
of the effective date of the Assignment and Assumption, payable to such
Revolving Lender in a principal amount equal to its Maximum Revolving Credit
Amount or to such Term Lender in a principal amount equal to the principal
amount of the Term Loan held by such Term Lender as in effect on such date, and
otherwise duly completed. In the event that any Revolving Credit Lender’s
Maximum Revolving Credit Amount increases or decreases for any reason (whether
pursuant to Section 2.07, Section 12.04(b) or otherwise), the Borrower shall, at
the request of such Revolving Credit Lender, deliver or cause to be delivered on
the effective date of such increase or decrease, a new Revolving Credit Note
payable to such Revolving Credit Lender in a principal amount equal to its
Maximum Revolving Credit Amount after giving effect to such increase or
decrease, and otherwise duly completed. In the event that any Term Lender’s
share of the outstanding Term Loans increases or decreases for any reason
(whether pursuant to Section 12.04(b) or otherwise), the Borrower shall, at the
request of such Term Lender, deliver or cause to be delivered on the effective
date of such increase or decrease, a new Term Loan Note payable to such
Revolving Credit Lender in a principal amount equal to its outstanding Term
Loans as of such date, and otherwise duly completed. The date, amount, Type,
interest rate and, if applicable, Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Notes. Failure to make any such
recordation shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Notes.

 

 34 

 

 

Section 2.04         Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 12:00 noon, New York City time, on
the date of the proposed Borrowing; provided that no such notice shall be
required for any deemed request of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as provided in Section 2.09(e). Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in substantially the form of Exhibit B, and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.03:

 

(i)          the aggregate amount of the requested Borrowing (and, with respect
to any Borrowing on the Third Amendment Effective Date, the amount of the
requested Term Loan Borrowing and the amount of the requested Revolving Loan
Borrowing, if any);

 

(ii)         the date of such Borrowing, which shall be a Business Day;

 

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)        in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

(v)         the amount of the then effective Borrowing Base, the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing); and

 

(vi)        the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06.

 

 35 

 

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation by the Borrower that the amount of the
requested Borrowing shall not cause (x) the total Revolving Credit Exposures to
exceed the total Commitments (i.e., the lesser of the Aggregate Maximum
Revolving Credit Amounts and the then effective Borrowing Base) or (y) the total
outstanding Term Loans to exceed the total Term Loan Commitments.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.04, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.05         Interest Elections.

 

(a)          Conversion and Continuance. Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.05. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)          Interest Election Requests. To make an election pursuant to this
Section 2.05, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.04 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.

 

(c)          Information in Interest Election Requests. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.03:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.05(c)(ii) and
(iii) shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

 36 

 

 

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)          Notice to Lenders by the Administrative Agent. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Term Lender and/or Revolving Credit Lender, as applicable, of the details
thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)          Effect of Failure to Deliver Timely Interest Election Request and
Events of Default and Borrowing Base Deficiencies on Interest Election. If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default or a
Borrowing Base Deficiency has occurred and is continuing: (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing (and any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.06         Funding of Borrowings.

 

(a)          Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 pm, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.09(e) shall be remitted by the
Administrative Agent to the Issuing Bank. Nothing herein shall be deemed to
obligate any Lender to obtain the funds for its Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for its Loan in any particular place or manner.

 

(b)          Presumption of Funding by the Lenders. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.06(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans that are the same type (i.e.
Revolving Loans or Term Loans). If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

 37 

 

 

Section 2.07         Termination of Commitments and Termination and Reduction of
Aggregate Maximum Revolving Credit Amounts.

 

(a)          Scheduled Termination of Commitments. Notwithstanding anything to
the contrary herein, the Term Loan Commitments shall be terminated in full upon
any funding of the Term Loans on the Third Amendment Effective Date and, if the
total Term Loan Commitment as of the Third Amendment Effective Date is not drawn
on the Third Amendment Effective Date, any Term Loan Commitments in respect of
the undrawn amount shall automatically be cancelled. Unless previously
terminated, the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date. If at any time the Aggregate Maximum Revolving Credit
Amounts or the Borrowing Base is terminated or reduced to zero, then the
Revolving Credit Commitments shall terminate on the effective date of such
termination or reduction.

 

(b)          Optional Termination and Reduction of Aggregate Maximum Revolving
Credit Amounts.

 

(i)          The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Maximum Revolving Credit Amounts; provided that (A) each
reduction of the Aggregate Maximum Revolving Credit Amounts shall be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000 and
(B) the Borrower shall not terminate or reduce the Aggregate Maximum Revolving
Credit Amounts if, after giving effect to any concurrent prepayment of the Loans
in accordance with Section 3.04(c)(i), the total Revolving Credit Exposures
would exceed the total Commitments.

 

(ii)         The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Aggregate Maximum Revolving Credit Amounts under
Section 2.07(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.07(b)(ii) shall be irrevocable; provided,
that a notice of termination of the Aggregate Maximum Revolving Credit Amounts
may be conditioned upon the effectiveness of other credit facilities or another
event, in which case, such notice may be revoked by the Borrower (with notice to
the Administrative Agent on or prior to the specified effective date of such
notice of termination) if such condition is not satisfied. Any termination or
reduction of the Aggregate Maximum Revolving Credit Amounts shall be permanent
and may not be reinstated. Each reduction of the Aggregate Maximum Revolving
Credit Amounts shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Revolving Credit Percentage.

 

 38 

 

 

Section 2.08         Borrowing Base.

 

(a)          Initial Borrowing Base. For the period from and including the Third
Amendment Effective Date to but excluding the first Redetermination Date
thereafter, the amount of the Borrowing Base shall be $185,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07 or Section 9.11(d).

 

(b)          Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.08 (a “Scheduled
Redetermination”), and, subject to Section 2.08(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Revolving Credit Lenders on May 1st and November 1st of
each year, commencing May 1st, 2016. In addition, the Borrower may, by notifying
the Administrative Agent thereof, and the Administrative Agent may, at the
direction of the Majority Lenders, by notifying the Borrower thereof, one time
during any 12 month period, each elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations (an “Interim Redetermination”)
in accordance with this Section 2.08.

 

(c)          Scheduled and Interim Redetermination Procedure.

 

(i)          Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows: Upon receipt by the Administrative Agent of (A)
the Reserve Report and the certificate required to be delivered by the Borrower
to the Administrative Agent, in the case of a Scheduled Redetermination,
pursuant to Section 8.12(a) and (c), and, in the case of an Interim
Redetermination, pursuant to Section 8.12(b) and (c), and (B) such other
reports, data and supplemental information, including, without limitation, the
information provided pursuant to Section 8.12(c), as may, from time to time, be
reasonably requested by the Majority Revolving Credit Lenders (the Reserve
Report, such certificate and such other reports, data and supplemental
information being the “Engineering Reports”), the Administrative Agent shall
evaluate the information contained in the Engineering Reports and shall, in good
faith, propose a new Borrowing Base (the “Proposed Borrowing Base”) based upon
such information and such other information (including, without limitation, the
status of title information with respect to the Oil and Gas Properties as
described in the Engineering Reports and the existence of any other Debt) as the
Administrative Agent deems appropriate in its sole discretion and consistent
with its normal oil and gas lending criteria as it exists at the particular
time. In no event shall the Proposed Borrowing Base exceed the Aggregate Maximum
Revolving Credit Amounts.

 

(ii)         The Administrative Agent shall notify the Borrower and the
Revolving Credit Lenders of the Proposed Borrowing Base (the “Proposed Borrowing
Base Notice”):

 

(A)         in the case of a Scheduled Redetermination (1) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Sections 8.12(a) and (c) in a timely and complete
manner, then on or before the May 15th and November 15th of such year following
the date of delivery or (2) if the Administrative Agent shall not have received
the Engineering Reports required to be delivered by the Borrower pursuant to
Sections 8.12(a) and (c) in a timely and complete manner, then promptly after
the Administrative Agent has received complete Engineering Reports from the
Borrower and has had a reasonable opportunity to determine the Proposed
Borrowing Base in accordance with Section 2.08(c)(i); and

 

 39 

 

 

(B)         in the case of an Interim Redetermination, promptly, and in any
event, within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

 

(iii)        Any Proposed Borrowing Base that would increase the Borrowing Base
then in effect must be approved by all of the Revolving Credit Lenders as
provided in this Section 2.08(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Revolving Credit Lenders as
provided in this Section 2.08(c)(iii). Upon receipt of the Proposed Borrowing
Base Notice, each Revolving Credit Lender shall have fifteen (15) days to agree
with the Proposed Borrowing Base or disagree with the Proposed Borrowing Base by
proposing an alternate Borrowing Base. If at the end of such fifteen (15) days,
any Revolving Credit Lender has not communicated its approval or disapproval in
writing to the Administrative Agent of such Proposed Borrowing Base which would
decrease or maintain the Borrowing Base then in effect, such silence shall be
deemed to be an approval of the Proposed Borrowing Base. If, at the end of such
15-day period, all of the Revolving Credit Lenders, in the case of a Proposed
Borrowing Base that would increase the Borrowing Base then in effect have
approved, or the Required Revolving Credit Lenders, in the case of a Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
have approved or deemed to have approved, as aforesaid, then the Proposed
Borrowing Base shall become the new Borrowing Base, effective on the date
specified in Section 2.08(d). If, however, at the end of such 15-day period, all
of the Revolving Credit Lenders or the Required Revolving Credit Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Revolving Credit Lenders to ascertain the
highest Borrowing Base then acceptable to a number of Revolving Credit Lenders
sufficient to constitute the Required Revolving Credit Lenders and, so long as
such amount does not increase the Borrowing Base then in effect, such amount
shall become the new Borrowing Base, effective on the date specified in Section
2.08(d).

 

(d)          Effectiveness of a Redetermined Borrowing Base. After a
redetermined Borrowing Base is approved by all of the Revolving Credit Lenders
or approved or deemed to be approved by the Required Revolving Credit Lenders,
as applicable, pursuant to Section 2.08(c)(iii), the Administrative Agent shall
notify the Borrower and the Revolving Credit Lenders of the amount of the
redetermined Borrowing Base (the “New Borrowing Base Notice”), and such amount
shall become the new Borrowing Base, effective and applicable to the Borrower,
the Administrative Agent, the Issuing Bank and the Revolving Credit Lenders:

 

(i)          in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Sections 8.12(a) and (c) in a timely and
complete manner, then on May 1st or November 1st, as applicable, following such
notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and

 

(ii)         in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.08(e), Section 2.08(f) or
Section 9.11(d), whichever occurs first. Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

 

 40 

 

 

(e)          Failure to Cure Title. If the applicable Credit Party does not cure
any title defect or discharge any Lien pursuant to Section 8.13(b) to the
satisfaction of the Administrative Agent within sixty (60) days following the
earlier of (A) the date on which the Parent or the Borrower shall have given the
notice referred to in this Section, (B) the date a Responsible Officer of the
Parent or the Borrower has become aware of such title defect or Lien and (C) the
date that the Administrative Agent has notified the Parent or the Borrower of
such title defect or Lien, then the Administrative Agent and the Required
Revolving Credit Lenders may cause the Borrowing Base to be reduced by an amount
equal to the value (or such portion thereof which has been impaired) assigned to
such Hydrocarbon Interests in the most recent Borrowing Base.

 

(f)          Reduction of Borrowing Base Related to Swap Agreements and Asset
Dispositions. If any Swap Agreement in respect of commodities to which the
Parent or any Credit Party is a party is Liquidated, and the aggregate the value
assigned to the Liquidated portion of such Swap Agreement in the then effective
Borrowing Base, when aggregated with the value assigned to (A) the Liquidated
portion of all Swap Agreements in respect of commodities Liquidated since the
last Scheduled Redetermination Date, plus (B) all Oil and Gas Properties
disposed of pursuant to Section 9.11(d) since the last Scheduled Redetermination
Date, is in excess of five percent (5%) of the then effective Borrowing Base,
then contemporaneously therewith, the Borrowing Base then in effect shall be
reduced by an amount equal to the value, if any, assigned to the Liquidated
portion of such Swap Agreement in the then effective Borrowing Base, as
determined by the Administrative Agent and approved by the by the Majority
Revolving Credit Lenders.

 

(g)          The Borrowing Base shall also be subject to adjustment pursuant to
Section 9.11(d).

 

(h)          Determinations; Adjustments. Notwithstanding any other provision of
this Agreement to the contrary, all determinations and redeterminations and
adjustments by the Administrative Agent (and any determinations and decisions by
each of the Revolving Credit Lenders or the Required Revolving Credit Lenders in
connection therewith, or in connection with the provisions of Section 9.11(d),
including any thereof approving or disapproving a proposed redetermination or
redetermination by the Administrative Agent or effecting any adjustment to any
element included in a Reserve Report or the determination or redetermination of
the Borrowing Base) shall be made by any such Person as it deems appropriate in
its sole discretion and consistent with its normal oil and gas lending criteria
as it exists at the particular time, and any such determination, redetermination
or adjustment shall consider any other relevant information or factors,
including without limitation, any additional Debt or other obligations that have
been incurred or that the Parent and the Subsidiaries intend or expect to incur
that such Person may deem appropriate in its sole discretion.

 

Section 2.09         Letters of Credit.

 

(a)          General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of US Dollar denominated Letters of Credit for
its own account or for the account of any of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period in an aggregate amount
not to exceed the LC Commitment; provided that the Borrower may not request the
issuance, amendment, renewal or extension of Letters of Credit hereunder if a
Borrowing Base Deficiency exists at such time or would exist as a result
thereof. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

 41 

 

 

(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (not less than five (5) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice:

 

(i)          requesting the issuance of a Letter of Credit or identifying the
Letter of Credit to be amended, renewed or extended;

 

(ii)         specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day);

 

(iii)        specifying the date on which such Letter of Credit is to expire
(which shall comply with Section 2.09(c));

 

(iv)        specifying the amount of such Letter of Credit;

 

(v)         specifying the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit; and

 

(vi)        specifying the amount of the then effective Borrowing Base and
whether a Borrowing Base Deficiency exists at such time, the current total
Revolving Credit Exposures (without regard to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit) and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

 

A Letter of Credit shall be issued, amended, renewed or extended only if (and
each notice shall constitute a representation and warranty by the Borrower
that), after giving effect to the requested issuance, amendment, renewal or
extension, as applicable, (i) the LC Exposure shall not exceed the LC Commitment
and (ii) the total Revolving Credit Exposures shall not exceed the total
Commitments (i.e., the lesser of the Aggregate Maximum Revolving Credit Amounts
and the then effective Borrowing Base).

 

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

 

(c)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Credit Maturity Date.

 

 42 

 

 

(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Revolving Credit Lenders,
the Issuing Bank hereby grants to each Revolving Credit Lender, and each
Revolving Credit Lender hereby acquires from the Issuing Bank, a participation
in such Letter of Credit equal to such Lender’s Applicable Revolving Credit
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of each LC Disbursement made by
the Issuing Bank and not reimbursed by the Borrower on the date due as provided
in Section 2.09(e), or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this Section
2.09(d) in respect of Letters of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any Letter of Credit or the occurrence and continuance of a
Default, the existence of a Borrowing Base Deficiency or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)          Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if such LC Disbursement is not less than $1,000,000, the Borrower shall, subject
to the conditions to Borrowing set forth herein, be deemed to have requested,
and the Borrower does hereby request under such circumstances, that such payment
be financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Credit
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Revolving Credit Lender’s Applicable Revolving
Credit Percentage thereof. Promptly following receipt of such notice, each
Revolving Credit Lender shall pay to the Administrative Agent its Applicable
Revolving Credit Percentage of the payment then due from the Borrower, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Revolving Credit Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Credit Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Revolving Credit Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this Section 2.09(e), the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Revolving Credit Lenders have made payments pursuant to this
Section 2.09(e) to reimburse the Issuing Bank, then to such Revolving Credit
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Revolving Credit Lender pursuant to this Section 2.09(e) to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 



 43 

 



 

(f)           Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.09(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.09(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Revolving Credit Lenders nor the Issuing Bank, nor any
of their Related Parties shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised all requisite
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)          Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Credit Lenders with respect to any such LC
Disbursement.

 

(h)          Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed the Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under Section
2.09(e)), the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans. Interest accrued pursuant to this Section 2.09(h) shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Credit Lender pursuant to Section
2.09(e) to reimburse the Issuing Bank shall be for the account of such Revolving
Credit Lender to the extent of such payment.

 



 44

 

 

(i)          Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Revolving Credit Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 3.05(b). From and after the effective date of
any such replacement, (a) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (b) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of the Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)          Cash Collateralization.

 

(i)          If (A) any Event of Default shall occur and be continuing and the
Borrower receives notice from the Administrative Agent or the Majority Revolving
Credit Lenders demanding that the Borrower Cash Collateralize the outstanding LC
Exposure pursuant to this Section 2.09(j), (B) the Borrower is required to Cash
Collateralize the excess attributable to any LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), or (C) the Borrower is required to Cash
Collateralize a Defaulting Lender’s LC Exposure pursuant to Section
4.03(c)(iii)(B), then the Borrower shall Cash Collateralize such LC Exposure or
the excess attributable to such LC Exposure, as the case may be, as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
Cash Collateralize pursuant to this Section 2.09(j) shall become effective
immediately, and the Borrower’s obligation to Cash Collateralize shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default described in Section 10.01(h), Section
10.01(i) or Section 10.01(j).

 

(ii)         The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Bank and the Lenders, an exclusive first priority and
continuing perfected security interest in and Lien on each account (a
“Collateral Account”) in which the Borrower has Cash Collateralized any
obligation hereunder and all cash, checks, drafts, certificates and instruments,
if any, from time to time deposited or held in such account, all deposits or
wire transfers made thereto, any and all investments purchased with funds
deposited in such account, all interest, dividends, cash, instruments, financial
assets and other Property from time to time received, receivable or otherwise
payable in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor (collectively, the “Cash
Collateral”).

 



 45

 

 

(iii)        The Borrower’s obligation to Cash Collateralize pursuant to this
Section 2.09(j) shall be absolute and unconditional, without regard to whether
any beneficiary of any Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which any
Credit Party may now or hereafter have against any such beneficiary, the Issuing
Bank, the Administrative Agent, the Revolving Credit Lenders or any other Person
for any reason whatsoever.

 

(iv)        Each Collateral Account and all Cash Collateral shall secure the
payment and performance of the Credit Parties’ obligations under this Agreement
and the other Loan Documents. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over each
Collateral Account and the Cash Collateral. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in each Collateral Account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Credit Parties under this Agreement or the other Loan Documents. If the
Borrower is required to Cash Collateralize hereunder as a result of the
occurrence of an Event of Default, and the Borrower is not otherwise required to
pay to the Administrative Agent the excess attributable to any LC Exposure in
connection with any prepayment pursuant to Section 3.04(c) or Cash Collateralize
a Defaulting Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B), then such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

(k)          Use of Letters of Credit. Notwithstanding anything herein to the
contrary, the Issuing Bank shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit (i) if any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or if any
Governmental Requirement relating to the Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it, or (ii) if
the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.

 



 46

 

 

(l)           Issuing Bank Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, any Issuing Bank that is not the
Administrative Agent or an Affiliate thereof shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by the Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that the Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which the
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to the Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by the Issuing Bank.

 

(m)         LC Exposure Determination. For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

Section 2.10         Replacements of Lenders under Certain Circumstances.

 

(a)          With the consent of the Administrative Agent, not to be
unreasonably withheld, the Borrower shall be permitted to replace any Lender
that (i) requests reimbursement for amounts owing pursuant to Section 5.01,
Section 5.03 or Section 5.05, (ii) is affected in the manner described in
Section 3.03(b) and as a result thereof any of the actions described in such
Section is required to be taken, or (iii) becomes a Defaulting Lender, with a
replacement bank, lending institution or other financial institution; provided
that (A) such replacement does not conflict with any requirement of Law, (B) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (C) the replacement bank or institution shall purchase, at par, all
Loans of such replaced Lender and the Borrower shall pay all other amounts,
including pursuant to Section 5.01, Section 5.03 or Section 5.05, as the case
may be, owing to such replaced Lender prior to the date of replacement, (D) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent (and if a Commitment is being assigned, the Issuing Bank),
(E) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 12.04(a) (provided, that the Borrower
shall be obligated to pay the registration and processing fee referred to
therein) and (F) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

 



 47

 

 

(b)          If any Lender (such Lender, a “Non-Consenting Lender”) (i) has
failed to consent to a proposed amendment, waiver, discharge or termination that
pursuant to the terms of Section 12.02 requires the consent of (A) all of the
Lenders affected or the Required Lenders and with respect to which the Majority
Lenders shall have granted their consent, or (B) the Required Revolving Credit
Lenders and with respect to which the Majority Revolving Credit Lenders shall
have granted their consent, or (ii) does not approve a proposed increase of the
Borrowing Base with respect to which the Required Revolving Credit Lenders shall
have approved such proposed increase, then provided no Event of Default then
exists, the Borrower shall have the right (unless such Non-Consenting Lender
grants such consent), with the consent of the Administrative Agent, not to be
unreasonably withheld, to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent (and if a
Revolving Credit Commitment is being assigned, the Letter of Credit Issuer);
provided that: (A) all Obligations of the Borrower owing to such Non-Consenting
Lender being replaced (other than principal and interest) shall be paid in full
to such Non-Consenting Lender concurrently with such assignment, and (B) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 12.04.

 

(c)          Notwithstanding anything herein to the contrary, each party hereto
agrees that any assignment pursuant to the terms of this Section 2.09 may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.

 

Article III

Payments of Principal and Interest; Prepayments; Fees

 

Section 3.01        Repayment of Loans. The Borrower hereby unconditionally
promises to pay in full to the Administrative Agent (i) for the account of each
Term Lender, the outstanding principal amount of such Term Lender’s Term Loan,
together with all accrued interest thereon, on the Term Loan Maturity Date (or,
if earlier, on the Term Loan Termination Date), and (ii) for the account of each
Revolving Credit Lender, the then unpaid principal amount of such Revolving
Credit Lender’s Revolving Loans, together with all accrued interest thereon, on
the Revolving Loan Termination Date.

 

Section 3.02          Interest.

 

(a)          ABR Loans. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

 

(b)          Eurodollar Loans. The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

 

(c)          Post-Default Rate. Notwithstanding the foregoing, if an Event of
Default has occurred and is continuing, or if any principal of or interest on
any Loan or any fee or other amount payable by any Credit Party hereunder or
under any other Loan Document is not paid when due, whether at stated maturity,
upon acceleration or otherwise, and including any payments in respect of a
Borrowing Base Deficiency under Section 3.04(c), then, upon notice thereof to
the Borrower from the Administrative Agent, all Loans outstanding, in the case
of an Event of Default, and such overdue amount, in the case of a failure to pay
amounts when due, shall bear interest, after as well as before judgment, at a
rate per annum equal to two percent (2%) plus (i) in the case of overdue
principal, the rate that would otherwise be applicable thereto, and (ii) in the
case of all other overdue amounts, to the extent permitted by applicable law,
the rate applicable to ABR Loans as provided in Section 3.02(a), but in no event
to exceed the Highest Lawful Rate. References in this subsection (c) to the
Applicable Margin refer, in the case of Term Loans, to the Applicable Margin for
Term Loans and refer, in the case of all other amounts owing under any Loan
Documents (including but not limited to Revolving Loans), to the Applicable
Margin for Revolving Loans.

 



 48

 

 

(d)          Interest Payment Dates. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and (i) in the
case of Revolving Loans on the Revolving Loan Termination Date and (ii) in the
case of Term Loans, on the Term Loan Maturity Date (or, if earlier, on the Term
Loan Termination Date); provided that (i) interest accrued pursuant to Section
3.02(c) shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than an optional prepayment of an ABR Loan prior
to the Revolving Loan Termination Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

 

(e)          Interest Rate Computations. All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

 

Section 3.03        Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(a)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

 

(b)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made either as an ABR Borrowing or at an alternate rate of
interest determined by the Required Lenders as their cost of funds.

 



 49

 

 

Section 3.04        Prepayments.

 

(a)          Optional Prepayments. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with Section 3.04(b).

 

(b)          Notice and Terms of Optional Prepayment. The Borrower shall notify
the Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid (and specify whether Revolving Loans or Term Loans are being
prepaid); provided, that a notice of prepayment of all outstanding Loans may be
conditioned upon the effectiveness of other credit facilities or another event,
in which case, such notice may be revoked by the Borrower (with notice to the
Administrative Agent on or prior to the specified effective date of such notice
of termination) if such condition is not satisfied. Promptly following receipt
of any such notice relating to a Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.03. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02 and any payments to the extent required by
Section 5.02.

 

(c)          Mandatory Prepayments.

 

(i)          If, after giving effect to any termination or reduction of the
Aggregate Maximum Revolving Credit Amounts pursuant to Section 2.07(b), the
total Revolving Credit Exposures exceeds the total Commitments, then the
Borrower shall (A) prepay the Borrowings of Revolving Loans on the date of such
termination or reduction in an aggregate principal amount equal to such excess,
and (B) if any excess remains after prepaying all of the Borrowings of the
Revolving Loans as a result of any LC Exposure, Cash Collateralize such excess
as provided in Section 2.09(j).

 

(ii)         Upon any redetermination of or adjustment to the amount of the
Borrowing Base in accordance with Section 2.08(a) through (d), if the total
Revolving Credit Exposures exceeds the redetermined or adjusted Borrowing Base,
then the Borrower shall (A) prepay the Borrowings of Revolving Loans in an
aggregate principal amount equal to such excess and/or add to the Mortgaged
Property Oil and Gas Properties having value, as determined by the
Administrative Agent and the Required Revolving Credit Lenders, equal to or
greater than such excess, or a combination thereof and (B) if any excess remains
after prepaying all of the Borrowings of Revolving Loans or adding such Oil and
Gas Properties to the Mortgaged Property as a result of any LC Exposure, Cash
Collateralize such excess as provided in Section 2.09(j). The Borrower shall be
obligated to make such prepayment, add such Oil and Gas Properties and/or Cash
Collateralize such excess (A) in the case of a redetermination pursuant to
Section 2.08(a) through (d), no later than the date that is 90 days following
the date it receives the New Borrowing Base Notice in accordance with Section
2.08(d); and (B) in the case of adjustment pursuant to Section 2.08(e) on the
date the adjustment occurs; provided that all payments required to be made
pursuant to this Section 3.04(c)(ii) must be made on or prior to the Revolving
Loan Termination Date.

 



 50

 

 

(iii)        Upon any adjustments to the Borrowing Base pursuant to Section
2.08(f) or Section 9.11(d), if the total Revolving Credit Exposures exceeds the
Borrowing Base as adjusted, then the Borrower shall (A) prepay the Borrowings of
Revolving Loans in an aggregate principal amount equal to such excess or add to
the Mortgaged Property Oil and Gas Properties having value, as determined by the
Administrative Agent and the Required Revolving Credit Lenders, equal to or
greater than such excess, or implement a combination thereof, and (B) if any
excess remains after prepaying all of the Borrowings of Revolving Loans or
adding such Oil and Gas Properties to the Mortgaged Property as a result of any
LC Exposure, Cash Collateralize such excess as provided in Section 2.09(j). The
Borrower shall be obligated to make such prepayment, add such Oil and Gas
Properties and/or Cash Collateralize such excess in the case of an adjustment to
the Borrowing Base pursuant to Section 2.08(f) or Section 9.11(d), on or prior
to the Business Day following the date that the relevant Liquidation, sale or
other disposition occurs; provided that all payments required to be made
pursuant to this Section 3.04(c)(iii) must be made on or prior to the Revolving
Loan Termination Date.

 

(iv)       No later than the date that is 2 Business Days following the
incurrence of Debt by any Credit Party (other than Debt incurred pursuant to
Sections 9.02(a), (b), (c), (d), (e)(i), (e)(ii) or (e)(iv), (f) or (j)) or upon
any increase of then effective Borrowing Base under this Agreement, the Borrower
shall prepay the Term Loans in an aggregate amount equal to one hundred percent
(100%) of the Net Cash Proceeds received in respect of such Debt (or, with
respect to any increase of the then effective Borrowing Base, the amount of such
increase of the then effective Borrowing Base). Nothing in this paragraph is
intended to permit any Credit Party to incur Debt other than as permitted under
Section 9.02, and any such incurrence of Debt in violation of Section 9.02 shall
be a breach of this Agreement.

 

(v)        No later than the date that is 2 Business Days following the date of
the sale or other disposition (including, without limitation, as a result of a
Casualty Event) of any Property pursuant to Sections 9.11(d) or (e), the
Borrower shall, after giving effect to any mandatory prepayments under Section
3.04(c)(iii), prepay the Term Loans in an aggregate amount equal to one hundred
percent (100%) of such Net Cash Proceeds received as a result of such sale or
other disposition. Nothing in this paragraph is intended to permit any Credit
Party to sell Property in breach of Section 9.11, and any such sale in violation
of Section 9.11 will constitute a breach of this Agreement.

 

(vi)       No later than the date that is 2 Business Days following the date of
the receipt by any Credit Party of Net Cash Proceeds from a Permitted Equity
Issuance (other than (A) the issuance of common Equity Interests as required by
any employee stock plan or similar arrangement of the Credit Parties permitted
by this Agreement and (B) any Permitted Equity Issuance the proceeds of which
are used to pay a portion of the consideration for the PELE Acquisition) the
Borrower shall prepay the Term Loans in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds received in respect of such Permitted
Equity Issuance.

 

(vii)      Each prepayment of Borrowings pursuant to this Section 3.04 shall be
first applied ratably to any ABR Borrowings then outstanding and thereafter to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

 



 51

 

 

(viii)     Each prepayment of Borrowings pursuant to this Section 3.04(c) shall
be applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

 

(ix)        Notwithstanding anything to the contrary herein, if a Borrowing Base
Deficiency exists at the time any mandatory prepayment of Loans is required
hereunder, or at the time any optional prepayment is tendered in respect of the
Term Loans, any such prepayment amounts shall be applied first to prepay
Revolving Loans and/or to Cash Collateralize such excess as provided in Section
2.09(j), and thereafter to the prepayment of the Term Loans.

 

(d)          No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

 

(e)          Excess Cash Balances. If at any time while Revolving Loans are
outstanding the Credit Parties have any cash equivalents (other than Excluded
Cash) in excess of $35,000,000 in the aggregate at any time for a period of
three Business Days (the “Excess Cash”), the Borrower shall, on the following
Business Day (i) prepay the Borrowings in an aggregate principal amount equal to
such excess and (ii) if any excess remains after prepaying all of the Borrowings
of Revolving Loans as a result of any LC Exposure, Cash Collateralize such
excess as provided in Section 2.09(j). Each prepayment of Borrowings of
Revolving Loans pursuant to this Section 3.04(e) shall be applied, first,
ratably to any ABR Borrowings then outstanding, and, second, to any Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing in order of priority beginning
with the Eurodollar Borrowing with the least number of days remaining in the
Interest Period applicable thereto and ending with the Eurodollar Borrowing with
the most number of days remaining in the Interest Period applicable thereto.
Each prepayment of Borrowings of Revolving Loans pursuant to this Section
3.04(e) shall be applied ratably to the Revolving Loans included in the prepaid
Borrowings. Prepayments pursuant to this Section 3.04(e) shall be accompanied by
accrued interest to the extent required by Section 3.02.

 

Section 3.05         Fees.

 

(a)          Revolving Credit Commitment Fees. Subject to Section 4.03(c)(i),
the Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Credit Lender a commitment fee, which shall accrue at the Revolving
Credit Commitment Fee Rate on the average daily amount of the unused amount of
the Revolving Credit Commitment of such Revolving Credit Lender during the
period from and including the date of this Agreement to but excluding the
Revolving Loan Termination Date (it being understood that the LC Exposure shall
constitute usage of the Revolving Credit Commitments for purposes of this
Section 3.05(a)). Accrued revolving credit commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the Revolving Loan Termination Date, commencing on the first such date to
occur after the Effective Date. All commitment fees shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case such commitment fees shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 



 52

 

 

(b)          Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Credit Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Revolving
Credit Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date on which such Revolving
Credit Lender’s Commitment terminates and the date on which such Revolving
Credit Lender ceases to have any LC Exposure, (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.250% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure; provided
that in no event shall such fee be less than $500 during any quarter, and (iii)
to the Issuing Bank, for its own account, its standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Revolving Loan Termination Date and any such
fees accruing after the Revolving Loan Termination Date shall be payable on
demand. Upon notice thereof to the Borrower from the Administrative Agent,
during the continuation of an Event of Default, the fees payable pursuant to
this Section 3.05(b) shall increase by 2.00% per annum over the then-applicable
rate. Any other fees payable to the Issuing Bank pursuant to this Section
3.05(b) shall be payable within 10 days after demand. All participation and
fronting fees shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case such fees shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c)          Fee Letter. The Borrower agrees to pay to the Administrative Agent,
for the account of each Person therein specified, the fees payable in the
amounts and at the times stated in the Fee Letter.

 

Article IV

Payments; Pro Rata Treatment; Sharing of Set-offs

 

Section 4.01         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)          Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 1:00 pm, New York City time,
on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section
12.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in US Dollars.

 



 53

 

 

(b)          Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)          Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

Section 4.02         Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 



 54

 

 

Section 4.03         Defaulting Lenders.

 

(a)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.06(b), Section 2.09(d), Section 2.09(e), Section 4.02,
Section 5.03(f) or Section 12.03(c), then the Administrative Agent may, in its
sole discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent or the Issuing Bank to
satisfy such Lender’s obligations to it under such Sections until all such
unsatisfied obligations are fully paid in cash, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its sole discretion.

 

(b)          If a Defaulting Lender (or a Lender who would be a Defaulting
Lender but for the expiration of the relevant grace period) as a result of the
exercise of a set-off shall have received a payment in respect of its Revolving
Credit Exposure which results in its Revolving Credit Exposure being less than
its Applicable Revolving Credit Percentage of the aggregate Revolving Credit
Exposures, then no payments will be made to such Defaulting Lender until such
time as such Defaulting Lender shall have complied with Section 4.03(c) and all
amounts due and owing to the Lenders have been equalized in accordance with each
Revolving Credit Lender’s respective pro rata share of the Secured Obligations.
Further, if at any time prior to the acceleration or maturity of the Loans, the
Administrative Agent shall receive any payment in respect of principal of a Loan
or a reimbursement of an LC Disbursement while one or more Defaulting Lenders
shall be party to this Agreement, the Administrative Agent shall apply such
payment first to the Borrowing(s) for which such Defaulting Lender(s) shall have
failed to fund its pro rata share until such time as such Borrowing(s) are paid
in full or each Lender (including each Defaulting Lender) is owed its Applicable
Revolving Credit Percentage of all Revolving Credit Loans then outstanding and
Applicable Term Loan Percentage of the Term Loans. After acceleration or
maturity of the Loans, subject to the first sentence of this Section 4.03(b),
all principal will be paid ratably as provided in Section 10.02(c).

 

(c)          Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:

 

(i)          Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.05.

 

(ii)         The Commitment, the Maximum Revolving Credit Amount, the Revolving
Credit Exposure and the Term Loans of such Defaulting Lender shall not be
included in determining whether all Lenders, the Required Revolving Credit
Lenders, the Majority Revolving Credit Lenders, the Required Lenders or the
Majority Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 12.02); provided that (A)
any waiver, amendment or modification requiring the consent of each Lender or
each affected Lender pursuant to Section 12.02 (other than Section
12.02(b)(ii)), shall require the consent of such Defaulting Lender and (B) any
redetermination, whether an increase, decrease or affirmation, of the Borrowing
Base shall occur without the participation of such Defaulting Lender, but the
Revolving Credit Commitment (i.e., such Defaulting Lender’s Applicable Revolving
Credit Percentage of the Borrowing Base) of such Defaulting Lender may not be
increased without the consent of such Defaulting Lender.

 



 55

 

 

(iii)        If any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:

 

(A)          all or any part of the LC Exposure of such Defaulting Lender shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Revolving Credit Percentage (for the purposes of such
reallocation the Defaulting Lender’s Commitment shall be disregarded in
determining the Non-Defaulting Lender’s Applicable Revolving Credit Percentage)
but only to the extent (x) the sum of all Non-Defaulting Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s LC Exposure does not exceed the
total of all Non-Defaulting Lenders’ Commitments, (y) the conditions set forth
in Section 6.02 are satisfied at such time, and (z) the sum of each
Non-Defaulting Lender’s Revolving Credit Exposure plus its reallocated share of
such Defaulting Lender’s LC Exposure does not exceed such Non-Defaulting
Lender’s Commitment; provided that, subject to Section 12.20, no such
reallocation will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank or any Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

 

(B)          if the reallocation described in Section 4.03(c)(iii)(A) cannot, or
can only partially, be effected, then the Borrower shall within one Business Day
following notice by the Administrative Agent Cash Collateralize for the benefit
of the Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to Section 4.03(c)(iii)(A)) pursuant to Section 2.09(j) for so long as
such LC Exposure is outstanding;

 

(C)          if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B), then the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is Cash Collateralized;

 

(D)          if the LC Exposure of the Non-Defaulting Lenders is reallocated
pursuant to Section 4.03(c)(iii)(A), then the fees payable to the Lenders
pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance
with such Non-Defaulting Lenders’ Applicable Revolving Credit Percentages; and

 

(E)          if all or any portion of such Defaulting Lender’s LC Exposure is
neither Cash Collateralized nor reallocated pursuant to Section 4.03(c)(iii),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and all letter of
credit fees payable under Section 3.05(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is Cash Collateralized and/or reallocated.

 

If (i) a Bankruptcy Event or Bail-in Action with respect to a Lender Parent of
any Lender shall occur following the date hereof and for so long as such event
shall continue or (ii) the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank, as the case may be, to defease any risk to it
in respect of such Lender hereunder.

 



 56

 

 

(d)          In the event that the Administrative Agent, the Borrower and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender and such Lender is no
longer a Defaulting Lender, then the LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such
date, if necessary, such Lender shall purchase at par such of the Loans and/or
participations in Letters of Credit of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage; provided that no adjustments
will be made retroactively with respect to fees accrued while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender having been a Defaulting Lender.

 

Article V

Increased Costs; Break Funding Payments; Taxes; Illegality

 

Section 5.01         Increased Costs.

 

(a)          Eurodollar Changes in Law. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

 

(ii)          subject any Lender or the Issuing Bank to any Taxes (other than
Indemnified Taxes described in Section 5.03 or Excluded Taxes) on its loans,
loan principal, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Bank (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, the Issuing Bank or the
Administrative Agent such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or the Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 



 57

 

 

(c)          Certificates. A certificate of a Lender or the Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in Section 5.01(a)
or (b) shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)          Effect of Failure or Delay in Requesting Compensation. Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section 5.01 for any increased costs or reductions incurred more than 365
days prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 365-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 5.02         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for US Dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 



 58

 

 

Section 5.03         Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Credit Party under any Loan Document shall be made free
and clear of and without deduction for any Taxes, except as required by
applicable law; provided that if any Credit Party or the Administrative Agent
shall be required to deduct any Taxes from such payments, then (i) in the case
of Indemnified Taxes or Other Taxes, the sum payable by the applicable Credit
Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Credit Party or the Administrative Agent
shall make such deductions and (iii) such Credit Party or the Administrative
Agent shall pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

 

(b)          Payment of Other Taxes by the Credit Parties. The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse
the Administrative Agent for the payment of any Other Taxes.

 

(c)          Indemnification by the Credit Parties. The Credit Parties shall
jointly and severally indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Credit
Party hereunder or in connection with any Loan Document or required to be
withheld or deducted from a payment to the Administrative Agent, such Lender or
the Issuing Bank (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section 5.03) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate of the Administrative Agent, a Lender or the Issuing Bank setting
forth in reasonable detail the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)          Tax Documentation. Any Lender that is entitled to an exemption from
or reduction of withholding tax with respect to payments under this Agreement or
any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate. Each Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in the
immediately succeeding sentence below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Without limiting the
generality of the foregoing, if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 5.03(e), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 



 59

 

 

(f)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(f).

 

(g)          Tax Refunds. If the Administrative Agent or a Lender determines, in
its sole discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 5.03,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 5.03 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Lender incurred as a result of receiving such refund or in
connection with paying over such refund and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent or a Lender be required
to pay any amount to the Borrower pursuant to this paragraph (g) the payment of
which would place the Administrative Agent or such Lender in a less favorable
net after-Tax position than the Administrative Agent or such Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This Section 5.03 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.

 



 60

 

 

(h)          Defined Term. For purposes of this Section 5.03, the term “Lender”
includes Issuing Bank and, for the avoidance of doubt, the term “applicable law”
includes FATCA.

 

Section 5.04         Designation of Different Lending Office. If any Lender
requests compensation under Section 5.01, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (a) would eliminate or reduce amounts
payable pursuant to Section 5.01 or Section 5.03, as the case may be, in the
future and (b) would not subject such Lender to any unreimbursed cost or expense
and would not otherwise be materially disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

Section 5.05         Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans, including without limitation any illegality due to any economic or
financial Sanctions, either generally or having a particular Interest Period
hereunder, then (a) such Lender shall promptly notify the Borrower and the
Administrative Agent thereof and such Lender’s obligation to make such
Eurodollar Loans shall be suspended (the “Affected Loans”) until such time as
such Lender may again make and maintain such Eurodollar Loans and (b) all
Affected Loans which would otherwise be made by such Lender shall be made
instead as ABR Loans (and, if such Lender so requests by notice to the Borrower
and the Administrative Agent, all Affected Loans of such Lender then outstanding
shall be automatically converted into ABR Loans on the date specified by such
Lender in such notice) and, to the extent that Affected Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Lender’s Affected Loans shall be applied instead to its ABR
Loans.

 

Article VI

Conditions Precedent

 

Section 6.01         Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

 

(a)          The Administrative Agent, the Global Coordinator, the Arrangers and
the Lenders shall have received all arrangement and agency fees and all other
fees and amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder (including, without
limitation, the fees and expenses of Vinson & Elkins LLP, Posse, Herrera & Ruiz
S.A., McCarthy Tétrault, Appleby (Cayman) Ltd., Appleby (Bermuda) Ltd., counsel
to the Administrative Agent).

 



 61

 

 

(b)          The Administrative Agent shall have received a certificate of the
Secretary, an Assistant Secretary or another officer of each Credit Party
setting forth (i) resolutions of its board of directors or other applicable
governing body with respect to the authorization of such Credit Party to execute
and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the directors and/or officers
of such Credit Party (y) who are authorized to sign the Loan Documents to which
such Credit Party is a party and (z) who will, until removed from the board of
directors or replaced by another officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with this Agreement and
the transactions contemplated hereby, (iii) specimen signatures of such
authorized directors and/or officers, and (iv) the articles or certificate of
incorporation and bylaws or memorandum and articles of association (or other
organizational documents) of such Credit Party, certified as being true and
complete. The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.

 

(c)          The Administrative Agent shall have received certificates of the
appropriate Governmental Authorities with respect to the existence,
qualification and good standing of each Credit Party.

 

(d)          The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

 

(e)          The Administrative Agent shall have received duly executed Notes
and the Colombian Notes payable to each Lender in a principal amount equal to
its Maximum Revolving Credit Amount dated as of the Effective Date.

 

(f)          The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including the Guaranty
Agreement, the Bermuda Security Documents, the Colombian Security Documents, the
Cayman Security Documents, the Canadian Security Documents, and the other
Security Instruments described on Exhibit E, together with share certificates,
share transfer instruments, registers, direction letters, acknowledgement
notices, memoranda and any other documents in connection with the Liens created
thereby as the Administrative Agent may reasonably require, and in the case of
the Colombian Security Documents, duly filed and (if applicable) recorded before
the competent Registry of Security over Movable Assets substantially
concurrently with the Effective Date. In connection with the execution and
delivery of the Security Instruments, the Administrative Agent shall have
received:

 

(i)          appropriate governmental or third party search certificates
(including, if applicable, UCC search certificates) as it may require reflecting
no prior Liens encumbering the Properties of the Credit Parties for each of the
following jurisdictions: Colombia, the Cayman Islands, Alberta, Delaware,
District of Columbia, Nevada, Utah, and any other jurisdiction reasonably
requested by the Administrative Agent; other than those being assigned or
released on or prior to the Effective Date or Liens permitted by Section 9.03.

 



 62

 

 

(ii)         evidence satisfactory to it that all loans and other amounts owing
under the Existing Credit Agreement have been (or contemporaneously herewith are
being) repaid in full and all commitments thereunder have been terminated or
cancelled and that all Liens in the countries of the United States of America,
Canada, Bermuda and the Cayman Islands on the Properties of the Credit Parties
associated with the Existing Credit Agreement have been released or terminated
or assigned to the Administrative Agent, subject only to the filing of
applicable terminations, releases or assignments.

 

(iii)        evidence satisfactory to it that all Liens on the Properties of
Parent and its Subsidiaries on file with the Registry of Security Over Movable
Assets in Colombia in connection with the Existing Credit Agreement shall have
been released or terminated.

 

(iv)        evidence satisfactory to the Administrative Agent that the ANH has
recognized each Colombian Branch as the operator of record of the entire right,
title, state and interest in, each Concession Agreement to which it is a party.

 

(v)         evidence satisfactory to it that (A) each Guarantor has guaranteed
the Secured Obligations pursuant to the Guaranty Agreement and (B) the Security
Instruments create first priority, perfected Liens (other than Excepted Liens)
on all of the economic rights of Petrolifera and Gran Tierra Energy Colombia
under each Concession Agreement to which each is a party.

 

(vi)        deliver a notification to the Offtaker under each Offtake Agreement
(other than the Colombian Peso Offtake Agreements) to which any Credit Party is
a party, in form and substance satisfactory to the Administrative Agent,
directing each such Offtaker (and any other Person obligated to make payments
thereunder) to make all payments under such Offtake Agreement to the relevant
Collection Account to the extent required pursuant to this Agreement.

 

(vii)       evidence satisfactory to it that all of the Equity Interests in each
Credit Party (other than the Parent) has been pledged, mortgaged, charged or
assigned by way of security to the Administrative Agent for the benefit of the
Secured Parties pursuant to the Security Instruments, and to the extent
applicable, the Administrative Agent shall have received certificates, together
with undated, blank stock powers or share transfer forms for each such
certificate, representing all of the issued and outstanding Equity Interests of
such Credit Party.

 

(viii)      evidence satisfactory to it that all filings, registrations and
recordings have been made in the appropriate governmental offices, and all other
actions have been taken, or will be taken substantially concurrently with the
Effective Date, which shall be necessary or advisable to create, first priority,
perfected Liens (other than Liens permitted by Section 9.03, excluding
Section 9.03(g)) on the Collateral pursuant to the Security Instruments.

 

(g)          The Administrative Agent shall have received an opinion of (i)
Bracewell & Giuliani LLP, special New York counsel to the Parent and the other
Credit Parties, in form and substance satisfactory to the Administrative Agent,
(ii) A&C Legal, special Colombian counsel to the Parent and the other Credit
Parties, in form and substance satisfactory to the Administrative Agent, (iii)
Maples and Calder, Cayman Islands legal counsel to the Parent and the other
Credit Parties, in form and substance satisfactory to the Administrative Agent,
(iv) Stikeman Elliott LLP, special Canadian counsel to the Parent and the other
Credit Parties, in form and substance satisfactory to the Administrative Agent,
(v) Greenberg Traurig, LLP, special Nevada counsel to the Parent and the other
Credit Parties, in form and substance satisfactory to the Administrative Agent,
and (vi) Snell & Wilmer L.L.P., special Utah counsel to the Parent and the other
Credit Parties, in form and substance satisfactory to the Administrative Agent.

 



 63

 

 

(h)         The Administrative Agent shall have received a certificate of
insurance coverage of the Credit Parties evidencing that the Credit Parties are
carrying insurance in accordance with Section 7.11.

 

(i)          The Administrative Agent shall have received evidence satisfactory
to it that all Governmental Requirements and third-party consents and approvals
necessary or advisable in connection with the Transactions have been obtained
(without the imposition of any conditions not already satisfied) and are in full
force and effect; and all applicable waiting periods have expired without any
action being taken by any competent authority; and no law or regulation is
applicable that restrains, prevents or imposes materially adverse conditions
upon the Transactions.

 

(j)          The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Parent and its
Subsidiaries.

 

(k)         The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.

 

(l)          The Administrative Agent shall have received the Financial
Statements and the Initial Reserve Report accompanied by a certificate covering
the matters described in Section 8.12(c).

 

(m)        The Administrative Agent shall have received copies of, and be
satisfied with the terms and conditions of each Material Document to which any
Credit Party is a party.

 

(n)         The Administrative Agent shall have received a copy, certified by a
Responsible Officer as true and complete (in each case, together with all
amendments thereto, if any), of (i) each Concession Agreement listed on Schedule
1.02(a), together with all amendments thereto, if any, and all participation
agreements, farm-ins, royalty agreements or similar agreements that establish
any obligation or interest in favor of a third party derived from the Concession
Agreements, (ii) each Offtake Agreement listed on Schedule 1.02(c) and (iii)
each Swap Agreement listed on Schedule 7.18.

 

(o)         The Administrative Agent shall have received title information as
the Administrative Agent may reasonably require satisfactory to the
Administrative Agent setting forth the status of title to the Oil and Gas
Properties evaluated in the Initial Reserve Report.

 

(p)         The capitalization structure and equity ownership of each Credit
Party after giving effect to the Transactions shall be satisfactory to the
Administrative Agent in all respects.

 

(q)         The Administrative Agent and the Lenders shall have received, to the
extent requested by the Administrative Agent or a Lender and be reasonably
satisfied in form and substance with, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including but not restricted to
the USA PATRIOT Act.

 

(r)          The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

 



 64

 

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., New York City time, on September 30, 2015 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

Section 6.02          Each Credit Event. The obligation of each Lender to make a
Loan (including the initial funding), and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Borrowing Base Deficiency shall have
occurred and be continuing.

 

(b)          The representations and warranties of the Credit Parties set forth
in this Agreement and in the other Loan Documents shall be true and correct in
all material respects (except to the extent any such representation or warranty
is qualified by materiality or Material Adverse Effect, in which case it shall
be true and correct in all respects) on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct in all material respects (except to the extent
any such representation or warranty is qualified by materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects) as
of such specified earlier date.

 

(c)          The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.04 or a request for a Letter of Credit (or an
amendment, extension or renewal of a Letter of Credit) in accordance with
Section 2.09(b), as applicable.

 

(d)          At the time of and immediately after giving effect to any Borrowing
of Revolving Loans or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, the Borrower together with the other Credit
Parties shall not have any cash or cash equivalents (other than Excluded Cash)
in excess of $35,000,000 in the aggregate.

 

(e)          Immediately after giving effect to any such Revolving Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, the
aggregate Revolving Credit Exposure shall not exceed $160,000,000 without the
written consent of each Lender in its sole discretion.

 

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) and (b) and Sections 6.02(d) and (e).

 

Section 6.03         Additional Conditions to Credit Events. In addition to the
conditions precedent set forth in Section 6.02, so long as any Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the LC Exposure will
be 100% covered by the Commitments of the Non-Defaulting Lenders and/or the
Borrower will Cash Collateralize the LC Exposure in accordance with Section
4.03(c)(iii), and participating interests in any such newly issued or increased
Letter of Credit shall be allocated among Non-Defaulting Lenders in accordance
with Section 4.03(c)(iii)(A) (and Defaulting Lenders shall not participate
therein).

 



 65

 

 

Article VII

Representations and Warranties

 

The Parent and the Borrower each represents and warrants to the Lenders that:

 

Section 7.01         Organization; Powers. Each Credit Party, other than, solely
before the Taghmen Compliance Date, Taghmen, is duly incorporated or organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (and in the case of the Colombia Branch, has been
duly formed and validly existing as a branch of an oil exploration production
related company in good standing (where applicable) under the laws of Colombia),
has all requisite power and authority, and has all material governmental
licenses, authorizations, consents and approvals necessary, to own its assets
and to carry on its business as now conducted, and is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except where failure to have such power, authority, licenses,
authorizations, consents, approvals and qualifications could not reasonably be
expected to have a Material Adverse Effect.

 

Section 7.02        Authority; Enforceability. The Transactions are within each
Credit Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder or shareholder action (including,
without limitation, any action required to be taken by any class of directors of
the Borrower or any other Person, whether interested or disinterested, in order
to ensure the due authorization of the Transactions). Each Loan Document and
Material Document to which any Credit Party is a party has been duly executed
and delivered by such Credit Party and constitutes a legal, valid and binding
obligation of such Credit Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and subject to any law regarding financial assistance as set forth in
Article 143.2 et seq. of the law approved by Royal Legislative Decree 1/ 2010 of
2 July under the title Ley de Sociedades de Capital (Corporate Enterprises Act)
of The Kingdom of Spain, as such law may be amended or replaced from time to
time.

 

Section 7.03        Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority or any other third Person (including shareholders or
any class of directors, whether interested or disinterested, of the Parent, the
Borrower or any other Person), nor is any such consent, approval, registration,
filing or other action necessary for the validity or enforceability of any Loan
Document or any Material Document or the consummation of the Transactions,
except such as have been obtained or made and are in full force and effect other
than (i) the recording and filing of the Security Instruments as required by
this Agreement and (ii) those third party approvals or consents which, if not
made or obtained, would not cause a Default hereunder, could not reasonably be
expected to have a Material Adverse Effect or do not have an adverse effect on
the enforceability of the Loan Documents, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
any Credit Party or any order of any Governmental Authority, (c) will not
violate or result in a default under any Material Document or any indenture,
agreement or other instrument binding upon any Credit Party or its Properties,
or give rise to a right thereunder to require any payment to be made by any
Credit Party and (d) will not result in the creation or imposition of any Lien
on any Property of any Credit Party (other than the Liens created by the Loan
Documents).

 



 66

 

 

Section 7.04         Financial Condition; No Material Adverse Change.

 

(a)          The Parent has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for (i) the fiscal year ended December 31, 2014, reported on by Deloitte &
Touche LLP, independent public accountants and (ii) for the fiscal quarter ended
June 30, 2015. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its Consolidated Subsidiaries as of such date and for such period in
accordance with GAAP.

 

(b)          Since December 31, 2014, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(c)          As of the Effective Date, neither the Parent nor any Subsidiary has
on the date hereof any material Debt (including Disqualified Capital Stock) or
any contingent liabilities, off-balance sheet liabilities or partnerships or
liabilities for Taxes, except as referred to or reflected or provided for in the
Financial Statements.

 

Section 7.05         Litigation. Except as set forth on Schedule 7.05, there are
no actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent or the
Borrower, threatened against or affecting any Subsidiary or involving any
Material Document (i) as to which there is a reasonable possibility of an
adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Loan Document or the Transactions.

 

Section 7.06         Environmental Matters. Except for such matters as set forth
on Schedule 7.06 or that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

 

(a)          the Parent and the Subsidiaries and each of their respective
Properties and operations thereon are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws.

 

(b)          the Parent and the Subsidiaries have obtained all Environmental
Permits required for their respective operations and each of their Properties,
with all such Environmental Permits being currently in full force and effect,
and none of the Parent or the Subsidiaries has received any written notice or
otherwise has knowledge that any such existing Environmental Permit will be
revoked or that any application for any new Environmental Permit or renewal of
any existing Environmental Permit will be protested or denied.

 

(c)          there are no claims, demands, suits, orders, inquiries, or
proceedings concerning any violation of, or any liability (including as a
potentially responsible party) under, any applicable Environmental Laws that is
pending or, to the Parent’s or the Borrower’s knowledge, threatened against the
Parent or any Subsidiary or any of their respective Properties or as a result of
any operations at such Properties.

 



 67

 

 

(d)          none of the Properties of the Parent or any Subsidiary contain or
have contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; or (iv) hazardous waste management units.

 

(e)          there has been no Release or, to the Parent’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from the Parent’s or any
Subsidiary’s Properties, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the knowledge of the Parent, none
of such Properties are adversely affected by any Release or threatened Release
of a Hazardous Material originating or emanating from any other real property.

 

(f)          neither the Parent nor any Subsidiary has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite the Parent’s or any
Subsidiary’s Properties and, to the Parent’s or the Borrower’s knowledge, there
are no conditions or circumstances that could reasonably be expected to result
in the receipt of such written notice.

 

(g)          there has been no exposure of any Person or Property to any
Hazardous Materials as a result of or in connection with the operations and
businesses of any of the Parent’s or the Subsidiaries’ Properties that could
reasonably be expected to form the basis for a claim for damages or
compensation.

 

(h)          The Parent and the Subsidiaries have provided to the Lenders
complete and correct copies of all environmental site assessment reports,
investigations, studies, analyses, and correspondence on environmental matters
(including matters relating to any alleged non-compliance with or liability
under Environmental Laws) that are in any of the Parent’s or the Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon.

 

Section 7.07         Compliance with the Laws and Agreements; No Defaults or
Borrowing Base Deficiency.

 

(a)          Each Credit Party is in compliance with all Governmental
Requirements applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except (other than with respect to bribery and anti-corruption Governmental
Requirements) where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

(b)          No Credit Party is in default nor has any event or circumstance
occurred which, but for the expiration of any applicable grace period or the
giving of notice, or both, would constitute a default or would require such
Credit Party to Redeem or make any offer to Redeem under any indenture, note,
credit agreement or instrument pursuant to which any Material Indebtedness is
outstanding or by which any Credit Party or any of its Properties is bound.

 



 68

 

 

(c)          Each Material Document is in full force and effect, and constitutes
a valid and legally enforceable obligation of the parties thereto, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles; and no Credit Party is in default
thereunder, nor has any event or circumstance occurred which, but for the
expiration of any applicable grace period or the giving of notice, or both,
would constitute a default thereunder, or would permit any counterparty thereto
the right to terminate such Material Document or any transaction thereunder, or
exercise any remedial rights thereunder.

 

(d)          No Default or Borrowing Base Deficiency has occurred and is
continuing.

 

Section 7.08         Taxes. Each of the Parent and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP and (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Parent and the Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Parent and the Borrower, adequate. No Tax
Lien has been filed (other than Excepted Liens) and, to the knowledge of the
Parent or the Borrower, no claim is being asserted with respect to any such Tax
or other such governmental charge.

 

Section 7.09        Employee Benefit Arrangements. No Credit Party maintains any
employee pension or benefit plan. Each Colombian Branch has been and is in
material compliance with all labor, pension fund, health, industrial security
and social security obligations required under Colombian law.

 

Section 7.10        Disclosure; No Material Misstatements. None of the reports,
financial statements, certificates or other written information furnished by or
on behalf of any Credit Party to the Administrative Agent or any Lender or any
of their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information and other forward looking information, the Parent and the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time so furnished, it being
understood that such projections are not to be viewed as facts and that actual
results during the period covered by any such projections may differ
significantly from the projected results. There are no statements or conclusions
in any Reserve Report which are based upon or include misleading information or
fail to take into account material information regarding the matters reported
therein.

 

Section 7.11        Insurance. The Parent has, and has caused all Credit Parties
to have, (a) all insurance policies sufficient for the compliance by each of
them with all material Governmental Requirements and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Subsidiaries. Subject to Section 8.16(e),
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies in respect of all insurance
covering Oil and Gas Properties of the Credit Parties and the Administrative
Agent has been named as loss payee with respect to Property loss insurance in
respect of all insurance covering Oil and Gas Properties of the Credit Parties.

 



 69

 

 

Section 7.12        Restrictive Agreements. No Credit Party is a party to any
agreement or arrangement, or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of its Properties to
secure the Secured Obligations and the Loan Documents, or restricts such Credit
Party from paying dividends or making any other distributions in respect of its
Equity Interests to any other Credit Party, or restricts such Credit Party from
making loans or advances or transferring any Property to any other Credit Party,
or which requires the consent of or notice to other Persons in connection
therewith, except, in each case, for such encumbrances or restrictions permitted
under Section 9.14.

 

Section 7.13         Subsidiaries.

 

(a)          As of the Effective Date, set forth on Schedule 7.13, is (i) a true
and complete list of each Subsidiary and each Person holding ownership interests
in such Subsidiary, and (ii) a true and complete description of the nature of
the ownership interests held by each such Person and the percentage of ownership
of such Subsidiary represented by such ownership interests.

 

(b)          Except as disclosed in Schedule 7.13, or as disclosed in writing to
the Administrative Agent, which shall promptly furnish a copy to the Lenders,
and which shall be a supplement to Schedule 7.13, (i) each of the Parent and the
Subsidiaries owns, free and clear of Liens (other than Liens created pursuant to
the Security Instruments), and has the unencumbered right to vote, all
outstanding ownership interests in each Person shown therein to be held by it,
(ii) all of the issued and outstanding Equity Interests of each such Person has
been duly authorized and is validly issued, fully paid and nonassessable, and
(iii) there are no outstanding Equity Rights with respect to such Person.

 

(c)          Each Guarantor (other than the Parent) is a Wholly-Owned
Subsidiary.

 

Section 7.14         Location of Business and Offices. The Parent’s jurisdiction
of incorporation is the State of Nevada, United States of America; the name of
the Parent as listed in the public records of its jurisdiction of organization
is Gran Tierra Energy Inc.; the organizational identification number of the
Parent in its jurisdiction of organization is C13734-2003; the Parent’s
principal place of business and chief executive offices are located at the
address specified in Section 12.01; and the Parent’s U.S. federal taxpayer
identification number is 98-0479924 (or, in each case, as set forth in a notice
delivered to the Administrative Agent pursuant to Section 8.01(n) in accordance
with Section 12.01). The Borrower’s jurisdiction of incorporation is the Cayman
Islands; the name of the Borrower as listed in its certificate of incorporation
and, if any, its certificate of incorporation on change of name is Gran Tierra
Energy International Holdings Ltd.; the organizational identification number of
the Borrower in its jurisdiction of incorporation is 238484; and the Borrower’s
principal place of business and chief executive offices are located at the
address specified in Section 12.01 (or, in each case, as set forth in a notice
delivered to the Administrative Agent pursuant to Section 8.01(n) in accordance
with Section 12.01).

 

Section 7.15         Properties; Titles, Etc.

 

(a)          Each Credit Party has good and defensible title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title to all its personal Properties, in each case, free and clear of all Liens
except Liens permitted by Section 9.03. After giving full effect to the Liens
permitted by Section 9.03, each Credit Party specified as the owner owns, or has
exclusive rights in, the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate any Credit Party to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in such Credit Party’s net revenue interest in such Property.

 



 70

 

 

(b)          All material leases and agreements necessary for the conduct of the
business of the Credit Parties are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, which could reasonably be expected to have a
Material Adverse Effect.

 

(c)          The rights and Properties presently owned, leased or licensed by
the Credit Parties including, without limitation, all easements and rights of
way, include all rights and Properties necessary to permit the Credit Parties to
conduct their business in all material respects in the same manner as its
business has been conducted prior to the date hereof.

 

(d)          All of the Properties of the Credit Parties which are reasonably
necessary for the operation of their businesses are in good working condition
and are maintained in accordance with prudent business standards.

 

(e)          Each Credit Party owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual Property material to its
business, and the use thereof by such Credit Party does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Credit Parties either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

 

Section 7.16         Maintenance of Properties. Except for such acts or failures
to act as could not be reasonably expected to have a Material Adverse Effect,
the Oil and Gas Properties (and Properties unitized therewith) of the Credit
Parties have been maintained, operated and developed in a good and workmanlike
manner and in conformity with all Governmental Requirements and in conformity
with the provisions of all leases, subleases or other contracts comprising a
part of the Hydrocarbon Interests and other contracts and agreements forming a
part of the Oil and Gas Properties of the Credit Parties. Specifically in
connection with the foregoing, except for those as could not be reasonably
expected to have a Material Adverse Effect, (i) no Oil and Gas Property of any
Credit Party is subject to having allowable production reduced below the full
and regular allowable (including the maximum permissible tolerance) because of
any overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of any Credit Party is deviated from the vertical
more than the maximum permitted by Governmental Requirements, and such wells
are, in fact, bottomed under and are producing from, and the well bores are
wholly within, the Oil and Gas Properties (or in the case of wells located on
Properties unitized therewith, such unitized Properties) of such Credit Party.
All pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by any Credit
Party that are necessary to conduct normal operations are being maintained in a
state adequate to conduct normal operations, and with respect to such of the
foregoing which are operated by any Credit Party, in a manner consistent with
Credit Parties’ past practices (other than those the failure of which to
maintain in accordance with this Section 7.16 could not reasonably be expected
to have a Material Adverse Effect).

 



 71

 

 

Section 7.17          Marketing of Production.

 

(a)          Schedule 1.02(c) sets forth as of the Effective Date a true and
complete list of (i) all Persons to whom each Credit Party sells crude oil and
any other Hydrocarbons and (ii) all contracts for the purchase and sale of crude
oil and any other Hydrocarbons to which the any Credit Party is a party.

 

(b)          Each contract for the purchase and sale of crude oil and other
Hydrocarbons to which each Credit Party is a party is an Offtake Agreement.

 

(c)          Each Person to whom any Credit Party sells crude oil and other
Hydrocarbons is an Eligible Buyer.

 

Section 7.18         Swap Agreements and Qualified ECP Guarantor. Schedule 7.18,
as of and after the Effective Date, and after the date hereof, each report
required to be delivered by the Borrower pursuant to Section 8.01(d), sets
forth, a true and complete list of all Swap Agreements of each Credit Party, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement. The Borrower is a
Qualified ECP Guarantor.

 

Section 7.19         Use of Loans and Letters of Credit. The proceeds of the
Revolving Loans and the Letters of Credit shall be used (a) to repay Debt under
the Existing Credit Agreement and (b) to provide working capital for exploration
and production operations and for general corporate purposes of the Borrower and
its Subsidiaries; provided that none of the Administrative Agent, the Issuing
Bank nor any Lender shall have any responsibility to monitor or verify the
application by the Borrower of any amounts borrowed pursuant to this Agreement.
The proceeds of the Term Loan shall be used (a) to pay the purchase price
pursuant to the terms of the PELE Purchase Agreement, (b) to repay existing Debt
of PELE pursuant to the terms of the PELE Purchase Agreement, and (c) to pay
transaction costs and expenses in connection with the PELE Acquisition. The
Parent and the Subsidiaries are not engaged principally, or as one of its or
their important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.

 

Section 7.20         Solvency. After giving effect to the transactions
contemplated hereby, (a) the aggregate assets (after giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement), at a fair valuation, of the Credit Parties, taken as a
whole, will exceed the aggregate Debt of the Credit Parties on a consolidated
basis, as the Debt becomes absolute and matures, (b) each of the Credit Parties
will not have incurred or intended to incur, and will not believe that it will
incur, Debt beyond its ability to pay such Debt (after taking into account the
timing and amounts of cash to be received by each of the Credit Parties and the
amounts to be payable on or in respect of its liabilities, and giving effect to
amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such Debt becomes absolute and matures
and (c) each of the Credit Parties will not have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business.

 



 72

 

 

Section 7.21         Material Documents. As of the Effective Date, the copies of
the Material Documents previously delivered by the Parent or the Borrower to the
Administrative Agent are true, accurate and complete and have not been amended
or modified in any manner, other than pursuant to amendments or modifications
permitted pursuant to Section 9.16.

 

Section 7.22         Ranking. The Loans and the LC Exposure constitute senior
secured Debt of the Credit Parties and rank (a) pari passu with all obligations
under all Secured Swap Agreements, all Specified Cash Management Agreements, and
Debt secured by Liens permitted by Section 9.03(d) and (b) effectively senior to
all other Debt of the Credit Parties to the extent of the value of the
Collateral (other than Debt secured by Liens permitted by Section 9.03(d)),
except for obligations that are accorded mandatory preference by law and as may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and as may be limited by equitable principles of
general applicability.

 

Section 7.23         Anti-Corruption Laws and Sanctions. Each Credit Party and
its respective officers and employees and, to the knowledge of the Parent or the
Borrower, the respective directors and agents of each Credit Party are in
compliance with (a) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), and any other enabling legislation or
executive order relating thereto, (b) Anti-Corruption Laws or Anti-Money
Laundering Laws and (c) the PATRIOT Act, in each case, in all material respects
and have not violated any applicable Sanctions. None of (a) the Credit Party or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Parent or the Borrower, any agent of any Credit Party that will
act in any capacity in connection with or benefit from the credit facility
established by this Agreement, is a Sanctioned Person or is engaged in any
activity which is prohibited under Sanctions, including without limitation, (i)
any direct or, to the knowledge of the Parent or the Borrower, indirect dealings
involving or benefitting (A) a Person that is listed on, or owned or controlled
by, or acting on behalf of a Sanctioned Person; (B) a Person located in,
organized under, or owned or controlled by, or acting on behalf of, a Person
located in or organized under the laws of Sanctioned Country; (C) a Person that
is owned or controlled by, or acting for or on behalf of, or providing
assistance, support or services of any kind to, or otherwise associated with any
Person in (A) or (B); (ii) any business or making or receiving any contribution
of funds, goods or services to or for the benefit of any Person described in
(A)-(C); (iii) any dealing in, or otherwise engaging in any transaction relating
to any property or interests in property subject to prohibitions under
Sanctions; and (iv) any transaction that evades, avoids or attempts to violate
any of the prohibitions set forth in the Sanctions or has such a purpose.

 



 73

 

 

Section 7.24         Anti-Terrorism Laws/OFAC. Neither the Parent, nor any of
its Subsidiaries, nor, to the knowledge of the Parent or the Borrower, any of
its Affiliates nor any of the respective officers, directors or agents of the
Parent, such Subsidiaries or such Affiliates (a) has violated or is in violation
of Anti-Terrorism Laws, (b) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in the
“Forty Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Co-operation and Development’s Financial Action Task
Force on Money Laundering, (c) is a Sanctioned Person, (d) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Sanctioned Person, (e) deals in, or otherwise
engages in any transaction related to, any property or interests in property
blocked pursuant to any Anti-Terrorism Law or (f) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

Section 7.25         Foreign Exchange Special Regime. Each Colombian Branch is
subject to, and in compliance with, the corresponding foreign exchange special
regime applicable to oil sector companies, composed by External Resolution 8 of
2000 and circular reglamentaria externa DCIN-83, both issued by the Colombian
Central Bank (Banco de la Republica), and by Decree 2080 of 2000 issued by
Ministry of Finance and Public Credit (Ministerio de Hacienda y Credito
Publico).

 

Section 7.26         Investment Company Act. Neither the Parent nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

Article VIII

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Parent and the Borrower each covenants and agrees with the
Lenders that:

 

Section 8.01         Financial Statements; Other Information. The Parent will
furnish to the Administrative Agent and each Lender:

 

(a)          Annual Financial Statements. As soon as available, but in any event
in accordance with then applicable law and not later than 90 days after the end
of each fiscal year of the Parent, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

 

(b)          Quarterly Financial Statements. As soon as available, but in any
event in accordance with then applicable law and not later than 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Parent, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 



 74

 

 

(c)          Certificate of Financial Officer – Compliance. Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer substantially in the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01, (iii) setting forth reasonably
detailed calculations of Adjusted Consolidated Net Income, (iv) specifying that
there has been no change in the list of Material Subsidiaries, Restricted
Subsidiaries and Unrestricted Subsidiaries since the date the last compliance
certificate was delivered or updating the list of Material Subsidiaries,
Restricted Subsidiaries and Unrestricted Subsidiaries, as applicable, to reflect
any such changes since such date, (v) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 7.04(a)(i) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, and (vi) with respect to each certificate
delivered concurrently with any delivery of financial statements under Section
8.01(a) only, attaching thereto a true, correct and complete organizational
chart of the Parent and its Subsidiaries as of the time of delivery of such
certificate.

 

(d)          Certificate of Financial Officer -- Consolidating Information. If,
at any time, all of the Consolidated Subsidiaries of the Parent are not
Consolidated Restricted Subsidiaries, then concurrently with any delivery of
financial statements under Section 8.01 (a) or Section 8.01 (b), a consolidated
balance sheet and a consolidated income statement that each include only the
consolidated financial results of the Restricted Subsidiaries and exclude all
financial results from any Unrestricted Subsidiaries.

 

(e)          Certificate of Financial Officer – Swap Agreements. Concurrently
with the delivery of each Reserve Report hereunder, a certificate of a Financial
Officer, in form and substance satisfactory to the Administrative Agent, setting
forth as of a recent date, a true and complete list of all Swap Agreements of
the Credit Parties, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed on Schedule 7.18, any margin required or supplied under any
credit support document, and the counterparty to each such agreement.

 

(f)          Certificate of Insurer – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

 

(g)          Other Accounting Reports. Promptly upon receipt thereof, a copy of
each other report or letter submitted to the Parent or any of its Subsidiaries
by independent accountants in connection with any annual, interim or special
audit made by them of the books of the Parent or any such Subsidiary, and a copy
of any response by the Parent or any such Subsidiary, or the Board of Directors
of the Parent or any such Subsidiary, to such letter or report.

 



 75

 

 

(h)          Securities Exchange and Other Filings; Reports to Shareholders.
Promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Parent or any
Subsidiary with the SEC, or with any national securities exchange (including the
NYSE Amex and the Toronto Stock Exchange), or distributed by the Parent to its
shareholders generally, as the case may be.

 

(i)          Notices Under Material Documents. Promptly after the furnishing
thereof, copies of any notice, inquiry or demand (including, without limitation,
any notice of, or request for information regarding, any default, event of
default, force majeure event or termination event (caducidad), furnished to or
by any Person (whether any Credit Party, any Offtaker, any Governmental
Authority, ANH, Ecopetrol S.A., any counterparty or otherwise) pursuant to or in
connection with the terms of any Material Document.

 

(j)          Defaults under Material Documents. Promptly after the Parent or the
Borrower knows or has reason to believe that any condition or event that
constitutes a default, event of default, force majeure event or termination
event (howsoever described) under any Material Document has occurred, a notice
of such occurrence, together with a certificate from a Responsible Officer of
the Parent or the Borrower specifying the nature and period of existence of such
default, event of default, force majeure event or termination event, and any
action taken or proposed to be taken with respect thereto.

 

(k)          Lists of Purchasers. Promptly following the written request of the
Administrative Agent, a list of all Persons purchasing Hydrocarbons from any
Credit Party.

 

(l)          Notice of Sales of Oil and Gas Properties and Liquidation of Swap
Agreements.

 

(i)          In the event any Credit Party intends to sell, transfer, assign or
otherwise dispose of any Oil or Gas Properties pursuant to Section 9.11(d) or
the Parent or any Subsidiary intends to sell, transfer, assign or otherwise
dispose of any Equity Interests in any Subsidiary Guarantor pursuant to Section
9.11(d), prior written notice (and in any event no later than 10 days, or such
later date as the Administrative Agent may agree, prior thereto) of such
disposition, the price thereof and the anticipated date of closing and any other
details thereof requested by the Administrative Agent or any Lender.

 

(ii)         In the event any Credit Party intends to transfer or otherwise
dispose of any of its Property pursuant to Section 9.11(h) or Section 9.11(i),
prior written notice (and in any event no later than 10 days, or such later date
as the Administrative Agent may agree, prior thereto) of such transfer or other
disposition and any other details thereof requested by the Administrative Agent
or any Lender.

 

(iii)        In the event that the Parent or any Subsidiary receives any notice
of early termination of any Swap Agreement to which it is a party from any of
its counterparties, or any Swap Agreement to which the Parent or any Subsidiary
is a party is Liquidated, prompt written notice of the receipt of such early
termination notice or such Liquidation (in the case of a voluntary Liquidation
of any Swap Agreement, written notice no less than one (1) Business Days’
following the date thereof), as the case may be, together with a reasonably
detailed description or explanation thereof and any other details thereof
reasonably requested by the Administrative Agent or any Lender.

 



 76

 

 

(m)         Notice of Casualty Events. Prompt written notice, and in any event
within three Business Days, of the occurrence of any Casualty Event having a
Fair Market Value in excess of $10,000,000 or the commencement of any action or
proceeding that could reasonably be expected to result in a Casualty Event
having a Fair Market Value in excess of $10,000,000.

 

(n)          Information Regarding Guarantors. Prompt written notice (and in any
event within ten (10) days) of any change in (i) any Guarantor’s corporate name
or in any trade name used to identify such Person in the conduct of its business
or in the ownership of its Properties, (ii) the location of any Guarantor’s
chief executive office or principal place of business, (iii) any Guarantor’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) any Guarantor’s jurisdiction of organization or
such Person’s organizational identification number in such jurisdiction of
organization, and (v) any Guarantor’s taxpayer identification number.

 

(o)          Production Report and Operating Statements.

 

(i)          On or before April 1 and October 1 of each year, a report setting
forth, for each calendar month during the then current fiscal year to date, the
volume of production and sales attributable to production (and the prices at
which such sales were made and the revenues derived from such sales), including
gross production and net production after royalties, for each such calendar
month from the Oil and Gas Properties of the Credit Parties, and setting forth
the related ad valorem, severance and production taxes and operating expenses
attributable thereto and incurred for each such calendar month, and such other
related information as the Administrative Agent may reasonably request.

 

(ii)         No later than April 1 of each year, a report prepared by or on
behalf of the Parent detailing (i) the projected production of Hydrocarbons by
the Credit Parties in each of the next four fiscal quarters and the assumptions
used in calculating such projections, (ii) an annual operating budget for the
Credit Parties for the forthcoming fiscal year, and (iii) the projected capital
expenditures to be incurred by the Credit Parties in each of the next four
fiscal quarters, with a breakdown of those capital expenditures to be used for
the development of proved undeveloped reserves in the Oil and Gas Properties of
the Credit Parties (including the Colombian Hydrocarbon Properties), and the
assumptions used in calculating such projections.

 

(p)          Notices of Certain Changes. Promptly, but in any event within ten
(10) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organic document of any
Credit Party.

 

(q)          Material Changes. Promptly after any material change in royalties
or taxes, or the confiscation, condemnation, seizure, forfeiture or
expropriation in respect of any Oil and Gas Properties of any Credit Party.

 

(r)          Certificate of Financial Officer – Environmental Laws; Corporate
Social Responsibility. Promptly, but no later than ninety (90) days following
the end of each fiscal year of the Parent, a certificate of a Responsible
Officer of the Parent, in form and substance reasonably satisfactory to the
Administrative Agent, confirming compliance with Section 7.06, or details of any
potential or actual material deviation therefrom, together with details of the
actions being taken to respond to and remedy the situation.

 



 77

 

 

(s)          Notices under Concession Agreements. Promptly after receipt
thereof, copies of any requirement that any Colombian Branch receives from ANH
or Ecopetrol S.A. that results or may result in the early termination
(caducidad) of one or more of the Concession Agreements.

 

(t)          Notice of Senior Debt Issuance. Written notice at least (5) days
(or such later date as the Administrative Agent may agree) prior to the issuance
of any Senior Debt as contemplated by Section 9.02(g), the amount thereof and
the anticipated date of closing and a copy of the preliminary offering
memorandum (if any), the final offering memorandum (if any) and the most recent
draft of the indenture available at such time (if any) relating to such offering
of Senior Debt.

 

(u)          Other Requested Information. Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Parent or any Subsidiary, or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender may reasonably request.

 

Any financial statement or filing required to be furnished pursuant to Section
8.01(a), Section 8.01(b) or Section 8.01(h) shall be deemed to have been
furnished on the date on which the Borrower has notified the Administrative
Agent that the Parent or the Borrower has filed such financial statement or
filing with either (i) the Securities and Exchange Commission and such financial
statement is available on the EDGAR website at www.sec.gov or (ii) the Canadian
Securities Administrators and such financial statement is available on the SEDAR
website at www.sedar.com. Notwithstanding the foregoing, if the Administrative
Agent requests the Borrower to furnish paper copies of any such financial
statement or filing, the Borrower shall deliver such paper copies to the
Administrative Agent until the Administrative Agent gives written notice to
cease delivering such paper copies.

 

Section 8.02         Notices of Material Events. The Parent will furnish to the
Administrative Agent and each Lender prompt (and in any event within three (3)
Business Days) written notice after a Responsible Officer of the Parent or of
the Borrower obtains knowledge of any of the following:

 

(a)          the occurrence of any Default;

 

(b)          the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting the Parent or any
Affiliate thereof not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in
liability in excess of $10,000,000, not fully covered by insurance, subject to
normal deductibles; and

 

(c)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 



 78

 

 

Section 8.03         Existence; Conduct of Business. The Parent will, and will
cause each other Credit Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10.

 

Section 8.04         Payment of Obligations. The Parent will, and will cause
each Subsidiary to, pay its obligations, including Tax liabilities of the Parent
and all of its Subsidiaries before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Parent or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any Property of the Parent or any Subsidiary.

 

Section 8.05         Performance of Obligations under Loan Documents. The
Borrower will pay the Notes and Colombian Notes according to the reading, tenor
and effect thereof, and the Parent will, and will cause each other Credit Party
to, do and perform every act and discharge all of the obligations to be
performed and discharged by them under the Loan Documents, including, without
limitation, this Agreement, at the time or times and in the manner specified.

 

Section 8.06         Operation and Maintenance of Properties; Subordination of
Operator’s Liens. The Parent, at its own expense, will, and will cause each
other Credit Party to:

 

(a)          operate its Oil and Gas Properties and other material Properties or
cause such Oil and Gas Properties and other material Properties to be operated
in a careful and efficient manner in accordance with the practices of the
industry and in compliance with all applicable contracts and agreements and in
compliance with all Governmental Requirements, including, without limitation,
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

 

(b)          keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material Properties, including, without limitation, all equipment,
machinery and facilities, except to the extent of a disposition of such Property
that is otherwise permitted under Section 9.11.

 

(c)          promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder except, in each case, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 



 79

 

 

(d)          promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

 

(e)          cause each Affiliate of the Parent or the Borrower which operates
any of the Credit Parties’ Oil and Gas Properties to subordinate, pursuant to
agreements in form and substance satisfactory to the Administrative Agent, any
operators’ Liens or other Liens in favor of such Affiliate in respect of such
Oil and Gas Properties to the Liens in favor of the Administrative Agent for the
benefit of the Secured Parties;

 

(f)          to the extent a Credit Party is not the operator of any Property,
the Parent shall use reasonable efforts to cause the operator to comply with
this Section 8.06.

 

Section 8.07         Insurance. The Parent will, and will cause each Subsidiary
to, maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations. The loss payable clauses or provisions in said insurance
policy or policies insuring any of the Collateral shall be endorsed in favor of
and made payable to the Administrative Agent as its interests may appear and
such policies shall name the Administrative Agent and the Lenders as “additional
insureds” and provide that the insurer will endeavor to give at least thirty
(30) days’ prior notice of any cancellation to the Administrative Agent.

 

Section 8.08         Books and Records; Inspection Rights. The Parent will, and
will cause each other Credit Party to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Parent will, and
will cause each other Credit Party to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its Properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided, that unless an Event of Default has occurred and
is continuing, the Credit Parties shall bear the cost and expense of any such
visit or inspection no more than once during any calendar year.

 

Section 8.09         Compliance with Laws. The Parent will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except (other than with
respect to bribery and anti-corruption Governmental Requirements) where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 



 80

 

 

Section 8.10         Environmental Matters.

 

(a)          The Parent shall at its sole expense: (i) comply, and shall cause
its Properties and operations and each Subsidiary and each Subsidiary’s
Properties and operations to comply, with all applicable Environmental Laws, the
breach of which could be reasonably expected to have a Material Adverse Effect;
(ii) not Release or threaten to Release, and shall cause each Subsidiary not to
Release or threaten to Release, any Hazardous Material on, under, about or from
any of the Parent’s or its Subsidiaries’ Properties or any other property
offsite the Property to the extent caused by the Parent’s or any of its
Subsidiaries’ operations except in compliance with applicable Environmental
Laws, the Release or threatened Release of which could reasonably be expected to
have a Material Adverse Effect; (iii) timely obtain or file, and shall cause
each Subsidiary to timely obtain or file, all Environmental Permits, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Parent’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future Release or threatened Release of any Hazardous Material on, under, about
or from any of the Parent’s or its Subsidiaries’ Properties, which failure to
commence and diligently prosecute to completion could reasonably be expected to
have a Material Adverse Effect; (v) conduct, and cause its Subsidiaries to
conduct, their respective operations and businesses in a manner that will not
expose any Property or Person to Hazardous Materials that could reasonably be
expected to form the basis for a claim for damages or compensation; and (vi)
establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Parent’s and its Subsidiaries’ obligations under this Section
8.10(a) are timely and fully satisfied, which failure to establish and implement
could reasonably be expected to have a Material Adverse Effect.

 

(b)          The Parent will promptly, but in no event later than five days of
the occurrence thereof, notify the Administrative Agent and the Lenders in
writing of any threatened action, investigation or inquiry by any Governmental
Authority or any threatened demand or lawsuit by any Person against the Parent
or any Subsidiary or any of their Properties of which the Parent has knowledge
in connection with any Environmental Laws if the Parent could reasonably
anticipate that such action will result in liability (whether individually or in
the aggregate) in excess of $10,000,000, not fully covered by insurance, subject
to normal deductibles.

 

Section 8.11         Further Assurances.

 

(a)          The Parent at its sole expense will, and will cause each other
Credit Party to, promptly execute and deliver to the Administrative Agent all
such other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of any Credit Party, as the case
may be, in the Loan Documents, including the Notes and the Colombian Notes, or
to further evidence and more fully describe the Collateral intended as security
for the Secured Obligations, or to correct any omissions in this Agreement or
the Security Instruments, or to state more fully the obligations secured
therein, or to perfect, protect or preserve any Liens created pursuant to this
Agreement or any of the Security Instruments or the priority thereof, or to make
any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.

 

(b)          The Parent and the Borrower each hereby authorizes the
Administrative Agent to file one or more financing or continuation statements
(or the equivalent thereof), and amendments thereto, relative to all or any part
of the Mortgaged Property without the signature of any Credit Party where
permitted by law. A carbon, photographic or other reproduction of the Security
Instruments or any financing statement covering the Mortgaged Property or any
part thereof shall be sufficient as a financing statement where permitted by
law. The Borrower and the Parent each acknowledges and agrees that any such
financing statement may describe the collateral as “all assets” of the
applicable Credit Party or words of similar effect as may be required by the
Administrative Agent in any jurisdiction where such a description is appropriate
or applicable.

 



 81

 

 

Section 8.12         Reserve Reports.

 

(a)          On or before April 1 and October 1 of each year, commencing April
1, 2016, the Borrower shall furnish to the Administrative Agent and the
Revolving Credit Lenders a Reserve Report evaluating the Oil and Gas Properties
of the Credit Parties as of the immediately preceding December 31 and July 1.
The Reserve Report as of December 31 of each year shall be prepared by one or
more Approved Petroleum Engineers, and the July 1 Reserve Report of each year
shall be prepared by or under the supervision of the chief engineer of the
Borrower or the Parent who shall certify such Reserve Report to be true and
accurate and to have been prepared in accordance with the procedures used in the
immediately preceding December 31 Reserve Report.

 

(b)          In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Revolving Credit Lenders a Reserve
Report prepared by or under the supervision of the chief engineer of the
Borrower or the Parent who shall certify such Reserve Report to be true and
accurate and to have been prepared in accordance with the procedures used in the
immediately preceding December 31 Reserve Report. For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 2.08(b), the Borrower shall provide such Reserve Report with an “as
of” date as required by the Administrative Agent as soon as possible, but in any
event no later than thirty (30) days following the receipt of such request.

 

(c)          With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Revolving Credit Lenders a
certificate from a Responsible Officer certifying that in all material respects:
(i) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct, (ii) the Borrower or the
other Credit Parties owns good and defensible title to the Oil and Gas
Properties evaluated in such Reserve Report and such Properties are free of all
Liens except for Liens permitted by Section 9.03, (iii) except as set forth on
an exhibit to the certificate, on a net basis there are no gas imbalances, take
or pay or other prepayments with respect to its Oil and Gas Properties evaluated
in such Reserve Report which would require any Credit Party to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of their Oil and Gas Properties have been sold since the date of the
last Borrowing Base determination except as set forth on an exhibit to the
certificate, which certificate shall list all of its Oil and Gas Properties sold
and in such detail as reasonably required by the Administrative Agent, (v) each
Offtaker has executed instruction letters pursuant to which it has agreed to
make payments under each Offtake Agreement to which it is a party to the
relevant Collection Account as required by Section 8.14(d), (vi) attached to the
certificate is a true and complete list of (A) all Persons to whom the Credit
Parties sell crude oil and any other Hydrocarbons and (B) all contracts for the
purchase and sale of crude oil and any other Hydrocarbons to which any Credit
Party is a party (including, without limitation, each Offtake Agreement), (vii)
attached thereto is a schedule of the Oil and Gas Properties evaluated by such
Reserve Report that are included in the Borrowing Base, and (viii) attached
thereto is a schedule of the Oil and Gas Properties evaluated by such Reserve
Report that are subject to Security Instruments in favor of the Administrative
Agent and demonstrating the percentage of the total proved value of the Oil and
Gas Properties that the value of such Oil and Gas Properties represent.

 



 82

 

 

Section 8.13         Title Information.

 

(a)          On or before the delivery to the Administrative Agent and the
Revolving Credit Lenders of each Reserve Report required by Section 8.12(a), the
Borrower will deliver title information in form and substance acceptable to the
Administrative Agent covering the Oil and Gas Properties evaluated by such
Reserve Report that were not included in the immediately preceding Reserve
Report.

 

(b)          If (i) the Borrower has provided title information for additional
Properties under Section 8.13(a), and receives notice from the Administrative
Agent that title defects or exceptions exist with respect to such additional
Properties or (ii) the Parent or the Borrower become aware of the existence of
any title defect or any Lien (other than Liens permitted by Section 9.03)
affecting any Oil and Gas Properties (including any Colombian Hydrocarbon
Property) of any Credit Party which has been given value in the most recent
Reserve Report, the Borrower shall give the Administrative Agent prompt written
notice of such title defect or Lien, and the case of the foregoing clauses (i)
or (ii), the Parent shall, or shall cause the applicable Credit Party to,
undertake to take all steps necessary to cure such title defect or discharge
such Lien; provided, that the failure of the applicable Credit Party to cure
such title defect or discharge such lien to the reasonable satisfaction of the
Administrative Agent shall not constitute an Event of Default and the only
remedy of the Administrative Agent and the Revolving Credit Lenders in
connection with such failure shall be the adjustment of the Borrowing Base in
accordance with Section 2.08(e).

 

Section 8.14         Guaranty; Collateral.

 

(a)          Guaranty. The Parent shall guarantee, and the Parent shall cause
(i) each Material Subsidiary, (ii) each Subsidiary that directly owns any Equity
Interests in the Borrower or a Material Subsidiary, and (iii) each Subsidiary
that guarantees any Senior Debt (including, in each case, for the avoidance of
doubt, PELE and its Subsidiaries to the extent constituting Material
Subsidiaries or Subsidiaries (as applicable)), to guarantee, within thirty (30)
days (or such longer time (not to exceed sixty (60) days past such thirty (30)
day period without the consent of the Majority Lenders) as the Administrative
Agent may agree in its sole discretion) of such Person becoming a Material
Subsidiary or Subsidiary (as applicable), the Secured Obligations pursuant to
the Guaranty Agreement (by supplement, joinder or otherwise) and/or one or more
other guaranty agreements on terms satisfactory in form and substance to the
Administrative Agent; provided that once a Person is a Guarantor hereunder, such
Person shall always be a Guarantor hereunder even if such Person ceases to
otherwise meet the foregoing requirements of becoming a Guarantor.

 



 83

 

 

(b)          Liens and Material Documents. The Parent shall, and shall cause
each other Credit Party to (and with respect to any Person that becomes a
Subsidiary Guarantor after the Effective Date (including, for the avoidance of
doubt, PELE and its Subsidiaries to the extent constituting Subsidiary
Guarantors), within thirty (30) days (or such longer time (not to exceed sixty
(60) days past such thirty (30) day period without the consent of the Majority
Lenders) as the Administrative Agent may agree in its sole discretion) of such
Person becoming a Subsidiary Guarantor), grant to the Administrative Agent for
the benefit of the Secured Parties to secure the Secured Obligations (i) on or
prior to the date that such Credit Party enters into any Swap Agreement or
Offtake Agreement, a first priority, perfected Lien on all of its right, title
and interest in and to such Swap Agreement or Offtake Agreement (but in the case
of an Offtake Agreement, only if the Administrative Agent determines in its sole
discretion that obtaining such Lien is practicable under the circumstances and
the benefits of doing so outweighs the burdens of doing so), and (ii) a first
priority, perfected Lien on all of its right, title and interest in and to such
Credit Party’s proved Oil and Gas Properties (including, without limitation, in
the economic rights in each Concession Agreement to which it is a party),
material personal property related thereto, and the following personal property
within the meaning of the UCC (and, in other jurisdictions not subject to the
UCC, similar property): Accounts; all Chattel Paper (whether Tangible Chattel
Paper or Electronic Chattel Paper); the Collection Accounts; all General
Intangibles (including, without limitation, all rights under insurance
contracts, rights to insurance proceeds and all proceeds of insurance); all
Instruments (including, without limitation, all Pledged Notes); all
Letter-of-Credit Rights (whether or not the letter of credit is evidenced by a
writing); all books and records pertaining to the foregoing; and to the extent
not otherwise included, all Proceeds, Supporting Obligations and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing; in each case pursuant to one or
more Security Instruments on terms satisfactory in form and substance to the
Administrative Agent. In connection therewith, on or prior to the execution and
delivery by any Credit Party of any Swap Agreement or Offtake Agreement, the
Parent shall, and shall cause such Credit Party to, deliver to the
Administrative Agent a duly executed agreement of the counterparty to such Swap
Agreement or the Offtaker under such Offtake Agreement (and in either case, any
other Person that is obligated (whether contingently or otherwise) to make
payments thereunder), as applicable, in form and substance satisfactory to the
Administrative Agent, pursuant to which such Person shall agree to make all
payments under such Swap Agreement and Offtake Agreement to the relevant
Collection Account; provided, that, notwithstanding the foregoing, there shall
be no requirement to grant any Lien on any “Excluded Property” (as defined in
the Guaranty Agreement).

 

(c)          Pledge of Equity Interests. The Parent shall, and shall cause its
Subsidiaries to, mortgage, charge, assign by way of security, and pledge all of
the Equity Interests in the Borrower and each Subsidiary Guarantor (and with
respect to any Person that becomes a Subsidiary Guarantor after the Effective
Date (including, for the avoidance of doubt, PELE and its Subsidiaries to the
extent constituting Subsidiary Guarantors), within thirty (30) days (or such
longer time (not to exceed sixty (60) days past such thirty (30) day period
without the consent of the Majority Lenders) as the Administrative Agent may
agree in its sole discretion) of such Person becoming a Subsidiary Guarantor),
pursuant to one or more Security Instruments on terms satisfactory in form and
substance to the Administrative Agent.

 

(d)          Collection Accounts. The Parent shall, and shall cause each other
Credit Party to:

 

(i)          deposit or cause to be deposited directly into one or more
Collection Accounts in US Dollars or such other currency as the Majority Lenders
may approve in their reasonable discretion, all Dedicated Cash Receipts; and

 

(ii)         grant a first priority, perfected Lien to the Administrative Agent
for the benefit of the Secured Parties on all of its right, title and interest
in and to each Collection Account established in the name of such Credit Party
pursuant to one or more Deposit Account Control Agreements and/or one or more
other Security Instruments on terms satisfactory in form and substance to the
Administrative Agent.

 



 84

 

 

(e)          Notwithstanding the foregoing Sections 8.14(a) through (d), the
Administrative Agent may waive any obligation of a Credit Party to grant a Lien
on any property or to provide any item of collateral pursuant to this Section
8.14 if in the sole judgment of the Administrative Agent the cost or other
consequences of granting a Lien on such property or providing such collateral
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.

 

Section 8.15         Unrestricted Subsidiaries. The Parent shall:

 

(a)          cause each Unrestricted Subsidiary to maintain its own separate
books and records and bank accounts, which are and will be, in each case,
separate and apart from those of any other Person;

 

(b)          cause each Unrestricted Subsidiary to be, and at all times hold
itself out to the public as, a legal entity separate and distinct from any other
Person, maintain and utilize separate invoices and checks bearing its own name
and otherwise conduct its own business and own its own assets and correct any
known misunderstanding regarding its separate identity;

 

(c)          cause each Unrestricted Subsidiary to refrain from commingling its
funds or other assets with those of any other Person;

 

(d)          cause each Unrestricted Subsidiary to refrain from maintaining its
assets in such a manner that would make it costly or difficult to segregate,
ascertain or identify its individual assets from those of any other Person;

 

(e)          cause each Unrestricted Subsidiary to observe all corporate
formalities;

 

(f)          not, and shall not permit any of the Restricted Subsidiaries to,
incur, assume, guarantee or be or become liable for any Debt of any of the
Unrestricted Subsidiaries in an amount to exceed $25,000,000 at any time
outstanding; and

 

(g)          shall not permit any Unrestricted Subsidiary to hold any Equity
Interest in, or any Debt of, the Borrower or any Restricted Subsidiary.

 

Section 8.16         Post-Closing Obligations.

 

(a)          Within thirty (30) days following the Third Amendment Effective
Date (or such longer time (not to exceed sixty (60) days past such thirty (30)
day period without the consent of the Majority Lenders) as the Administrative
Agent may agree in its sole discretion):

 

(i)          The Parent shall have complied with Sections 8.14(b) and (c) with
respect to the PELE Assets, as applicable;

 

(ii)          The Administrative Agent shall have received evidence satisfactory
to the Administrative Agent that, to the extent required under applicable law,
ANH approval has been obtained with respect to each Concession Agreement to
which PELE or any of its Subsidiaries is a party;

 



 85

 

 

(iii)         The Administrative Agent shall have received such amendments,
modifications or supplements to the Security Instruments as it may deem
necessary or advisable to reflect the Term Loans made on the Third Amendment
Effective Date;

 

(iv)        The Administrative Agent shall have received an opinion of (i)
Bracewell LLP, special New York counsel to the Parent and the other Credit
Parties, in form and substance satisfactory to the Administrative Agent, (ii)
Stikeman Elliott (London) LLP, special United Kingdom counsel to the Parent and
the other Credit Parties, in form and substance satisfactory to the
Administrative Agent, (iii) A&C Legal, special Colombian counsel to the Parent
and the other Credit Parties, in form and substance satisfactory to the
Administrative Agent, (iv) Ventura Garcés & López-Ibor Abogados, special Spanish
counsel to the Parent and the other Credit Parties, in form and substance
satisfactory to the Administrative Agent, and (v) Patton, Moreno & Asvat,
special Panamanian counsel to the Parent and the other Credit Parties, in form
and substance satisfactory to the Administrative Agent;

 

(v)          The Administrative Agent shall have received a certificate of
insurance coverage with respect to the PELE and its Subsidiaries evidencing that
such Persons are carrying insurance in accordance with Section 7.11; and

 

(vi)          The Administrative Agent shall have received satisfactory evidence
that (A) the corporate resolutions of Taghmen approving the appointment of new
directors of Taghmen by its sole shareholder have been duly registered with the
Spanish Commercial Register and (B) Taghmen shall have released the closing of
Taghmen’s file (cierre registral) at the Commercial Registry of Madrid by filing
any delayed financial statements of Taghmen and taking any other necessary
actions to effectuate such release (the date on which Taghmen first releases the
closing of Taghmen’s file (cierre registral) at the Commercial Registry of
Madrid, the “Taghmen Compliance Date”).

 

(b)          Within fifteen (15) Business Days following the Third Amendment
Effective Date (or such longer time (not to exceed sixty (60) days past such
fifteen (15) Business Day period without the consent of the Majority Lenders) as
the Administrative Agent may agree in its sole discretion), the Borrower shall
(i) procure that the constitutional documents of PELE are amended to include the
terms set out in the members resolution in Exhibit G; (ii) deliver to the
Administrative Agent of a duly passed members resolution of PELE in the form set
out in Exhibit G; and (iii) procure that all filings, registrations and
recordings of the members resolution and updated constitutional documents as
required by applicable law are promptly filed, registered or recorded after the
passing of the members resolution.

 



 86

 

 

Article IX

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Parent and the Borrower each covenants and agrees with the
Lenders that:

 

Section 9.01         Financial Covenants.

 

(a)          Ratio of Total Debt to EBITDAX. The Parent will not, as of the last
day of any fiscal quarter, permit the ratio of Total Debt as of such date to
EBITDAX for the four fiscal quarters ending on such date to be greater than 4.00
to 1.0.

 

(b)          Senior Secured Leverage Ratio. The Parent will not, as of the last
day of any fiscal quarter, permit the Senior Secured Leverage Ratio as of such
date, to be greater than to be greater than 3.00 to 1.00.

 

(c)          Interest Coverage Ratio. The Parent will not, as of the last day of
any fiscal quarter, permit its ratio of EBITDAX for the period of four fiscal
quarters then ending to Interest Expense for such period to be less than 2.5 to
1.0.

 

Section 9.02          Debt. The Parent will not, and will not permit any
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:

 

(a)          the Loans or other Obligations arising under the Loan Documents or
any guaranty of or suretyship arrangement for the Notes or other Obligations
arising under the Loan Documents and the other Secured Obligations.

 

(b)          Debt of the Parent and the Subsidiaries existing on the date hereof
that is reflected in Schedule 9.02, and any refinancings, refundings, renewals
or extensions thereof (without increasing, or shortening the maturity of, the
principal amount thereof).

 

(c)          Debt under Capital Leases or incurred in the ordinary course of
business to pay the deferred purchase price of goods or services or progress
payments in connection with such goods or services, not to exceed $5,000,000.

 

(d)          Debt associated with bonds or surety obligations required by
Governmental Requirements in connection with the operation of its Oil and Gas
Properties.

 

(e)          intercompany Debt (i) between Credit Parties (other than any Debt
incurred by Taghmen) which is subordinated to the Secured Obligations on terms
satisfactory to the Administrative Agent, (ii) between Unrestricted
Subsidiaries, (iii) owed by Credit Parties (other than debt owed by Taghmen) to
Unrestricted Subsidiaries, provided any such Debt is expressly subordinated to
the Secured Obligations on terms acceptable to the Administrative Agent, or (iv)
owed by any Unrestricted Subsidiary to any Credit Party or by Taghmen to any
Credit Party, to the extent that any such Debt, when aggregated with any other
Investments made by any Credit Party in and to Unrestricted Subsidiaries
pursuant to Section 9.05(g)(ii) does not exceed $200,000,000 in the aggregate at
any time outstanding; provided that, with respect to this clause (iv), (A) both
before and immediately after giving effect to any such Debt, no Default shall
exist, and (B) after giving effect to any such Debt, the percentage equal to the
lesser of (x) the amount of the fraction expressed as a percentage, the
numerator of which is the sum of the Revolving Credit Exposures of the Lenders
on such day, and the denominator of which is $160,000,000 and (y) the Borrowing
Base Utilization Percentage, shall not exceed ninety percent (90%), (C) any such
Debt incurred is not held, assigned, transferred, negotiated or pledged to any
Person other than the Parent or one of its Wholly- Owned Subsidiaries, and (D)
any such Debt owed by a Credit Party shall be subordinated to the Secured
Obligations on terms satisfactory to the Administrative Agent.

 



 87

 

 

(f)          any Excepted Debt.

 

(g)          Senior Debt of the Parent or any other Credit Party (other than
Taghmen), and any guarantees thereof, the principal amount of which does not
exceed (i) $500,000,000 minus (ii) the outstanding principal amount of Term
Loans in the aggregate at any one time outstanding; provided, that the principal
amount of any Convertible Senior Notes shall not exceed $150,000,000 in the
aggregate at any one time outstanding; provided further that: (A) the Borrower
shall have complied with Section 8.01(t); (B) both before and immediately after
giving effect to the incurrence of any such Senior Debt, no Default, Event of
Default or Borrowing Base Deficiency exists or would exist (after giving effect
to any concurrent repayment of Debt with the proceeds of such incurrence, if
any); (C) the Parent is in Pro Forma Compliance after giving effect to the
incurrence of any such Debt and the transactions contemplated thereby (and the
Parent shall deliver to the Administrative Agent on the date of incurrence
thereof a certificate of a Financial Officer setting forth reasonably detailed
calculations demonstrating Pro Forma Compliance); (D) such Senior Debt does not
have any scheduled principal amortization prior to the date which is one hundred
eighty days after the Revolving Credit Maturity Date (as in effect on the date
of the incurrence of such Senior Debt); (E) such Senior Debt does not have a
scheduled maturity sooner than the date which is one hundred eighty days after
the Revolving Credit Maturity Date (as in effect on the date of the incurrence
of such Senior Debt); (F) no Subsidiary is required to guarantee such Senior
Debt unless such Subsidiary has guaranteed the Secured Obligations pursuant to
the Guaranty Agreement (by supplement, joinder or otherwise) and/or one or more
other guaranty agreements on terms satisfactory in form and substance to the
Administrative Agent; (G) if such Senior Debt is senior subordinated Debt, such
Senior Debt is expressly subordinate to the payment in full of all of the
Secured Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent; (H) (i) in the case of Senior Debt (other than any
Convertible Senior Notes issued pursuant to the Initial Convertible Senior Notes
Indenture) and any guarantees thereof, such Senior Debt and any guarantees
thereof are on terms, taken as a whole, no more restrictive on the Parent or any
other Credit Party than the terms and conditions of this Agreement, taken as a
whole, as reasonably determined by the Board of Directors of the Parent, acting
in good faith and evidenced by a resolutions of such Board of Directors and (ii)
in the case of any Convertible Senior Notes issued pursuant to the Initial
Convertible Senior Notes Indenture and any guarantees thereof, such Convertible
Senior Notes and any guarantees thereof are on terms, taken as a whole, no more
restrictive on the Parent or any other Credit Party than the terms and
conditions of this Agreement, taken as a whole, as reasonably determined by a
Responsible Officer of the Parent, acting in good faith, and certified to the
Administrative Agent; and (I) such Senior Debt does not have any mandatory
prepayment or mandatory redemption provisions (other than customary change of
control or asset sale tender offer provisions and, in the case of any
Convertible Senior Notes, customary provisions requiring the repurchase of such
Convertible Senior Notes upon the occurrence of a Fundamental Change) that would
require a mandatory prepayment or redemption in priority to the Secured
Obligations.

 



 88

 

 

(h)          Debt under a Colombian Peso denominated unsecured credit facility
with a commercial bank or a syndicate of commercial banks in an aggregate
principal amount not to exceed the US Dollar equivalent of $30,000,000
(determined as of the closing date of such Colombian Peso denominated unsecured
credit facility based on a prevailing exchange rate selected by the
Administrative Agent in its reasonable discretion); provided that: (i) such Debt
is unsecured; (ii) such Debt does not have any restriction on the ability of the
Borrower or any Credit Party to amend, supplement or modify this Agreement or
the other Loan Documents, (iii) such Debt does not have any restrictions on the
ability of the Borrower or any other Credit Party to guarantee the Secured
Obligations or pledge assets as collateral security for the Secured Obligations,
and (iv) the credit agreement governing such Debt is, taken as a whole, no more
restrictive on the Parent and the Subsidiaries than the terms and conditions of
this Agreement, taken as a whole, as reasonably determined by the Board of
Directors of the Parent, acting in good faith and evidenced by a resolutions of
such Board of Directors, and the terms and conditions of such Debt shall not
conflict with the terms and conditions of this Agreement or any other Loan
Document.

 

(i)          Debt incurred by any Credit Party (other than Taghmen), the
principal amount of which does not exceed five percent (5%) of the lesser of (x)
$160,000,000 and (y) the then-effective Borrowing Base in the aggregate.

 

(j)          Debt of a Person existing at the time such Person is acquired by
the Parent or any Subsidiary to the extent such acquisition constitutes a
Permitted Acquisition (and not created in anticipation or contemplation
thereof); provided that the Parent is in Pro Forma Compliance after giving
effect to the incurrence of any such Debt and the transactions contemplated
thereby (and the Parent shall deliver to the Administrative Agent on the date of
incurrence thereof a certificate of a Financial Officer setting forth reasonably
detailed calculations demonstrating Pro Forma Compliance).

 

Section 9.03         Liens. The Parent will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

 

(a)          Liens securing the payment of any Secured Obligations.

 

(b)          Liens existing on the date hereof that are reflected on Schedule
9.03;

 

(c)          Excepted Liens.

 

(d)          Liens securing Capital Leases permitted by Section 9.02(c) but only
on the Property under lease.

 

(e)          Liens on Property not constituting Collateral securing Debt and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate principal or face amount of all Debt secured under this Section
9.03(e) shall not exceed $5,000,000 at any time.

 

(f)          Liens on Property of a Person (excluding any Property given credit
in the Borrowing Base) existing at the time such Person is acquired by the
Parent or any Subsidiary to the extent such acquisition constitutes a Permitted
Acquisition (and not created in anticipation or contemplation thereof); provided
that such Liens do not extend to Property not subject to such Liens at the time
of acquisition (other than improvements thereon).

 

(g)          Liens securing Debt permitted by Section 9.02(i).

 



 89

 

 

(h)          Liens on Equity Interests in Unrestricted Subsidiaries.

 

(i)          Liens on the Properties of Parent and its Subsidiaries located in
the jurisdiction of Brazil granted to secure the Existing Credit Agreement, for
so long as the Borrower is in compliance with Section 8.16.

 

Section 9.04         Restricted Payments; Repayment of Senior Debt; Amendments
to Terms of Senior Debt.

 

(a)          Restricted Payments. The Parent will not, and will not permit any
other Credit Party to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except (i)
any Credit Party may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock); (ii) any Credit Party (other than the Parent)
may declare and pay dividends ratably with respect to its Equity Interests to
the direct holders of its Equity Interests that are other Credit Parties; (iii)
the Parent may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Parent
and its Subsidiaries; (iv) Permitted Tax Distributions, (v) any Repurchase
consummated on or prior to the Bid End Date in connection with the NCIB Buyback;
provided, that (A) both before and immediately after giving effect to each
Repurchase, no Default, Event of Default or Borrowing Base Deficiency exists or
would exist, and (B) the aggregate amount of consideration paid by the Parent in
respect of all Repurchases for the NCIB Buyback shall not exceed $45,000,000 in
the aggregate for the NCIB Buyback, (vi) any Credit Party may make required cash
interest payments on any Convertible Senior Notes, (vii) any Credit Party may
make any payment in, and/or delivery of, its common stock in satisfaction of the
Parent’s obligations in respect of any Convertible Senior Notes upon conversion
or exchange of such Convertible Senior Notes, (viii) any Redemption by any
Credit Party of any Convertible Senior Notes upon the occurrence of a
Fundamental Change to the extent such Redemption constitutes a Restricted
Payment and (ix) any Credit Party may pay cash in lieu of fractional shares in
connection with any conversion or exchange of any Convertible Senior Notes.

 

(b)          Repayment of Senior Debt; Amendment to Terms of Senior Debt. The
Parent will not, and will not permit any of its Subsidiaries to, prior to the
date that is one hundred eighty (180) days after the Revolving Credit Maturity
Date: (i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Senior Debt; (ii) amend, modify, waive or otherwise change, consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Senior Debt or any Senior Debt Document if (A) the effect thereof would be to
shorten its maturity or average life, in either case to a date that is prior to
one hundred eighty (180) days after the Revolving Credit Maturity Date, or
increase the amount of any payment of principal thereof or increase the rate or
shorten any period for payment of interest thereon or (B) such action requires
the payment of a consent fee (howsoever described); provided that the foregoing
shall not prohibit the execution of supplemental indentures associated with the
incurrence of additional Senior Debt to the extent permitted by Section 9.02(g)
or the execution of supplemental indentures to add guarantors if required by the
terms of any Senior Debt Document; provided such Person complies with Section
8.14(a) and becomes a Guarantor, or (C) with respect to any Senior Debt that is
subordinated to the Secured Obligations or any other Debt, designate any Debt
(other than obligations of the Parent and the Subsidiaries pursuant to any other
Senior Debt that is not so subordinated or the Loan Documents) as “Specified
Senior Indebtedness” or “Specified Guarantor Senior Indebtedness” or give any
such other Debt any other similar designation for the purposes of any Senior
Debt Document related to Senior Debt that is subordinated to the Secured
Obligations or any other Debt. For the avoidance of doubt, shares of common
stock and cash issued in lieu of fractional shares of common stock, in each case
issued upon conversion or exchange of any Convertible Senior Notes shall not be
prohibited by this Section 9.04(b).

 



 90

 

 

Section 9.05         Investments, Loans and Advances. The Parent will not, and
will not permit any other Credit Party to, make or permit to remain outstanding
any Investments in or to any Person, except that the foregoing restriction shall
not apply to:

 

(a)          Investments reflected in the Financial Statements or which are
disclosed to the Lenders in Schedule 9.05.

 

(b)          accounts receivable arising in the ordinary course of business.

 

(c)          direct obligations of the United States, Canada, or any agency
thereof, or obligations guaranteed by the United States, Canada, or any agency
thereof, in each case maturing within one year from the date of creation
thereof.

 

(d)          commercial paper maturing within one year from the date of creation
thereof rated no lower than A2 or P2 by S&P, Moody’s, Dominion Bond Rating
Service Limited or Canada Bond Rating Service.

 

(e)          deposits maturing within one year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States or Canada of any other bank or trust company which
is organized under the laws of the United States or any state thereof or Canada
or any province thereof, has capital, surplus and undivided profits aggregating
at least $100,000,000 (as of the date of such bank or trust company’s most
recent financial reports) and has a short term deposit rating of no lower than
A2 or P2, as such rating is set forth from time to time, by S&P, Moody’s,
Dominion Bond Rating Service Limited or Canada Bond Rating Service.

 

(f)          deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

 

(g)          (i) Investments made by any Credit Party in or to any other Credit
Party; and (ii) Investments made by any Credit Party in or to Unrestricted
Subsidiaries, which, when aggregated with any Debt incurred pursuant to Section
9.02(e)(iv), without duplication, do not exceed $200,000,000 in the aggregate at
any time outstanding; provided that, with respect to this clause (ii), (A) both
before and immediately after giving effect to any such Investment, no Default
shall exist, and (B) after giving effect to any such Investment, the percentage
equal to the lesser of (x) the amount of the fraction expressed as a percentage,
the numerator of which is the sum of the Revolving Credit Exposures of the
Lenders on such day, and the denominator of which is $160,000,000 and (y) the
Borrowing Base Utilization Percentage, shall not exceed ninety percent (90%).

 

(h)          subject to the limits in Section 9.06(a), Investments (including,
without limitation, capital contributions) in general or limited partnerships or
other types of entities (each a “venture”) entered into by a Credit Party with
others in the ordinary course of business; provided that (i) any such venture is
engaged exclusively in oil and gas exploration, development, production,
processing and related activities, including transportation, (ii) the interest
in such venture is acquired in the ordinary course of business and on fair and
reasonable terms and (iii) such venture interests acquired and capital
contributions made (valued as of the date such interest was acquired or the
contribution made) do not exceed, in the aggregate at any time outstanding an
amount equal to $2,000,000.

 



 91

 

 

(i)           Investments in direct ownership interests in additional Oil and
Gas Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business; provided that
no Default shall have occurred and be continuing or would result therefrom.

 

(j)           Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to any Credit Party as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of any Credit Party; provided that the Parent shall give the
Administrative Agent prompt written notice in the event that the aggregate
amount of all Investments held at any one time under this Section 9.05(j)
exceeds $1,000,000.

 

(k)          other Investments not to exceed $50,000,000 in the aggregate at any
time outstanding; provided that: (i) both before and after giving effect to any
such Investment, no Default exists, and (ii) after giving effect to any such
Investment, the percentage equal to the lesser of (x) the amount of the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is
$160,000,000 and (y) the Borrowing Base Utilization Percentage, shall not exceed
ninety percent (90%).

 

(l)           Investments made with Equity Interests of the Parent.

 

(m)         Investments made with all or a portion of the Available Amount on
the date that a Responsible officer of the Parent elects to apply all or a
portion thereof to this Section 9.05(m), such election to be specified in a
written notice of a Responsible Officer of the Parent calculating in reasonable
detail the amount of Available Amount immediately prior to such election and the
amount thereof elected to be so applied.

 

(n)          (i) the Investment consisting of the acquisition of all of the
outstanding Equity Interests of Petroamerica Oil Corp., (ii) the Investment
consisting of the acquisition of all of the outstanding Equity Interests of
PetroGranada Colombia Limited, and (ii) the Investment consisting of the
acquisition of a beneficial interest in all of the outstanding Equity Interests
of PELE on the Third Amendment Effective Date, and upon registration of the
transfers of Equity Interest of PELE delivered to the Borrower on the Third
Amendment Effective Date, the acquisition of legal title in all of the
outstanding Equity Interests of PELE pursuant to the terms of the PELE
Acquisition Agreement.

 

Section 9.06         Nature of Business; Unrestricted Subsidiaries.

 

(a)          The Parent will not, and will not permit any Subsidiary to, allow
any material change to be made in the character of its business as an
independent oil and gas exploration and production company.

 



 92

 

 

(b)          The Parent will not permit any Unrestricted Subsidiary to make
Investments in any Person except Investments (i) in Credit Parties or (ii)
reasonably related to the conduct of such Subsidiary’s business as an
independent oil and gas exploration and production company.

 

(c)          From and after the date hereof, the Parent will not, and will not
permit any Credit Party to, acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties not located within the geographical boundaries of Colombia or
Mexico except (i) Investments in Unrestricted Subsidiaries that are otherwise
permitted by Section 9.05 and (ii) expenditures (other than in Property or
expenditures consisting of deposits or fees associated with purchase agreements
of Property) in preparation of a potential acquisition, ownership or operation
of Oil and Gas Properties (excluding any capital expenditures attributable to
the actual acquisition, ownership or operation of Oil and Gas Properties).

 

(d)          Subject to Section 9.06(e), any Person that becomes a Subsidiary of
the Parent or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

 

(e)          The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and after
giving effect, to such designation, neither a Default nor a Borrowing Base
Deficiency would exist and (ii) such designation is deemed to be (A) an
Investment in an Unrestricted Subsidiary in an amount equal to the fair market
value as of the date of such designation of the Parent’s direct and indirect
ownership interest in such Subsidiary and such Investment would be permitted to
be made at the time of such designation under Section 9.05(g)(ii) and (B) a
disposition of the assets owned by such Subsidiary on the date of such
designation for the purposes of Section 9.11(d)(iii). Except as provided in this
Section 9.06(e), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.

 

(f)          The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if, after giving effect to such designation, (i) the
representations and warranties of the Parent and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct on and as of such
date as if made on and as of the date of such redesignation (or, if stated to
have been made expressly as of an earlier date, were true and correct as of such
date), (ii) no Default would exist, and (iii) the Parent and the Borrower each
complies with the requirements of Section 8.14, Section 8.15 and this Section
9.06. Any such designation shall be treated as a cash dividend in an amount
equal to the lesser of the fair market value of the Parent’s direct and indirect
ownership interest in such Subsidiary or the amount of the Parent’s cash
investment previously made for purposes of the limitation on Investments under
Section 9.05(g)(ii).

 

Section 9.07          Limitation on Leases. The Parent will not, and will not
permit any other Credit Party to, create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding Capital Leases and leases of Hydrocarbon
Interests), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Credit Parties pursuant to all such leases or
lease agreements, including, without limitation, any residual payments at the
end of any lease, to exceed $4,000,000 in any period of twelve consecutive
calendar months during the life of such leases.

 

Section 9.08          Proceeds of Notes. The Parent will not permit the proceeds
of the Notes to be used for any purpose other than those permitted by Section
7.19.

 



 93

 

 



 

Section 9.09         Sale or Discount of Receivables. Except for receivables
obtained by any Credit Party out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Parent will not, and will not permit any other Credit Party to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

 

Section 9.10         Mergers, Etc. The Parent will not, and will not permit any
other Credit Party to, merge into or with or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its Property to any other
Person (whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that, so long as no Default
then exists, or would exist after giving effect thereto, and both before and
after giving effect thereto, each Credit Party is in compliance with Section
8.14: (a) any Wholly-Owned Subsidiary of the Borrower may participate in a
consolidation with the Borrower so long as the Borrower is the surviving Person
or transferee, (b) any Subsidiary Guarantor may participate in a consolidation
with the Parent so long as the Parent is the surviving Person or transferee, and
the Parent shall be in Pro Forma Compliance and subject to the other provisions
of this Agreement, including Sections 9.02(j) and 9.03(e), (c) any Subsidiary
Guarantor may participate in a consolidation with any Unrestricted Subsidiary so
long as the Subsidiary Guarantor is the surviving Person or transferee, (d) any
Subsidiary Guarantor may participate in a consolidation with any other
Subsidiary Guarantor; provided that, in the case of clause (d), the surviving
Subsidiary Guarantor or transferee (the “Surviving Subsidiary Guarantor”) shall
either be organized in (i) the same jurisdiction as the Subsidiary Guarantor
that is not the surviving Subsidiary Guarantor or transferee (the “Non-Surviving
Subsidiary Guarantor”), (ii) the same jurisdiction as the Surviving Subsidiary
Guarantor, (iii) any state of the United States of America or province of
Canada, or (iv) such other jurisdiction as approved by the Majority Lenders, and
(e) on or before June 30, 2016, Gran Tierra International Inc., a company
incorporated under the laws of the Cayman Islands, may participate in a
consolidation with the Borrower (i) so long as the Borrower is the surviving
Person and (ii) after giving effect to such consolidation, the Borrower is in
compliance with Section 8.13.

 

Section 9.11         Disposition of Properties. The Parent will not, and will
not permit any Subsidiary to, sell, assign, farm-out, convey or otherwise
dispose of or transfer (including, without limitation, as a result of a Casualty
Event) any Property (including, without limitation, any Equity Interests in any
Subsidiary Guarantor owing Oil and Gas Properties) except for:

 

(a)          the sale of Hydrocarbons in the ordinary course of business;

 

(b)          the sale or other disposition of Oil and Gas Properties to which no
proved reserves are attributable (and Equity Interests in Subsidiaries owning
Oil and Gas Properties to which no proved reserves are attributable), including
farmouts of undeveloped acreage to which no proved reserves are attributable and
assignments in connection with such farmouts;

 

 94 

 

 

(c)          (i) the sale or other disposition of obsolete or worn-out equipment
or equipment that is no longer necessary for the business of the Parent or such
Subsidiary or is replaced by equipment of at least comparable value and use,
(ii) ordinary course of business dispositions of (A) cash and Cash Equivalents,
(B) overdue accounts receivable in connection with the compromise or collection
thereof, and (C) leases, subleases, rights of way, easements, licenses, and
sublicenses that, individually and in the aggregate, do not materially interfere
with the conduct of the business of the Parent and its Subsidiaries and do not
materially detract from the value or the use of the Property which they affect,
and (iii) transfers of Property subject to a Casualty Event or in connection
with any condemnation proceeding with respect to Collateral upon receipt of the
net cash proceeds of such Casualty Event or condemnation proceeding;

 

(d)          the sale or other disposition (including Casualty Events) of any
Oil and Gas Property or any interest therein or any Subsidiary Guarantor owning
Oil and Gas Properties; provided that (i) 100% of the consideration received in
respect of such sale or other disposition shall be cash, (ii) the consideration
received in respect of such sale or other disposition shall be equal to or
greater than the Fair Market Value of the Oil and Gas Property, interest therein
or Subsidiary Guarantor subject of such sale or other disposition (as reasonably
determined by the board of directors of the Parent and, if requested by the
Administrative Agent, the Parent shall deliver a certificate of a Responsible
Officer of the Parent certifying to that effect), (iii) if the aggregate the
value assigned to such Property in the then effective Borrowing Base, when
aggregated with the value assigned to (A) all such Oil and Gas Properties
disposed of pursuant to this clause (d), plus (B) the Liquidated portion of any
Swap Agreements in respect of commodities Liquidated, in each case, since the
last Scheduled Redetermination Date, in the then effective Borrowing Base, is in
excess of five percent (5%) of the then effective Borrowing Base, the Borrowing
Base shall be reduced, effective immediately upon such sale or disposition, by
an amount equal to the value, if any, assigned such Property in the then
effective Borrowing Base, as determined by the Administrative Agent and (iv) if
any such sale or other disposition is of a Subsidiary Guarantor owning Oil and
Gas Properties, such sale or other disposition shall include all the Equity
Interests in such Subsidiary Guarantor;

 

(e)          sales and other dispositions of Properties to which the exceptions
pursuant to Section 9.11(a) to (d) do not apply having a Fair Market Value not
to exceed $10,000,000 during any 6- month period;

 

(f)          any Unrestricted Subsidiary may sell, transfer, lease or otherwise
dispose of any of its Property other than Equity Interests (whether owned or
held by it directly or indirectly) in any Credit Party except as otherwise
expressly permitted by Section 9.11(d) or Section 9.11(j).

 

(g)          sales, transfers, leases or dispositions of Property permitted by
Section 9.10;

 

(h)          any Credit Party may transfer or otherwise dispose of any of its
Property to any other Credit Party; provided that both before and after giving
effect to such transfer or disposition, (A) no Default or Event of Default
exists or would exist and (B) the Credit Parties are in compliance with Sections
8.14(a) and (b) as of the date of such transfer or disposition without giving
effect to the three day grace period specified in such Sections;

 

(i)          any Credit Party may transfer Property (other than Oil and Gas
Properties or interests therein or any Equity Interests in any Credit Party) to
any Unrestricted Subsidiary to the extent such transfer constitutes an
Investment permitted by Section 9.05(g)(ii); provided that both before and after
giving effect to such transfer or disposition, no Default or Event of Default
exists or would exist; and

 

(j)          the Liquidation of any Swap Agreements.

 

 95 

 

  

Section 9.12         Environmental Matters. The Parent will not, and will not
permit any Subsidiary to, cause or permit any of its Property to be in violation
of, or do anything or permit anything to be done which will subject any such
Property to a Release or threatened Release of Hazardous Materials, exposure to
any Hazardous Materials, or to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations, Release or threatened Release, exposure, or Remedial Work could
reasonably be expected to have a Material Adverse Effect.

 

Section 9.13         Transactions with Affiliates. The Parent will not, and will
not permit any other Credit Party to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than between the Borrower or
any Subsidiary Guarantor and any Subsidiary Guarantor) unless such transactions
are otherwise permitted under this Agreement and are upon fair and reasonable
terms no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate; provided, that the foregoing
restrictions shall not apply to (a) employment and severance arrangements and
health, disability and similar insurance or benefit plans between the Parent (or
any direct or indirect parent thereof) and the other Credit Parties and their
respective directors, officers, employees or consultants (including management
and employee benefit plans or agreements, subscription agreements or similar
agreements pertaining to the repurchase of Equity Interests pursuant to put/call
rights or similar rights with current or former employees, officers, directors
or consultants and equity option or incentive plans and other compensation
arrangements) in the ordinary course of business or as otherwise approved by the
Board of Directors of the Parent; (b) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, consultants, officers and employees of the Parent and the
other Credit Parties in the ordinary course of business to the extent
attributable to the ownership or operation of, or in connection with any
services provided to, the Parent and the other Credit Parties, (c) transactions
pursuant to agreements in existence on the Effective Date and set forth on
Schedule 9.13 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect, (d) Restricted Payments,
redemptions, repurchases and other actions permitted under Section 9.04, (e) any
issuance of Equity Interests or other payments, awards or grants in cash,
securities, Equity Interests or otherwise pursuant to, or the funding of,
employment arrangements, equity options and equity ownership plans approved by
the Board of Directors of the Parent, and (f) payments by the Parent and the
other Credit Parties pursuant to Tax payment arrangements among the Parent and
the other Credit Parties on customary terms; provided, that payments by Parent
and the other Credit Parties under any such Tax payment arrangements shall not
exceed the excess (if any) of the amount they would have paid on a standalone
basis over the amount they actually pay directly to Governmental Authorities.

 

Section 9.14         Restrictive Agreements. The Parent will not, and will not
permit any other Credit Party to, create, incur, assume or suffer to exist any
contract, agreement or understanding which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property
in favor of the Administrative Agent and the Lenders, or restricts any Credit
Party (other than the Parent) from paying dividends or making any other
distributions in respect of its Equity Interests to the Parent or any other
Credit Party, or restricts the Parent or any other Credit Party from making
loans or advances, or transferring any Property, to the Parent or any other
Credit Party, or which requires the consent of or notice to other Persons in
connection therewith, other than (i) any such restrictions imposed by law or by
the Loan Documents, (ii) restrictions that restrict in a customary manner the
subletting, assignment or transfer of any Property that is subject to a lease,
farm-in agreement or farm-out agreement, license or similar contract, or the
assignment or transfer of any such lease, license or other contract, (iii)
restrictions pursuant to customary provisions restricting dispositions of real
property interests set forth in any reciprocal easement agreement of the
Borrower or any of its Subsidiaries, (iv) restrictions with respect to the
disposition or distribution of Property in operating agreements, joint venture
agreements, development agreements, area of mutual interest agreements and other
agreements that are customary in the Hydrocarbon business and entered into in
the ordinary course of business and (v) customary restrictions arising under any
contract or agreement in connection with Debt permitted under Section 9.02(c) or
any contract or agreement creating Liens permitted by Section 9.03(d).

 

 96 

 

  

Section 9.15         Swap Agreements. The Parent will not, and will not permit
any Subsidiary to, enter into any Swap Agreements with any Person other than:

 

(a)          Swap Agreements entered into by the Parent or the Borrower in
respect of commodities (i) with an Approved Counterparty and (ii) the notional
volumes for which (when aggregated with other commodity Swap Agreements then in
effect other than basis differential swaps on volumes already hedged pursuant to
other Swap Agreements) do not exceed, as of the date such Swap Agreement is
executed, 85% of the reasonably anticipated projected production from proved,
developed, producing Oil and Gas Properties of the Credit Parties as set forth
in the most recent Reserve Report delivered pursuant to the terms of this
Agreement for each month during the period during which such Swap Agreement is
in effect for each of crude oil and natural gas, calculated separately and (iii)
with a tenor not to exceed three (3) years.

 

(b)          Swap Agreements entered into by the Parent or the Borrower in
respect of interest rates with an Approved Counterparty, as follows: (i) Swap
Agreements effectively converting interest rates from fixed to floating, the
notional amounts of which (when aggregated with all other Swap Agreements of the
Parent and the Borrower then in effect effectively converting interest rates
from fixed to floating) do not exceed 50% of the then outstanding principal
amount of the Parent’s or Borrower’s Debt for borrowed money which bears
interest at a fixed rate and (ii) Swap Agreements entered into by the Parent or
the Borrower effectively converting interest rates from floating to fixed, the
notional amounts of which (when aggregated with all other Swap Agreements of the
Parent and the Borrower then in effect effectively converting interest rates
from floating to fixed) do not exceed 100% of the then outstanding principal
amount of the Parent’s Debt for borrowed money which bears interest at a
floating rate; and

 

(c)          Swap Agreements in respect of foreign exchange and currency option
transactions with an Approved Counterparty to provide protection against
fluctuations in currency values; provided that all such Swap Agreements shall be
entered into in the ordinary course of business and consistent with prudent
business practice and not for speculative purposes.

 

(d)          In no event shall any Swap Agreement contain any requirement,
agreement or covenant for the Parent or any Subsidiary to post collateral,
credit support (including in the form of letters of credit) or margin to secure
their obligations under such Swap Agreement or to cover market exposures.

 

Section 9.16         Material Documents. The Parent will not, and will not
permit any other Credit Party to, amend, modify, supplement, cancel or
terminate, or waive compliance with respect to, any Material Documents in any
manner that is materially adverse to the interests of the Lenders without the
prior written consent of the Majority Lenders (and, provided that the Parent
promptly furnishes to the Administrative Agent a copy of such amendment,
modification, supplement, cancellation, termination or waiver).

 

 97 

 

  

Section 9.17         Marketing Activities. The Parent will not, and will not
permit any other Credit Party to, enter into any contracts for the purchase and
sale of crude oil or any other Hydrocarbons other than Offtake Agreements.

 

Section 9.18         Sanctions. Neither the Parent nor any Subsidiary shall,
directly or indirectly, use the proceeds of any Loan or Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, (a)(i) to knowingly fund any activities
of or business with any Person, or (ii) for any purpose in any Designated
Jurisdiction that, in each case, at the time of such funding, is the subject of
Sanctions, or (b) in any other manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, Administrative Agent, Issuing Bank, or otherwise) of Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws.

 

Section 9.19         Anti-Corruption Laws. Neither the Parent nor any Subsidiary
shall fail to conduct its businesses in compliance with applicable
Anti-Corruption Laws or Anti-Money Laundering Laws in all material respects.

 

Section 9.20         Taghmen Holding Company. Taghmen shall not engage in any
business or activity (including, without limitation, incurring any Debt) other
than (i) the ownership of Equity Interests as of the Third Amendment Effective
Date in Petroleos del Norte, S.A., a corporation duly organized under the laws
of Colombia, (ii) maintaining its corporate existence; provided, that nothing in
this Section 9.20 shall prevent Taghmen from consummating any transaction
permitted under this Section 9.20 or taking any action in connection with a
reorganization, liquidation, dissolution or winding-up following the disposal of
all or substantially all of its Property pursuant to a transaction permitted
under this Section 9.20, (iii) the execution and delivery of the Loan Documents
to which it is a party and the performance of its obligations thereunder,
including the incurrence of any Obligations, (iv) incurring intercompany debt
permitted pursuant to Section 9.02, (v) merging into or with or consolidating
with any other Credit Party as otherwise permitted hereunder or selling,
transferring, leasing or otherwise disposing of any of its Property to any other
Credit Party as otherwise permitted hereunder, (vi) participating in tax,
accounting and other administrative activities as the owner of Equity Interests
in Petroleos del Norte, S.A., and (vii) activities incidental to the
transactions, businesses or activities described in clauses (i) through (vi) of
this Section 9.20, including without limitation, including paying taxes,
preparing reports to Governmental Authorities and to its shareholders, holding
directors and shareholders meetings, preparing corporate records and other
corporate activities required to maintain its separate corporate existence.

 

Article X
Events of Default; Remedies

 

Section 10.01         Events of Default. One or more of the following events
shall constitute an “Event of Default”:

 

(a)          the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

 

 98 

 

  

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days.

 

(c)          any representation or warranty made or deemed made by or on behalf
of any Credit Party in or in connection with any Loan Document or any amendment
or modification of any Loan Document or waiver under such Loan Document, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made (except to the extent such
representation or warranty is qualified by materiality or Material Adverse
Effect, in which case it shall have been incorrect when made or deemed made).

 

(d)          any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 8.01(j), Section 8.02, Section 8.03,
Section 8.14, Section 8.16 or in Article IX.

 

(e)          any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
after the earlier to occur of (i) any Credit Party becomes aware of such failure
or (b) notice thereof from the Administrative Agent to the Borrower (which
notice may be given at the request of any Lender).

 

(f)          any Credit Party shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable.

 

(g)          any event or condition occurs that results in any Material
Indebtedness of any Credit Party becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, but in any event
after the expiration of any applicable grace period provided in the applicable
agreement or instrument under which such Material Indebtedness was created) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity or require any Credit Party to make an offer in
respect thereof; provided that this clause (g) shall not apply to any conversion
or exchange trigger that results in conversion or exchange of any convertible or
exchangeable debt securities into equity, as applicable.

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered.

 

 99 

 

  

(i)          any Credit Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 10.01(g), (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Credit Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing; or any
stockholder of any Credit Party shall make any request or take any action for
the purpose of calling a meeting of the stockholders of any Credit Party to
consider a resolution to dissolve and wind-up such Credit Party’s affairs.

 

(j)          any Credit Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due.

 

(k)          (i) one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 or (ii) any one or more non-monetary judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, shall be rendered against any Credit Party
or any combination thereof and the same shall remain undischarged for a period
of 60 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of any Credit Party to enforce any such judgment.

 

(l)          the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against any Credit Party party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the Collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or any Credit Party or any of their
Affiliates shall so state in writing.

 

(m)          any Governmental Authority shall (i) take any action to condemn,
seize, nationalize or appropriate any portion of the Property of any Credit
Party (either with or without payment of compensation) used in the exploration
or development of Properties and the Fair Market Value of such Property
constitutes greater than 10% of the Borrowing Base then in effect, or (ii) take
any action to renegotiate, materially modify or increase the rate of taxation or
the amount of royalties payable by any Credit Party and such renegotiation,
modification or increase could reasonably be expected to result in a Material
Adverse Effect.

 

(n)          any Credit Party defaults on any of its obligations under one or
more Concession Agreements relating to Oil and Gas Properties having a Fair
Market Value greater than $10,000,000, where the effect of such default is to
entitle a ANH or Ecopetrol, either immediately or with the giving of notice, but
in any event after the expiration of any applicable grace period provided in the
applicable Concession Agreement, to early terminate (declaración de caducidad)
such Concession Agreement(s), or to take any other course of action with respect
thereto.

 

(o)          any Credit Party defaults on any of its obligations under an
Offtake Agreement where the effect of such default is to entitle the Offtaker
under such Offtake Agreement, either immediately or with the giving of notice,
but in any event after the expiration of any applicable grace period provided in
the applicable Offtake Agreement, to terminate such Offtake Agreement, or to
take any other course of action with respect thereto.

 

 100 

 

 

(p)          a Change in Control shall occur.

 

Section 10.02        Remedies.

 

(a)          In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent, at
the request of the Majority Lenders, shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes, the Colombian Notes and the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Credit Parties accrued hereunder and under the Notes, the
Colombian Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in Section
2.09(j)), shall become due and payable immediately, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby waived by each Credit Party; and in case of
an Event of Default described in Section 10.01(h), Section 10.01(i) or Section
10.01(j), the Commitments shall automatically terminate and the Notes, the
Colombian Notes and the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and the other obligations of the Credit
Parties accrued hereunder and under the Notes, the Colombian Notes and the other
Loan Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.09(j)), shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Credit Parties.

 

Declaration of an Event of Default referred to in Section 10.01(h), Section
10.01(i) or Section 10.01(j) shall not: (1) prevent the commencement of a
proceeding under Law 1116 of 2006 (“Law 1116”) or any Colombian Branch or the
Borrower, whether in a voluntary or involuntary manner; (2) be construed to mean
that the purpose of this Section is to prevent or create obstacles to prevent,
directly or indirectly, that proceedings be commenced in Colombia under Law 1116
with respect to any Colombian Branch or the Borrower; (3) prohibit any Colombian
Branch or the Borrower from negotiating or entering into a restructuring
agreement under Law 1116; or (4) impose any restrictions or prohibitions, or
unfavorable effects “efectos desfavorables” upon any Colombian Branch or the
Borrower for the negotiation or execution of a restructuring agreement under Law
1116. The rights of the Lenders under this Section may not be exercised in
connection with Section 10.01(h), Section 10.01(i) or Section 10.01(j) if and
for so long as a proceeding is commenced or a petition is filed in Colombia to
commence a proceeding under Law 1116 with respect to any Colombian Branch or the
Borrower, whether in a voluntary or involuntary manner or any Colombian Branch
or the Borrowers engage in negotiations to enter into, or enters into a
restructuring agreement in Colombia under Law 1116.

 

(b)          In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.

 

 101 

 

  

(c)          All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:

 

(i)          first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent and the Global Coordinator in their capacities as such;

 

(ii)         second, pro rata to payment or reimbursement of that portion of the
Secured Obligations constituting fees, expenses and indemnities payable to the
Lenders;

 

(iii)        third, pro rata to payment of accrued interest on the Loans;

 

(iv)        fourth, pro rata to payment of (A) principal outstanding on the
Loans, (B) reimbursement obligations in respect of Letters of Credit pursuant to
Section 2.09(e) (and cash collateralization of LC Exposure hereunder), (C)
Secured Swap Obligations (other than Excluded Swap Obligations) owing to Secured
Swap Parties, and (D) Specified Cash Management Obligations owing to Secured
Cash Management Parties;

 

(v)         fifth, pro rata to any other Secured Obligations; and

 

(vi)        sixth, any excess, after all of the Secured Obligations shall have
been indefeasibly paid in full in cash, shall be paid to the Borrower or as
otherwise required by any Governmental Requirement.

 

Notwithstanding the foregoing, amounts received from the Parent or any Guarantor
that is not an “eligible contract participant” under the Commodity Exchange Act
shall not be applied to any Excluded Swap Obligations (it being understood, that
in the event that any amount is applied to the Secured Obligations other than
Excluded Swap Obligations as a result of this clause, the Administrative Agent
shall make such adjustments as it determines are appropriate to distributions
pursuant to clause fourth above from amounts received from “eligible contract
participants” under the Commodity Exchange Act to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to the Secured
Obligations described in clause fourth above by the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Secured Obligations pursuant to clause fourth above).

 

Article XI
The Agents

 

Section 11.01         Appointment; Powers. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Bank, and
neither the Borrower nor any Guarantor shall have rights as a third party
beneficiary of any of such provisions.

 

 102 

 

  

Section 11.02         Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Parent or any Subsidiary that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Lender, and shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Parent or any Subsidiary or any other obligor or guarantor, or (vii) any failure
by the Borrower or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein. For purposes of determining compliance with the conditions
specified in Article VI, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

 

Section 11.03         Action by Administrative Agent. The Administrative Agent
shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) and in all cases the Administrative
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the Majority Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action. The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Administrative Agent shall be binding on all of
the Lenders. If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03; provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, neither the Global Coordinator or the Arrangers shall have any
obligation to perform any act in respect thereof. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith including its own
ordinary negligence, except for its own gross negligence, bad faith or willful
misconduct.

 

 103 

 

  

Section 11.04       Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence, bad faith or willful misconduct by the Administrative Agent. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

 

Section 11.05       Subagents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 11.06       Resignation or Removal of Administrative Agent. Subject to
the appointment and acceptance of a successor Administrative Agent as provided
in this Section 11.06, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower, and the Administrative
Agent may be removed at any time with or without cause by the Majority Lenders.
Upon any such resignation or removal, the Majority Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation or removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article XI and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

 104 

 

 

Section 11.07       Agents as Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or any Subsidiary or Affiliate thereof
as if it were not an Agent hereunder.

 

Section 11.08       No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to
keep themselves informed as to the performance or observance by the Parent or
any Subsidiary of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of any
Credit Party. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or the Arrangers shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates. In this
regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in this
transaction as special counsel to the Administrative Agent only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.

 

Section 11.09       Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Parent or any Subsidiary, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

 105 

 

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 11.10       Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. Without limiting the
provisions of Section 5.03(a), Section 5.03(c) or Section 5.03(f), each Lender
and the Issuing Bank shall, and does hereby, indemnify the Administrative Agent,
and shall make payable in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender or the Issuing Bank by the Administrative
Agent shall be conclusive absent manifest error. Each Lender and the Issuing
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the Issuing Bank under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 11.10. The agreements in this Section 11.10 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other Secured
Obligations.

 

Section 11.11       Authority of Administrative Agent to Release Collateral and
Liens.

 

(a)          Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent, to execute and deliver any instruments, documents,
termination statements, assignments, documents and agreements necessary or
desirable, or reasonably requested by the Borrower to evidence and confirm the
release of any Guarantor or Collateral pursuant to this Section 11.11, all
without the further consent or joinder of any Lender or the Issuing Bank, at the
Borrower’s sole cost and expense.

 

 106 

 

  

(b)          The Lenders and the Issuance Bank hereby irrevocably agree that any
Liens granted to the Administrative Agent by the Credit Parties on any
Collateral shall be automatically released (i) in full, upon the termination of
this Agreement and the payment in cash of all Obligations hereunder (except for
contingent indemnification obligations in respect of which a claim has not yet
been made and except for Letters of Credit that have been cash collateralized to
the satisfaction of the Issuing Bank or as to which other arrangements
satisfactory to the Issuing Bank shall have been made), (ii) upon the sale or
other disposition of such Collateral (including as part of or in connection with
any other sale or other disposition permitted hereunder) to any Person other
than another Credit Party, to the extent such sale or other disposition is made
in compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on a certificate to that effect provided to it by any Credit
Party upon its reasonable request without further inquiry), (iii) to the extent
such Collateral is comprised of property leased to a Credit Party, upon
termination or expiration of such lease, (iv) if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
Section 12.02), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guaranty Agreement in accordance with the terms thereof,
and (vi) as required to effect any sale or other disposition of Collateral in
connection with any exercise of remedies of the Administrative Agent pursuant to
the Security Instruments.  Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or obligations (other than those being released) of the Credit Parties in
respect of) all interests retained by the Credit Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.  Additionally, the Lenders and the Issuing Bank hereby
irrevocably agree that the Guarantors shall be released from the Guaranty
Agreement (in each case, solely with respect to the guarantee of the Obligations
hereunder) upon consummation of any transaction permitted under the terms of
this Agreement and resulting in such Subsidiary ceasing to constitute a
Restricted Subsidiary or Material Subsidiary.

 

Section 11.12         Colombian Security Documents. Each Secured Party hereby
authorizes the Administrative Agent, on behalf of and for the benefit of the
Secured Parties, to be the agent for and representative of the Secured Parties
with respect to the Collateral and the Colombian Security Documents and any
other Security Instruments governed by the laws of Colombia. Each Secured Party
further authorizes the Administrative Agent to execute on its behalf, directly
or through attorneys-in-fact duly appointed for such purposes (including,
without limitation, pursuant to a power of attorney in form and substance
satisfactory to the Administrative Agent), and to accept the benefits of, each
of the Colombian Security Documents and any other agreements or documents as may
be necessary or advisable in connection with the grant of, or attachment or
perfection of, the security interest granted to the Administrative Agent, for
the benefit of the Secured Parties, pursuant to the Colombian Security Documents
or any other Security Instruments governed by the laws of Colombia (including,
but not limited to, the execution, amendment, modification, waiver, supplement,
cancellation and/or termination, of the Colombian Security Documents and the
filing and registration of any amendment, supplement, release and/or
cancellation before any competent registry in Colombia, in connection with the
Colombian Security Documents).

 

Section 11.13         Global Coordinator, Mandated Lead Arranger, Lead Manager
and the Arrangers. None of the Global Coordinator, Mandated Lead Arranger, Lead
Manager, or the Arrangers shall have any duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.

 

 107 

 

  

Article XII
Miscellaneous

 

Section 12.01         Notices.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)          if to the Borrower, to it at 200, 150 13 Avenue S.W., Calgary,
Alberta, Canada Attention of Chief Financial Officer (Telecopy No. (403)
265-3242);

 

(ii)         if to the Parent, to it at 200, 150 13 Avenue S.W., Calgary,
Alberta, Canada Attention of Chief Financial Officer (Telecopy No. (403)
265-3242);

 

(iii)        if to the Administrative Agent or the Issuing Bank, to it at:

 

  Albert Kwan   2000, 700 - 2 Street SW, Calgary, AB  T2P 2W1   Tel: (403)
298-7829   Email: albert.kwan@scotiabank.com

 

(iv)        if to the Administrative Agent or the Issuing Bank for principal
repayments, interest, fees, to it at:

 

  Deon Austin   720 King Street West, 2nd Floor,   Toronto, Ontario, Canada M5V
2T3   Tel: 1-416-866-6471   Email: Deon.austin@scotiabank.com       Ryan
Hariprasad   720 King Street West, 2nd Floor,   Toronto, Ontario, Canada M5V 2T3
  Tel: 416 866 5901   Email: gwsloanops.intl@scotiabank.com

 

(v)         if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Articles II, III, IV and V unless otherwise agreed
by the Administrative Agent and the applicable Lender. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

 108 

 

 

(c)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 12.02         Waivers; Amendments.

 

(a)          No failure on the part of the Administrative Agent, any other
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
Administrative Agent, any other Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

 

 109 

 

  

(b)          Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall (i)
increase the Commitment or the Maximum Revolving Credit Amount of any Revolving
Credit Lender without the written consent of such Revolving Credit Lender, (ii)
increase the Borrowing Base without the written consent of each Revolving Credit
Lender, decrease or maintain the Borrowing Base without the consent of the
Required Revolving Credit Lenders, or modify Section 2.08 or the definition of
“Reserve Report” in any manner without the consent of each Revolving Credit
Lender (other than any Defaulting Lender); provided that a Scheduled
Redetermination may be postponed by the Majority Revolving Credit Lenders, (iii)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, or reduce any other
Obligation hereunder or under any other Loan Document, without the written
consent of each Lender affected thereby, (iv) postpone the scheduled date of
payment or prepayment of the principal amount of any Loan or LC Disbursement, or
any interest thereon, or any fees payable hereunder, or any other Obligation
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Term Loan Maturity Date, the
Term Loan Termination Date, the Revolving Credit Maturity Date or the Revolving
Loan Termination Date without the written consent of each Lender affected
thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (vi) waive or amend Section 3.04(c), Section 6.01, or
Section 6.02(e), Section 8.14, Section 9.06(c), Section 10.02(c) or Section
12.15 or change the definition of the term “Material Subsidiary”, “Subsidiary”,
or “Unrestricted Subsidiary”, without the written consent of each Lender
affected thereby, (vii) release any Guarantor (except as set forth in the
Guaranty Agreement), release all or substantially all of the Collateral (other
than as provided in Section 11.11), without the written consent of each Lender,
(viii) change any of the provisions of this Section 12.02(b) or the definitions
of “Required Lenders” or “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender or (ix) change the definition of
“Majority Revolving Credit Lenders” or “Required Revolving Credit Lenders”
without the written consent of each Revolving Credit Lender (other than any
Defaulting Lenders); provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, any other
Agent, or the Issuing Bank hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent, such other Agent or the
Issuing Bank, as the case may be. Notwithstanding the foregoing, (a) any
supplement to Schedule 1.02(b) (Eligible Buyers) or Schedule 7.13 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders, (b)
any Security Instrument may be supplemented to add additional collateral with
the consent of the Administrative Agent and (c) the Administrative Agent and the
Borrower (or other applicable Credit Party) may enter into any amendment,
modification or waiver of this Agreement or any other Loan Document or enter
into any agreement or instrument to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Mortgaged Property or
Property to become Mortgaged Property to secure the Secured Obligations for the
benefit of the Lenders or as required by any Governmental Requirement to give
effect to, protect or otherwise enhance the rights or benefits of any Lender
under the Loan Documents without the consent of any Lender. In addition,
notwithstanding the foregoing, (i) the Administrative Agent, the Parent and the
Borrower may amend, modify or supplement any provision of this Agreement or any
other Loan Document to cure any ambiguity, omission, defect or inconsistency so
long as such amendment, modification or supplement does not adversely affect the
rights or obligations of any Lender, (ii) the Administrative Agent, the Parent
and the Borrower may amend other provisions of this Agreement or any other Loan
Document to the extent explicitly permitted to do so by the terms of this
Agreement or of any other Loan Document and (iii) the Administrative Agent, the
Parent and the Borrower may modify the terms of any Fee Letter.

 

 110 

 

 

Section 12.03         Expenses, Indemnity; Damage Waiver.

 

(a)          The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
counsel (which shall be limited to a single firm of counsel for the
Administrative Agent and its Affiliates and, if reasonably necessary, a single
firm of local or regulatory counsel in each appropriate jurisdiction and a
single firm of special counsel for each relevant specialty, in each case for the
Administrative Agent and its Affiliates, taken as a whole) and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental invasive and non-invasive assessments and audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by any Agent or any Lender in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iv) all
out-of-pocket expenses incurred by any Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)          The Borrower shall indemnify each Agent, the Arrangers, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and defend and hold
each Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of counsel (which shall be limited to a single firm of counsel for all
Indemnitees, taken as a whole, and, if reasonably necessary, a single firm of
local or regulatory counsel in each appropriate jurisdiction and a single firm
of special counsel for each relevant specialty, in each case for all
Indemnitees, taken as a whole and, solely in the case of an actual or perceived
conflict of interest (as reasonably identified by an Indemnitee) where the
Indemnitee affected by such conflict informs the Borrower of such conflict, one
additional firm of counsel in each relevant jurisdiction for the affected
Indemnitees similarly situated, taken as a whole), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or the parties to any other Loan Document of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or by any other Loan Document, (ii) the failure of any
Credit Party to comply with the terms of any Loan Document, including this
Agreement, or with any Governmental Requirement, (iii) any inaccuracy of any
representation or any breach of any warranty or covenant of any Credit Party set
forth in any of the Loan Documents or any instruments, documents or
certifications delivered in connection therewith, (iv) any Loan or Letter of
Credit or the use of the proceeds therefrom, including, without limitation, (A)
any refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, or (B) the payment of a drawing
under any Letter of Credit notwithstanding the non-compliance, non-delivery or
other improper presentation of the documents presented in connection therewith,
(v) any other aspect of the Loan Documents, (vi) the operations of the business
of the Credit Parties by the Credit Parties, (vii) any assertion that the
Lenders were not entitled to receive the proceeds received pursuant to the
Security Instruments, (viii) any Environmental Law applicable to the Credit
Parties or any of their Properties or operations, including, the presence,
generation, storage, release, threatened release, use, transport, disposal,
arrangement of disposal or treatment of Hazardous Materials on or at any of
their Properties, (ix) the breach or non-compliance by any Credit Party with any
Environmental Law applicable to any Credit Party, (x) the past ownership by any
Credit Party of any of its Properties or past activity on any of their
Properties which, though lawful and fully permissible at the time, could result
in present liability, (xi) the presence, use, release, storage, treatment,
disposal, generation, threatened release, transport, arrangement for transport
or arrangement for disposal of Hazardous Materials on or at any of the
Properties owned or operated by any Credit Party or any actual or alleged
presence or release of Hazardous Materials on or from any Property owned or
operated by any Credit Party, (xii) any environmental liability related in any
way to any Credit Party, (xiii) any other environmental, health or safety
condition in connection with the Loan Documents, or (xiv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, and such indemnity
shall extend to each Indemnitee notwithstanding the sole or concurrent
negligence of every kind or character whatsoever, whether active or passive,
whether an affirmative act or an omission, including without limitation, all
types of negligent conduct identified in the restatement (second) of torts of
one or more of the Indemnitees or by reason of strict liability imposed without
fault on any one or more of the Indemnitees; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (1) the
gross negligence, bad faith or willful misconduct of such Indemnitee, (2) a
material breach by such Indemnitee of its obligations under this Agreement or
(3) claims of one or more Indemnitees against another Indemnitee (other than
claims against the Agent or the Arrangers in their capacities as such) and not
involving any act or omission of the Borrower or any of its Related Parties.
This Section 12.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

 111 

 

  

(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to any Agent, the Arrangers or the Issuing Bank under Section
12.03(a) or (b), each Lender severally agrees to pay to such Agent, the
Arrangers or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent, the
Arrangers or the Issuing Bank in its capacity as such.

 

(d)          To the extent permitted by applicable law, the Borrower and the
Parent shall not assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)          All amounts due under this Section 12.03 shall be payable promptly
(but not later than ten (10) days) after written demand therefor.

 

Section 12.04         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04 and (iii) no Lender may assign to the Borrower, an Affiliate
of the Borrower, a Defaulting Lender or an Affiliate of a Defaulting Lender all
or any portion of such Lender’s rights and obligations under this Agreement or
all or any portion of its Commitments or the Loans owing to it hereunder.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in Section
12.04(c)) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

 112 

 

  

(b)          (i)           Subject to the conditions set forth in Section
12.04(b)(ii), any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

 

(A)         the Borrower; provided that no consent of the Borrower shall be
required if such assignment is to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, is to
any other assignee and, if the Borrower has not objected to such assignment
within five (5) Business Days of notice thereof, the Borrower shall be deemed to
have consented to such assignment; and

 

(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment.

 

(ii)          Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)         

 

(1)         each assignment by a Revolving Credit Lender shall be made as an
assignment of a proportionate part of all the assigning Revolving Credit
Lender’s rights and obligations as a Revolving Credit Lender under this
Agreement, including, without limitation, a pro rata portion of its Revolving
Credit Commitment, Maximum Revolving Credit Amount, LC Exposure, participations
in Letters of Credit and outstanding Revolving Loans; and

 

(2)         each assignment by a Term Lender shall be made as an assignment of a
proportionate part of all the assigning Term Lender’s rights and obligations as
a Term Lender under this Agreement Term Lender’s rights and obligations under
this Agreement, including, without limitation, a pro rata portion of its
outstanding Term Loans;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

 113 

 

 

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(E)         in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Borrower, any Affiliate of the Borrower
or any natural person.

 

(iii)        Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

 

(iv)        The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Revolving
Credit Amount of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.

 

(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 12.04(b)
and any written consent to such assignment required by Section 12.04(a), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).

 

 114 

 

 

(c)          (i)          Any Lender may, without the consent of the Borrower,
the Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other Persons (other than the Parent or the Borrower, any Affiliate
thereof, or any natural person) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to Section
12.02 that affects such Participant. In addition such agreement must provide
that the Participant shall be bound by the provisions of Section 12.03. Subject
to Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 (subject
to the requirements and limitations therein including the requirements under
Section 5.03(e) (it being understood that the documentation required under
Section 5.03(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender; provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(ii)         A Participant shall not be entitled to receive any greater payment
under Section 5.01 or Section 5.03 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”). Any such Participant Register shall be available for inspection by
the Administrative Agent at any reasonable time and from time to time upon
reasonable prior notice; provided that the applicable Lender shall have no
obligation to show such Participant Register to the Borrower except to the
extent such disclosure is necessary to establish that such Loan, commitment,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the Treasury regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

 115 

 

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section 12.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)          Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require any Credit Party to file a registration statement with
the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

 

Section 12.05         Survival; Revival; Reinstatement.

 

(a)          All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

 

(b)          To the extent that any payments on the Secured Obligations or
proceeds of any Collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Secured Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect. In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

 

Section 12.06         Counterparts; Integration; Effectiveness.

 

(a)          This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 

 116 

 

 

(b)          This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)          Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, facsimile or other similar
electronic means (e.g. .pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 12.07         Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 12.08         Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of any Credit Party against any of and all the obligations of any
Credit Party owed to such Lender now or hereafter existing under this Agreement
or any other Loan Document, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

 

Section 12.09         Governing law; Jurisdiction; Consent to Service of
Process.

 

(a)          This Agreement and the Notes shall be governed by, and construed in
accordance with, the laws of the State of New York except to the extent that
United States Federal law permits any Lender to contract for, charge, receive,
reserve or take interest at the rate allowed by the laws of the State where such
Lender is located.

 

(b)          Any legal action or proceeding with respect to the Loan Documents
may be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this agreement, each party hereby accepts for itself and (to the extent
permitted by law) in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts. Each party hereby
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any such action or proceeding in
such respective jurisdictions. This submission to jurisdiction is non-exclusive
and does not preclude a party from obtaining jurisdiction over another party in
any court otherwise having jurisdiction.

 

 117 

 

 

(c)          In addition, to the extent that any Credit Party or Affiliate
thereof may be entitled, in any jurisdiction in which judicial proceedings may
at any time be commenced with respect to this agreement or any other Loan
Document, to claim for itself or its revenues, assets or properties any immunity
from suit, the jurisdiction of any court, attachment prior to judgment,
attachment in aid of execution of a judgment, set-off, execution of a judgment
or any other legal process, and to the extent that in any such jurisdiction
there may be attributed such immunity (whether or not claimed), such Person
irrevocably agrees not to claim and hereby irrevocably waives such immunity to
the fullest extent permitted by the laws of such jurisdiction and hereby agrees
that the foregoing waiver shall be enforced to the fullest extent permitted
under the Foreign Sovereign Immunities Act of 1976 of the United States of
America, as amended, and is intended to be irrevocable for the purpose of such
Act.

 

(d)          The Borrower hereby designates, appoints and empowers, ample and
sufficient, to C T Corporation System (the “Process Agent”), with offices on the
date hereof at 111 Eighth Avenue, New York, New York, 10011, as its designee,
appointee and agent with respect to any such action or proceeding in New York to
receive for and on its behalf service of any and all legal process, summons,
notices and documents which may be served in any such proceeding and agrees that
the failure of such agent to give any advice of any such service of process to
the Borrower shall not impair or affect the validity of such service or of any
claim based thereon. If for any reason the Process Agent shall cease to be
available to act as such, the Borrower agrees to designate a new designee,
appointee and agent in New York City reasonably satisfactory to the
Administrative Agent on the terms and for the purposes of this provision. Each
party irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
specified in Section 12.01 or such other address as is specified pursuant to
Section 12.01 (or its assignment and assumption), such service to become
effective thirty (30) days after such mailing. Nothing herein shall affect the
right of a party or any holder of a Note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
another party in any other jurisdiction.

 

(e)          Each party hereby (i) irrevocably and unconditionally waives, to
the fullest extent permitted by law, trial by jury in any legal action or
proceeding relating to this Agreement or any other Loan Document and for any
counterclaim therein; (ii) irrevocably waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any such
litigation any special, exemplary, punitive or consequential damages, or damages
other than, or in addition to, actual damages; (iii) certifies that no party
hereto nor any representative or agent of counsel for any party hereto has
represented, expressly or otherwise, or implied that such party would not, in
the event of litigation, seek to enforce the foregoing waivers; and (iv)
acknowledges that it has been induced to enter into this Agreement, the Loan
Documents and the transactions contemplated hereby and thereby by, among other
things, the mutual waivers and certifications contained in this Section 12.09.

 

Section 12.10       Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

 118 

 

 

Section 12.11       Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower. For the purposes of this Section 12.11, “Information” means all
information received from any Credit Party relating to the Credit Parties and
their businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by a Credit Party; provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 12.12       Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America or any other jurisdiction whose laws may be mandatorily applicable to
such Lender notwithstanding the other provisions of this Agreement), then, in
that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for
the Notes, it is agreed as follows: (i) the aggregate of all consideration which
constitutes interest under law applicable to any Lender that is contracted for,
taken, reserved, charged or received by such Lender under any of the Loan
Documents or agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of the Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Obligations (or, to the extent that the principal amount
of the Obligations shall have been or would thereby be paid in full, refunded by
such Lender to the Borrower). All sums paid or agreed to be paid to any Lender
for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.

 

 119 

 

 

Section 12.13       Judgment Currency. This is an international loan transaction
in which the specification of US Dollars is of the essence, and the stipulated
currency shall in each instance be the currency of account and payment in all
instances. A payment obligation in one currency hereunder (the “Original
Currency”) shall not be discharged by an amount paid in another currency (the
“Other Currency”), whether pursuant to any judgment expressed in or converted
into any Other Currency or in another place except to the extent that such
tender or recovery results in the effective receipt by the payee of the full
amount of the Original Currency payable by it under this Agreement. If for the
purpose of obtaining judgment in any court it is necessary to convert a sum due
hereunder in the Original Currency into the Other Currency, the rate of exchange
that shall be applied shall be that at which in accordance with normal banking
procedures the Administrative Agent or any Lender hereunder could purchase
Original Currency with the Other Currency on the Business Day next preceding the
day on which such judgment is rendered. The obligation of each Credit Party in
respect of any such sum due from it to the Administrative Agent or any other
Person under any Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer the Original Currency to New York with the
amount of the judgment currency so adjudged to be due; and each Credit Party
hereby, as a separate obligation and notwithstanding any such judgment, agrees
jointly and severally to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Original Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Original Currency
hereunder exceeds the amount of the Original Currency so purchased and
transferred.

 

Section 12.14       EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

 

 120 

 

 

Section 12.15       Collateral Matters; Secured Swap Agreements and Specified
Cash Management Agreements. The benefit of the Security Instruments and of the
provisions of this Agreement relating to any Collateral securing the Secured
Obligations shall also extend to and be available to Secured Swap Parties and
Secured Cash Management Parties on a pro rata basis (but subject to the terms of
the Loan Documents, including, without limitation, provisions thereof relating
to the application and priority of payments to the Secured Parties) in respect
Secured Swap Obligations and Specified Cash Management Obligations. No Secured
Swap Party or Secured Cash Management Party shall have any voting rights under
any Loan Document as a result of the existence of Secured Swap Obligations or
Specified Cash Management Obligations.

 

Section 12.16       Collateral Assignment of Swap Agreements.

 

(a)          Pursuant to the Security Instruments, each Credit Party is required
to pledge, assign and transfer (the “Swap Assignment”) to the Administrative
Agent, for the benefit of the Secured Parties, as collateral security for the
prompt and complete payment and performance when due of the Obligations (as
defined therein), a first priority continuing security interest in, lien on and
right of setoff against, all of its right, title and interest in and to each
Swap Agreement to which it is a party, including each Swap Agreement between
such Credit Party and any Lender or Affiliate of a Lender, all as more
particularly described in the Security Instruments (the “Swap Collateral”). In
furtherance of the foregoing, each Lender hereby: (i) consents and agrees to the
Swap Assignment and (ii) agrees that from and after the Effective Date it will
make any payments which become payable by such Lender under or pursuant to any
Swap Agreement between such Lender and any Credit Party directly to the relevant
Collection Account until such time as the grant of security interest in such
Collateral is released pursuant to the terms of this Agreement and the other
Loan Documents.

 

(b)          The Parent and the Borrower each agrees that any payment made by a
Lender or an Affiliate of a Lender pursuant to the provisions of this Section
12.16 shall, to the extent of such payment, satisfy the obligations of such
Lender or its Affiliate under the relevant Swap Agreement. The Parent and the
Borrower each agrees to hold each Lender and its Affiliates harmless from any
claims or liabilities resulting from actions of such Lender or its Affiliates in
accordance with the terms of this Section 12.16.

 

Section 12.17       No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries.

 

 121 

 

 

Section 12.18       USA Patriot Act Notice.

 

(a)          Each Lender and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies each of them, which information includes the name
and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Person in
accordance with the USA Patriot Act. The Parent shall, and shall cause each of
its Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by each Lender and
the Administrative Agent to maintain compliance with the Act.

 

(b)          In the event that: (i) the introduction of or any change in (or in
the interpretation, administration or application of) any law or regulation made
after the date of this Agreement, (ii) any change in the status of any Credit
Party after the date of this Agreement, or (iii) a proposed assignment or
transfer by a Lender of any of its rights and obligations under this Agreement
to a party that is not a Lender prior to such assignment or transfer, requires
the Administrative Agent (for itself or on behalf of a Lender) or a Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
any or all of the Credit Parties, as applicable, shall promptly, upon the
request of the Administrative Agent, supply, or produce the supply of such
documentation and other evidence as is requested by the Administrative Agent
(for itself or on behalf of any of the Lenders) in order for the Administrative
Agent or the Lenders, as the case may be, to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws.

 

(c)          Each Lender shall promptly upon the request of the Administrative
Agent, supply or procure the supply of, such documentation and other evidence as
is reasonably requested by the Administrative Agent (for itself) in order for
the Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable
laws.

 

Section 12.19       English Language. This Agreement has been negotiated and
executed in the English language. All certificates, reports, notices and other
documents and communications given or delivered pursuant to this Agreement shall
be in the English language or, if not in English and if requested by the
Administrative Agent, accompanied by a certified English translation thereof.
The English language version of any such document for purposes of this Agreement
shall control the meaning of the matters set forth herein.

 

Section 12.20       Acknowledgment and Consent to Bail-In of EEA Financial
Institutions Notwithstanding anything to the contrary in any Loan Document or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

 122 

 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.

 

Section 12.21       Security Trustee. For the purposes of the English law
governed Security Instruments (the “UK Security Instruments”), the
Administrative Agent is appointed as security trustee for the Secured Parties on
the terms set out in Schedule 12.21 (the Administrative Agent as Security
Trustee). Governing law clause to address that this clause and Schedule 12.21
are governed by the laws of England and Wales.

 

[SIGNATURES BEGIN NEXT PAGE]

 

 123 

 

 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:      GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD.       By:
             Name:     Title:  

 

Signature Page – Credit Agreement

 

 

 

 

PARENT:            GRAN TIERRA ENERGY INC.       By:              Name:    
Title:  

 

Signature Page – Credit Agreement

 

 

 

 

ADMINISTRATIVE AGENT: THE BANK OF NOVA SCOTIA,   as Administrative Agent, the
Issuing Bank and a Lender       By:              Name:   Title:       By:  
Name:   Title:

 

Signature Page – Credit Agreement

 

 

 

 

LENDERS: SOCIÉTÉ GÉNÉRALE,
as a Lender     By:                      Name:   Title:

 

Signature Page – Credit Agreement

 

 

 

 

  HSBC Bank Canada,
as a Lender       By:              Name:     Title:  

 

Signature Page – Credit Agreement

 

 

 

 

  Export Development Canada,   as a Lender       By:              Name:   Title:
      By:     Name:   Title:

 

Signature Page – Credit Agreement

 

 

 

 

  Natixis, New York Branch,
as a Lender       By:              Name:     Title:  

 

Signature Page – Credit Agreement

 

 

 

 

  Royal Bank of Canada,
as a Lender       By:              Name:     Title:  

 

Signature Page – Credit Agreement

 

 

 

 

Annex I

List of Maximum Credit Amounts

 

Lender  Applicable Revolving
Credit Percentage   Maximum Revolving Credit Amounts  The Bank of Nova Scotia 
 22.50%  $112,500,000.00  Société Générale   22.50%  $112,500,000.00  HSBC Bank
Canada   17.50%  $87,500,000.00  Export Development Canada   15.00% 
$75,000,000.00  Natixis, New York Branch   15.00%  $75,000,000.00  Royal Bank of
Canada   07.50%  $37,500,000.00  TOTAL:   100.00000000%  $500,000,000.00 

 

Lender  Applicable Term Loan
Percentage   Term Loan Commitment  The Bank of Nova Scotia   24.23% 
$31,500,000  Société Générale   22.50%  $29,250,000  HSBC Bank Canada   17.50% 
$22,750,000  Export Development Canada   5.19%  $6,750,000  Natixis, New York
Branch   23.08%  $30,000,000  Royal Bank of Canada   7.50%  $9,750,000  TOTAL: 
 100.00000000%  $130,000,000.00 

 

 Annex I – Page 1 

 

 

Exhibit A-1

Form of REVOLVING CREDIT Note

 

$[          ] [          ], 20[  ]

 

FOR VALUE RECEIVED, GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD., an exempted
company duly incorporated with limited liability and existing under the laws of
the Cayman Islands (the “Borrower”), hereby promises to pay to
[                ] (the “Revolving Credit Lender”), at the principal office of
The Bank of Nova Scotia (the “Administrative Agent”), at 711 Louisiana Street,
Suite 1400, Houston, TX, 77002, United States of America, the principal sum of
[       ] US Dollars ($[       ]) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Revolving Loans made by the Revolving
Credit Lender to the Borrower under the Credit Agreement, as hereinafter
defined), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Revolving Loan, at such office, in like money and funds, for the period
commencing on the date of such Revolving Loan until such Revolving Loan shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each
Revolving Loan made by the Revolving Credit Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Revolving Credit Lender on its books and, prior to any transfer of this Note,
may be recorded by the Revolving Credit Lender on the schedules attached hereto
or any continuation thereof or on any separate record maintained by the
Revolving Credit Lender. Failure to make any such notation or to attach a
schedule shall not affect any Revolving Credit Lender’s or the Borrower’s rights
or obligations in respect of such Revolving Loans or affect the validity of such
transfer by any Revolving Credit Lender of this Note.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
September 18, 2015 among the Borrower, the Parent, the Administrative Agent, and
the other agents and lenders signatory thereto (including the Revolving Credit
Lender), and evidences Revolving Loans made by the Revolving Credit Lender
thereunder (such Credit Agreement as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used in this Note have the respective meanings assigned to
them in the Credit Agreement.

 

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Revolving Loans upon the terms and conditions
specified therein and other provisions relevant to this Note. The assignment or
transfer of this Note is subject to various limitations and conditions under the
Credit Agreement.

 

 Exhibit A-1 – Page 1 

 

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW
PERMITS ANY REVOLVING CREDIT LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR
TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH REVOLVING
CREDIT LENDER IS LOCATED.

 

  GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD.       By:               Name:  
  Title:  

 

 Exhibit A-1 – Page 2 

 

 

Exhibit A-2

Form of term loan Note

 

$[          ] [          ], 20[  ]

 

FOR VALUE RECEIVED, GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD., an exempted
company duly incorporated with limited liability and existing under the laws of
the Cayman Islands (the “Borrower”), hereby promises to pay to
[                ] (the “Term Lender”), at the principal office of The Bank of
Nova Scotia (the “Administrative Agent”), at 711 Louisiana Street, Suite 1400,
Houston, TX, 77002, United States of America, the principal sum of [       ] US
Dollars ($[       ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Term Loan made by the Term Lender to the Borrower under
the Credit Agreement, as hereinafter defined), in lawful money of the United
States of America and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Term Loan, at such office, in like money
and funds, for the period commencing on the date of such Term Loan until such
Term Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each Term
Loan made by the Term Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Term Lender on its books and,
prior to any transfer of this Note, may be recorded by the Term Lender on the
schedules attached hereto or any continuation thereof or on any separate record
maintained by the Term Lender. Failure to make any such notation or to attach a
schedule shall not affect any Term Lender’s or the Borrower’s rights or
obligations in respect of such Term Loan or affect the validity of such transfer
by any Term Lender of this Note.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
September 18, 2015 among the Borrower, the Parent, the Administrative Agent, and
the other agents and lenders signatory thereto (including the Term Lender), and
evidences a Term Loan made by the Term Lender thereunder (such Credit Agreement
as the same may be amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used in this Note have
the respective meanings assigned to them in the Credit Agreement.

 

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of the Term Loan upon the terms and conditions specified
therein and other provisions relevant to this Note. The assignment or transfer
of this Note is subject to various limitations and conditions under the Credit
Agreement.

 

 Exhibit A-2 – Page 1 

 

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW
PERMITS ANY TERM LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE
INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH TERM LENDER IS
LOCATED.

 

  GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD.         By:               Name:
    Title:  

 

 Exhibit A-2 – Page 2 

 

 

Exhibit B

Form of Borrowing Request

 

[             ], 20[  ]

 

Gran Tierra Energy International Holdings Ltd., an exempted company duly
incorporated with limited liability and existing under the laws of the Cayman
Islands (the “Borrower”), pursuant to Section 2.04 of the Credit Agreement dated
as of September 18, 2015 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”) among the
Borrower, the Parent, The Bank of Nova Scotia, as Administrative Agent and the
other agents and lenders (the “Lenders”) which are or become parties thereto
(unless otherwise defined herein, each capitalized term used herein is defined
in the Credit Agreement), hereby requests a Borrowing of [the Term/a Revolving]
Loan as follows:

 

(i)          Aggregate amount of the requested Borrowing is $[            ];

 

(ii)         Date of such Borrowing is [            ], 20[  ];

 

(iii)        Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

 

(iv)        [The initial Interest Period applicable thereto is [            ];]
[Applicable only to Eurodollar Borrowings]

 

(v)         Amount of Borrowing Base in effect on the date hereof is
$[            ];

 

(vi)        Total Revolving Credit Exposures on the date hereof (i.e.,
outstanding principal amount of Revolving Loans and total LC Exposure) are
$            ];

 

(vii)       Pro forma total Revolving Credit Exposures (after giving effect to
any requested Borrowing of Revolving Loans on or prior to the Borrowing Date)
are $[            ]; and

 

(viii)      Location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06 of the
Credit Agreement, is as follows:

 

[                              ]

[                              ]

[                              ]

[                              ]

[                              ]

 

 Exhibit B – Page 1 

 

 

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.

 

  GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD.         By:               Name:
    Title:  

 

 Exhibit B – Page 2 

 

 

Exhibit C

Form of Interest Election Request

 

[            ], 20[  ]

 

Gran Tierra Energy International Holdings Ltd., an exempted company duly
incorporated with limited liability and existing under the laws of the Cayman
Islands (the “Borrower”), pursuant to Section 2.05 of the Credit Agreement dated
as of September 18, 2015 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”) among the
Borrower, the Parent, The Bank of Nova Scotia, as Administrative Agent and the
other agents and lenders (the “Lenders”) which are or become parties thereto
(unless otherwise defined herein, each capitalized term used herein is defined
in the Credit Agreement), hereby makes an Interest Election Request as follows:

 

(i)          The Borrowing of [the Term / a Revolving] Loan to which this
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information specified pursuant to
(ii) and (iii) below shall be specified for each resulting Borrowing) is
[            ];

 

(ii)         The effective date of the election made pursuant to this Interest
Election Request is [            ], 20[  ];[and]

 

(iii)        The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]

 

(iv)        The Interest Period applicable to the resulting Borrowing after
giving effect to such election is [            ]]]. [Applicable only to
Eurodollar Borrowings]

 

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

  GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD.         By:               Name:
    Title:  

 

 Exhibit C – Page 1 

 

 

Exhibit D

Form of Compliance Certificate

 

The undersigned hereby certifies that he/she is the [            ] of Gran
Tierra Energy International Holdings Ltd., an exempted company duly incorporated
with limited liability and existing under the laws of the Cayman Islands (the
“Borrower”), and that as such he/she is authorized to execute this certificate
on behalf of the Borrower. With reference to the Credit Agreement dated as of
September 18, 2015 (together with all amendments, restatements, supplements or
other modifications thereto being the “Agreement”) among the Borrower, the
Parent, The Bank of Nova Scotia, as Administrative Agent, and the other agents
and lenders (the “Lenders”) which are or become a party thereto, the undersigned
represents and warrants as follows (each capitalized term used herein having the
same meaning given to it in the Agreement unless otherwise specified):

 

(a)          Except as set forth below, the representations and warranties of
the Credit Parties contained in Article VII of the Agreement and in the Loan
Documents were true and correct in all material respects when made, and are
repeated at and as of the time of delivery hereof and are true and correct in
all material respects (except to the extent any such representation or warranty
is qualified by materiality or Material Adverse Effect, in which case it was
true and correct) at and as of the time of delivery hereof, except to the extent
such representations and warranties are expressly limited to an earlier date.

 

(b)          There exists no Default or Event of Default [or specify Default and
describe].

 

(c)          Attached hereto are the detailed computations necessary to
determine Adjusted Consolidated Net Income for the [fiscal quarter][fiscal year]
ended [            ].

 

(d)          [There has been no change to the [Material Subsidiaries][Restricted
Subsidiaries][Unrestricted Subsidiaries] since [fiscal quarter][fiscal year]
ended [ ]][Attached hereto is a list of each [Material Subsidiary][Restricted
Subsidiary][Unrestricted Subsidiary].]

 

(e)          Attached hereto are the detailed computations necessary to
determine whether the Parent is in compliance with Section 9.01 as of the end of
the [fiscal quarter][fiscal year] ended [            ].

 

(f)          [There has been no change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 7.04(a)(i).][Attached hereto is a list of changes in GAAP since the date
of the audited financial statements referred to in Section 7.04(a)(i) and
detailed computations necessary to specify the effect of such change on the
financial statements accompanying this certificate.]

 

(g)           [Attached hereto is a true, correct and complete organizational
chart of the Parent and its Subsidiaries as of the date hereof.]1

 

EXECUTED AND DELIVERED this [            ] day of [            ].

 



 

1 As applicable.

 

 Exhibit D – Page 1 

 

 

  GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD.         By:               Name:
    Title:  

 

 Exhibit D – Page 2 

 

 

Exhibit E

Security Instruments

 

1)Guaranty and Collateral Agreement made by each of the Obligors (as defined
therein), in favor of the Administrative Agent

 

2)UCC-1 Financing Statements in respect of item 1, by

 

a)Gran Tierra Energy Inc. (filed with the Secretary of State of Nevada)

 

b)Gran Tierra Energy International Holdings Ltd. (filed with the Recorder of
Deeds of the District of Columbia)

 

c)Petrolifera Petroleum (Colombia) Limited (filed with the Recorder of Deeds of
the District of Columbia)

 

d)Gran Tierra Energy Cayman Islands Inc. (filed with the Recorder of Deeds of
the District of Columbia)

 

e)Argosy Energy, LLC (filed with the Secretary of State of Delaware)

 

f)Gran Tierra Energy Colombia, Ltd. (filed with the Secretary of State of Utah)

 

g)Solana Resources Limited (filed with the Recorder of Deeds of the District of
Columbia)

 

h)Gran Tierra Exchangeco Inc. (filed with the Recorder of Deeds of the District
of Columbia)

 

i)Gran Tierra Callco ULC (filed with the Recorder of Deeds of the District of
Columbia)

 

j)1203647 Alberta Inc. (filed with the Recorder of Deeds of the District of
Columbia)

 

k)Gran Tierra Goldstrike Inc. (filed with the Recorder of Deeds of the District
of Columbia)

 

l)Gran Tierra Energy Canada ULC (filed with the Recorder of Deeds of the
District of Columbia)

 

3)Stock Powers delivered in respect of any certificated U.S. entities whose
equity interests are required to be pledged under the Loan Documents

 

4)Contratos de Garantía Mobiliaria Sin Tenencia Sobre Los Derechos Económicos
Derivados de Los Contratos de Concesión in favor of the Administrative Agent and
the Lenders (filed with the Registry of Security over Movable Assets), by

 

a)Petrolifera Petroleum (Colombia) Limited

 

b)Gran Tierra Energy Colombia Ltd.

 

 Exhibit E – Page 1 

 

 

5)Letters of Instruction / Consent and Agreements by:

 

a)Ecopetrol S.A – Agreement for the Purchase and Sale of Crude Petroleum under
the Chaza E&P Contract, Guayuyaco Association Contract and the Santana Risk
Participation Contract between Ecopetrol S.A. and Gran Tierra Energy Colombia,
Ltd., effective December 1, 2012, expiring November 30, 2013.

 

b)Ecopetrol S.A. – Agreement for the Purchase and Sale of Crude Petroleum under
the Chaza E&P Contract and the Guayuyaco Association Contract between Ecopetrol
S.A. and Petrolifera Petroleum (Colombia) Limited effective December 1, 2012,
expiring November 30, 2013.

 

c)Petrobras Colombia Limited – Agreement for the Purchase and Sale of Crude
Petroleum under the Jilguero and Melero wells located under the Garibay E&P
Contract between Petrobras Colombia Limited and Petrolifera Petroleum (Colombia)
Limited, effective July 1, 2013, expiring December 31, 2013.

 

d)Petrobras Colombia Limited – Agreement for the Purchase and Sale of Crude
Petroleum under the Ramiriquí well located under the Llanos - 22 E&P Contract
between Petrobras Colombia Limited and Gran Tierra Energy Colombia Ltd.,
effective February 1, 2013, expiring January 31, 2014.

 

e)Emerald Energy Plc Sucursal Colombia – Agreement for the Purchase and Sale of
Crude Petroleum under the Chaza E&P Contract and the Guayuyaco Association
Contract between Emerald Energy Plc Sucursal Colombia and Petrolifera Petroleum
(Colombia) Limited effective May 12, 2012, expiring May 11, 2014.

 

f)Emerald Energy Plc Sucursal Colombia – Agreement for the Purchase and Sale of
Crude Petroleum under the Chaza E&P Contract, Guayuyaco Association Contract and
the Santana Risk Participation Contract between Emerald Energy Plc Sucursal
Colombia and Gran Tierra Energy Colombia Ltd effective May 12, 2012, expiring
May 11, 2014.

 

g)Gunvor Colombia SAS – Agreement for the Purchase and Sale of Crude Petroleum
under the Chaza E&P Contract between Gunvor Colombia SAS and Petrolifera
Petroleum (Colombia) Limited effective December 3, 2012, expiring December 2,
2013.

 

h)Gunvor Colombia SAS – Agreement for the Purchase and Sale of Crude Petroleum
under the Chaza E&P Contract between Gunvor Colombia SAS and Gran Tierra Energy
Colombia Ltd. effective December 3, 2012, expiring December 2, 2013.

 

i)Cepcolsa – Agreement for the Purchase and Sale of Crude Petroleum under the
Garibay Contract between Petrolifera Petroleum (Colombia) Limited and Cepcolsa,
executed on May 30, 2013, effective April 1, 2013, expiring March 31, 2014.

 

j)Cepcolsa – Agreement for the Purchase and Sale of Crude Petroleum under the
Llanos 22 Contract between Gran Tierra Energy Colombia Ltd. and Cepcolsa,
executed May 30, 2013, effective April 1, 2013, expiring March 31, 2014.

 



 Exhibit E – Page 2 

 

 



6)Equitable Mortgage over Shares in Gran Tierra Energy International Holdings
Ltd. by Solana Resources Limited, in favor of the Administrative Agent and the
Secured Parties.

 

7)Notation on Register of Members of Gran Tierra Energy International Holdings
Ltd. indicating an equitable mortgage over shares and providing details (with
respect to item 6).

 

8)Equitable Mortgage over Shares in Petrolifera Petroleum (Colombia) Limited by
Gran Tierra Energy International Holdings Ltd. in favor of the Administrative
Agent and the Secured Parties .

 

9)(i) Notation on Register of Members of Petrolifera Petroleum (Colombia)
Limited indicating an equitable mortgage over shares and providing details; and
(ii) Entry on Register of Mortgages and Charges of Gran Tierra Energy
International Holdings Ltd. (both with respect to item 8).

 

10)Equitable Mortgage over Shares in Gran Tierra Energy Cayman Islands Inc. by
Gran Tierra International Holdings Ltd. in favor of the Administrative Agent and
the Secured Parties.

 

11)(i) Notation on Register of Members of Gran Tierra Energy Cayman Islands Inc.
indicating an equitable mortgage over shares and providing details; and (ii)
Entry on Register of Mortgages and Charges of Gran Tierra Energy International
Holdings Ltd. (both with respect to item 10).

 

12)Deposit Account Control Agreement (Gran Tierra Energy Colombia) and Deposit
Account Control Agreement (Petrolifera).

 

13)Canadian Securities Pledge Agreement from Gran Tierra Energy Inc. respecting
the shares of Gran Tierra Callco ULC and 1203647 Alberta Inc., from Gran Tierra
Callco ULC respecting the shares of Gran Tierra Exchangeco Inc., from Gran
Tierra Exchangeco Inc. and Gran Tierra Goldstrike Inc. respecting the shares of
Solana Resources Limited, from 1203647 Alberta Inc. respecting the shares of
Gran Tierra Goldstrike Inc. and from Gran Tierra Energy Cayman Islands Inc.
respecting the shares of Gran Tierra Energy Canada ULC.

 

14)Stock powers of attorney or other transfer documents with respect to item 13

 

15)Canadian Security Agreement from Gran Tierra Energy Inc., Gran Tierra
Exchangeco Inc., Solana Resources Limited, Gran Tierra Callco ULC, 1203647
Alberta Inc., Gran Tierra Goldstrike Inc. and Gran Tierra Energy Canada ULC.

 

16)Registration of Financing Statements at the Personal Property Registry of
Alberta (and each other applicable jurisdiction) in respect of items 13 and 15,
by Norton Rose Fulbright Canada LLP

 

17)Deed of Charge from Gran Tierra Energy Colombia, Ltd. to the Administrative
Agent in respect of Deposit Account Control Agreement (Gran Tierra Energy
Colombia).

 

18)Deed of Charge from Petrolifera to the Administrative Agent in respect of and
Deposit Account Control Agreement (Petrolifera).



 

 

Exhibit E – Page 3

 

 

 

Exhibit F

Form of Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:             2. Assignee:         [and is an Affiliate/Approved Fund
of [identify Lender]2]     3. Borrower: Gran Tierra Energy International
Holdings Ltd.       4. Administrative Agent: The Bank of Nova Scotia       5.
Credit Agreement: The Credit Agreement dated as of September 18, 2015 among Gran
Tierra Energy International Holdings Ltd., as Borrower, the Parent, The Bank of
Nova Scotia, as Administrative Agent and the Lenders parties thereto.       6.
Assigned Interest:  

 



 

2 Select as applicable.

 



 

Exhibit F – Page 1

 

 

 

Maximum
Revolving Credit
Amount Assigned  Percentage Assigned
of Aggregate
Maximum
Revolving Credit
Amounts*   Term Loans
Assigned   Percentage Assigned
of Aggregate Term
Loans*     %       %    %         %     %        %

 

Effective Date: ____________ ___, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

    ASSIGNOR           [NAME OF ASSIGNOR]             By:       Name:      
Title:               ASSIGNEE           [NAME OF ASSIGNEE]             By:      
Name:       Title:  

 

* each total and partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, including, without limitation, a pro rata portion of its
Revolving Credit Commitment, Maximum Revolving Credit Amount, LC Exposure,
participations in Letters of Credit, outstanding Revolving Loans and outstanding
Term Loans

 

 

Exhibit F – Page 2

 

 

 

 

[Consented to and]3 Accepted:

 

The Bank of Nova Scotia, as
Administrative Agent

 

By:       Name:       Title:      

 

[Consented to:]4

 

[NAME OF RELEVANT PARTY]

 

By:       Name:       Title:      

 



 

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

 

Exhibit F – Page 3

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.           Representations and Warranties.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.           Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 8.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.           Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.           General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by fax or other electronic transmission (e.g., .pdf) shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

 

Exhibit F – Page 1

 

 

 

EXHIBIT G

 

Petrolatina Constitutional Document Amendments

 

Company Number: 05173588

 

COMPANIES ACT 2006

 

COMPANY LIMITED BY SHARES

 

WRITTEN MEMBERS RESOLUTION

 

of

 

PETROLATINA ENERGY LIMITED (the “Company”)

 

Circulation Date ________ 2016

 

WHEREAS:

 

1.1Whereas, pursuant to a purchase and sale agreement dated 30 June, 2016
between (1) Gran Tierra Energy International Holdings Ltd (“GTIH”), (2) Gran
Tierra Energy Inc. (“GTE”) and (3) Tribeca Oil & Gas Inc., Macquarie Bank
Limited and Rorick Ventures Group Inc. (being the majority of the Company’s
shareholders) and the Company, GTIH has acquired beneficial title to 100% of the
ordinary shares in the capital of the Company and the Company is now a wholly
owned subsidiary of GTE;

 

1.2GTIH is party to certain loans (the “Loans”) on the terms and conditions
contained in a credit agreement, between (1) GTE (as Parent), (2) GTIH (as
borrower) (the “Borrower”), (3) the Bank of Nova Scotia, as (administrative
agent) (the “Administrative Agent”) and (4) the Lenders party thereto,
originally dated as of September 18, 2015, (as amended, supplemented or
otherwise modified prior to the date hereof, (the “Credit Agreement”); and

 

1.3it is a condition of the Credit Agreement that GTIH grants inter alia a
charge over the shares of the Company in favour of the Administrative Agent in
respect of the payment and performance of, inter alia, the obligations of GTE
and GTIH under the Credit Agreement. Consequently the Company is required to
make certain amendments to its Articles of Association as set out below (the
“Amendments”).

 

RESOLUTION

 

Accordingly, pursuant to Chapter 2 of Part 13 Companies Act 2006, the directors
of the Company propose the following resolution be passed as a special
resolution (the “Resolution”) THAT, the articles of association of the Company
be and are hereby amended by the addition as paragraph 4.3 thereof of the
following:

 



 

Exhibit G – Page 1

 

 

 

4.3           “Notwithstanding anything otherwise provided in these articles
(whether by way of or in relation to pre-emption rights, restrictions on, or
conditions applicable to, share transfers, or otherwise), the directors shall
not decline to register any transfer of shares (a "Transfer") nor suspend
registration thereof:

 

4.3.1  where such Transfer is in favour of any person to which shares have been
charged or mortgaged in relation to the Credit Agreement (as defined below) and
any nominee of any of the above (in each case a "Secured Party") and the
Transfer is as contemplated by, or pursuant to, any mortgage or charge of shares
or any call or other share option granted in favour of a Secured Party under or
in connection with a credit agreement between (1) GTE (as Parent), (2) GTIH (as
borrower) (the “Borrower”), (3) the Bank of Nova Scotia, as (administrative
agent) (the “Administrative Agent”) and (4) the Lenders party thereto,
originally dated as of September 18, 2015, (as amended, supplemented or
otherwise modified prior to the date hereof, (the “Credit Agreement”) (a
"Security"); or

 

4.3.2  where such Transfer is delivered to the Company for registration by or on
behalf of a Secured Party in order to register the Secured Party as legal owner
of the shares or in order to transfer the shares to a third party upon disposal
or realisation of shares following the Secured Party having become entitled to
exercise or enforce its rights under any such Security; or

 

4.3.3  where such Transfer is executed by;

 

(a)      a Secured Party;

 

(b)      any third party transferee selected by the Secured Party in their
absolute discretion; or

 

(c)      any receiver (or similar officer),

 

pursuant to the power of sale or the power of transfer under such Security.

 

and a certificate by any officer of the Secured Party that the relevant Transfer
is within paragraphs 12.2.1 to 3 above shall be conclusive evidence of that fact
and the directors shall register the relevant Transfer promptly following
receipt thereof. Any provision of these Articles that purports to create a lien
or security over any share shall not apply where a Secured Party has a charge or
mortgage over that share and no notice of intended forfeiture may be given
pursuant to the articles of association of the Company or otherwise in respect
of any such share. Notwithstanding anything to the contrary contained in these
articles; no Transferor or proposed Transferor of any shares in the Company to a
Secured Party and no Secured Party shall be required to offer the shares which
are or are to be the subject of any Transfer to the shareholders for the time
being of the Company or any of them, and no such shareholder shall have any
right under these articles or under any agreement or otherwise to require those
shares to be offered to or transferred to it whether for consideration or not.

 

__________________________________

 

For and on behalf of

 

Gran Tierra Energy International Holdings Ltd.

 

 

Exhibit G – Page 2

 

 

 

Notes:

 

1.If you agree with the Resolution, please indicate your agreement by signing
and dating this document where indicated above and returning it to the Company
using one of the following methods:

 

§E-mail: by attaching a scanned copy of the signed document to an e-mail and
sending it to davidhardy@grantierra.com. Please enter “Written resolution” in
the e-mail subject box.

 

§In writing to [·]

 

If you do not agree to the Resolution, you do not need to do anything: you will
not be deemed to agree if you fail to reply.

 

2.Once you have indicated your agreement to the Resolution, you may not revoke
your agreement.

 

3.Unless, within 28 days of the Circulation Date, sufficient agreement has been
received for the Resolution to pass, they will lapse. If you agree to the
Resolution, please ensure that your agreement reaches us before or during this
date.

 

4.In the case of joint holders of shares, only the vote of the senior holder who
votes will be counted by the Company. Seniority is determined by the order in
which the names of the joint holders appear in the register of members.

 

5.If you are signing this document on behalf of a person under a power of
attorney or other authority please send a copy of the relevant power of attorney
or authority when returning this document.

 

 

Exhibit G – Page 3

 

 

 

Schedule 1.02(a)

Hydrocarbon Properties/Concession Agreements

 

BLOCK   DESCRIPTION   EFFECTIVE
DATE   PARTIES Santana1   Shared Risk Contract Ecopetrol S.A.   July 27, 1987  
Ecopetrol S.A., Gran Tierra Energy Colombia Ltd. Azar1   Exploration and
Exploitation Contract   October 12, 2006   Agencia Nacional de Hidrocarburos,
Gran Tierra Energy Colombia Ltd., Geoadinpro Ltda Magdalena1   Exploration and
Exploitation Contract   September 15, 2009   Agencia Nacional de Hidrocarburos,
Petrolifera Petroleum (Colombia) Limited Guachiria Norte1   Exploration and
Exploitation Contract   December 21, 2004   Agencia Nacional de Hidrocarburos,
Petrolifera Petroleum (Colombia) Limited, Lewis Energy Colombia, Inc. Magangue5
  Association Contract – Ecopetrol S.A.   January 1, 1990   Ecopetrol S.A.,
Petrolifera Petroleum (Colombia) Limited Sierra Nevada1   Exploration and
Exploitation Contract   April 11, 2007   Agencia Nacional de Hidrocarburos,
Petrolifera Petroleum (Colombia) Limited Guayuyaco  

Association Contract –

Ecopetrol S.A.

  September 30, 2002   Ecopetrol S.A., Gran Tierra Energy Colombia Ltd.,
Petrolifera Petroleum (Colombia) Limited Chaza   Exploration and Exploitation
Contract   June 27, 2005   Agencia Nacional de Hidrocarburos, Gran Tierra Energy
Colombia Ltd., Petrolifera Petroleum (Colombia) Limited Putumayo Piedemonte
Norte   Exploration and Exploitation Contract   June 17, 2009   Agencia Nacional
de Hidrocarburos, Gran Tierra Energy Colombia Ltd, Cepcolsa Putumayo Piedemonte
Sur   Exploration and Exploitation Contract   June 17, 2009   Agencia Nacional
de Hidrocarburos, Gran Tierra Energy Colombia Ltd. PUT- 10   Exploration and
Exploitation Contract   March 16, 2010   Agencia Nacional de Hidrocarburos, Gran
Tierra Energy Colombia Ltd. Cauca 6   Technical Evaluation Contract   March 16,
2011   Agencia Nacional de Hidrocarburos, Gran Tierra Energy Colombia Ltd. Cauca
7   Technical Evaluation Contract   March 16, 2011   Agencia Nacional de
Hidrocarburos, Gran Tierra Energy Colombia Ltd. Sinú 1   Technical Evaluation
Contract   November 29, 2012   Agencia Nacional de Hidrocarburos, Consorcio Gran
Tierra Energy Colombia Ltd - Pluspetrol

 



 

5 Awaiting signature of termination minutes.



 

Schedule 1.02(a) – Page 1

 

 



BLOCK   DESCRIPTION   EFFECTIVE
DATE   PARTIES Sinú 3   Exploration and Exploitation Contract   November 29,
2012   Agencia Nacional de Hidrocarburos, Consorcio Gran Tierra Energy Colombia
Ltd - Perenco Llanos 22   Exploration and Exploitation Contract   February 5,
2009   Agencia Nacional de Hidrocarburos, Gran Tierra Energy Colombia Ltd,
Cepcolsa Garibay   Exploration and Exploitation Contract   October 25, 2005  
Agencia Nacional de Hidrocarburos, Petrolifera Petroleum (Colombia) Limited,
Cepcolsa, Jilguero Oil field Unitized Catguas   Exploration and Exploitation
Contract   November 2005   Agencia Nacional de Hidrocarburos, Petrolifera
Petroleum (Colombia) Limited Put-1   Exploration and Exploitation Contract  
March 31, 2009   Agencia Nacional de Hidrocarburos, Gran Tierra Energy Colombia
Ltd., Lewis Energy Colombia Inc. Put-31   Exploration and Exploitation Contract
  September 3, 2014  

Agencia Nacional de Hidrocarburos, Gran Tierra Energy Colombia Ltd.,
PetroAmerican International Colombia Corp

Put-46   Exploration and Exploitation Contract   January 23, 2009  

Agencia Nacional de Hidrocarburos Gran Tierra Energy Colombia Ltd Petronorte
Ltd.

 



 

6 Awaiting assignment approval from ANH – no actual interest yet.

 

 

Schedule 1.02(a) – Page 2

 

 

 

Schedule 1.02(b)

Eligible Buyers

 

1.Petroleo Brasileiro SA

 

2.Emerald Energy Plc Sucursal Colombia

 

3.Gunvor Colombia SAS

 

4.Cepcolsa

 

5.Kronos Energy S.A. ESP.

 

6.Comercializadora de Energía, GAS y servicio S.A ESP GEACOM

 

7.Equion Energy Limited S.A.

 

8.Pacific Stratus Energy Colombia Corp

 

9.Hocol S.A.

 

10.Core Petroleum LLC

 

11.SurEnergy S.A.S ESP

 

12.Gunvor SA

 

 

Schedule 1.02(b) – Page 1

 

 

 

Schedule 1.02(c)

Offtake Agreements

 

1)Agreement for the Purchase and Sale of Crude Petroleum under the Chaza E&P
Contract between Gunvor Colombia SAS. and Petrolifera Petroleum (Colombia)
Limited, executed on December 3, 2012, effective December 3, 2012, expiring
December 2, 2015.

 

2)Agreement for the Purchase and Sale of Crude Petroleum under the Chaza E&P
Contract between Gunvor Colombia SAS. and Gran Tierra Energy Colombia Ltd,
executed on December 3, 2012, effective December 3, 2012, expiring December 2,
2015.

 

3)Agreement for the Purchase and Sale of Crude Petroleum under the Garibay E&P
Contract between Gunvor Colombia SAS. and Petrolifera Petroleum (Colombia)
Limited executed on February 5, 2015, effective February 1, 2015, expiring
January 31, 2016.

 

4)Agreement for the Purchase and Sale of Crude Petroleum under the LL-22 E&P
Contract between Gunvor Colombia SAS. and Gran Tierra Energy Colombia Ltd,
executed on February 5, 2015, effective February 1, 2015, expiring January 31,
2016.

 

5)Agreement for the Purchase and Sale of Crude Petroleum under the Chaza E&E
Contract between Ecopetrol S.A. and Petrolifera Petroleum (Colombia) Limited,
executed on December 1, 2014, effective December 1, 2014, expiring November 30,
2015.

 

6)Agreement for the Purchase and Sale of Crude Petroleum under the Chaza E&P
Contract between Ecopetrol S.A. and Gran Tierra Energy Colombia Ltd executed on
December 1, 2014, effective December 1, 2014, expiring November 30, 2015.

 

7)Agreement for the Purchase and Sale of Crude Petroleum under the Chaza E&E
Contract and Guayuyaco Association Contract between Hocol S.A. and Petrolifera
Petroleum (Colombia) Limited, executed on April 1, 2014, effective April 1,
2014, expiring March 31, 2015.

 

8)Agreement for the Purchase and Sale of Crude Petroleum under the Chaza E&E
Contract and Guayuyaco Association Contract between Hocol S.A. and Gran Tierra
Energy Colombia Ltd, executed on April 1, 2014, effective April 1, 2014,
expiring March 31, 2015.

 

9)Agreement for the Purchase and Sale of Gas under the Llanos 22 Contract
between Kronos Energy S.A. ESP and Gran Tierra Energy Colombia Ltd, executed on
April 23, 2013, effective April 23, 2013, expiring September 30, 2016.

 

10)Agreement for the Purchase and Sale of Gas under the Llanos 22 Contract
between Surenergy S.A.S. E.S.P. and Gran Tierra Energy Colombia Ltd, executed on
May 6, 2015, effective April 13, 2015, expiring April 12, 2016.

 

11)Agreement for the Purchase and Sale of NAPO Crude Oil FOB at Esmeraldas,
Ecuador between Gunvor S.A. and Gran Tierra Energy Colombia Ltd, executed on
December 19, 2014, effective December 19, 2014, expiring January 31, 2016.

 

12)Agreement for the Purchase and Sale of NAPO Crude Oil FOB at Esmeraldas,
Ecuador between Gunvor S.A. and Petrolifera Petroleum (Colombia) Limited,
executed on December 19, 2014, effective December 19, 2014, expiring January 31,
2016.

 



 

Schedule 1.02(d) – Page 1

 

 

 

13)Agreement for the Purchase and Sale of NAPO Crude Oil FOB at Esmeraldas,
Ecuador between Core Petroleum LLC and Gran Tierra Energy Colombia Ltd, executed
on February 27, 2015, effective February 24, 2015, expiring January 31, 2016.

 

14)Agreement for the Purchase and Sale of NAPO Crude Oil FOB at Esmeraldas,
Ecuador between Core Petroleum LLC and Petrolifera Petroleum (Colombia) Limited,
executed on February 27, 2015, effective February 24, 2015, expiring January 31,
2016.

 

15)Mandate agreement for the disposal of gas under the LLA-22 Contract (not
acquired by Kronos Energy S.A. ESP or Surenergy S.A.S. E.S.P.) executed between
Cepsa Colombia S.A. (agent) and Gran Tierra Energy Colombia Ltd. on April 23,
2013, effective April 23, 2013, expiring October 22, 2015.

 

 

Schedule 1.02(d) – Page 2

 

 

 

Schedule 1.02(d)

Guarantors

 

Gran Tierra Exchangeco Inc.

 

Gran Tierra Resources Limited

 

Petrolifera Petroleum (Colombia) Limited

 

Gran Tierra Callco ULC

 

Gran Tierra Energy Cayman Islands Inc.

 

1203647 Alberta Inc.

 

Gran Tierra Energy Colombia, Ltd.

 

Gran Tierra Goldstrike Inc.

 

Argosy Energy, LLC

 

Gran Tierra Energy Canada ULC

 

PELE

 

Petrolatina (CA) Limited.

 

Taghmen Argentina Limited

 

Taghmen Colombia, S.L.U.

 

RL Petroleum Corp.

 

North Riding Inc.

 

Petroleos Del Norte S.A.

 

Gran Tierra Colombia Inc.

 

Gran Tierra (PUT-7) Limited

 

Gran Tierra International (Colombia) Corp.

 

Gran Tierra Energy Corp.

 

Gran Tierra P&G Corp.

 

 

Schedule 1.02(d) – Page 1

 

 

 

Schedule 7.05

Litigation

 

1.          Ecopetrol S.A. (“Ecopetrol”) vs. Gran Tierra Energy Colombia, Ltd.
and Petrolifera Petroleum (Colombia) Ltd (collectively “GTEC”)

 

GTEC and Ecopetrol, the contracting parties of the Guayuyaco Association
Contract, are engaged in a dispute regarding the interpretation of the procedure
for allocation of oil produced and sold during the long-term test of the
Guayuyaco-1 and Guayuyaco-2 wells, prior to GTEC's purchase of the companies
originally involved in the dispute. There was no agreement between the parties,
and Ecopetrol filed a lawsuit in the Contravention Administrative Tribunal in
the District of Cauca (the “Tribunal”) regarding this matter. During 2013, the
Tribunal ruled in favor of Ecopetrol and awarded Ecopetrol 44,025 bbl of oil.
GTEC has filed an appeal of the ruling to the Supreme Administrative Court
(Consejo de Estado) in a second instance procedure. At June 30, 2015, and
December 31, 2014, Gran Tierra Energy Inc. (“Gran Tierra”) had accrued $2.4
million in the interim unaudited condensed consolidated financial statements in
relation to this dispute.

 

2.          GTEC vs. Agencia Nacional de Hidrocarburos (National Hydrocarbons
Agency) (“ANH”)

 

Gran Tierra’s production from the Costayaco Exploitation Area is subject to an
additional royalty (the “HPR royalty”), which applies when cumulative gross
production from an Exploitation Area is greater than five MMbbl. The HPR royalty
is calculated on the difference between a trigger price defined in the Chaza
Block exploration and production contract (the “Chaza Contract”) and the sales
price. ANH has interpreted the Chaza Contract as requiring that the HPR royalty
must be paid with respect to all production from the Moqueta Exploitation Area
and initiated a noncompliance procedure under the Chaza Contract, which was
contested by Gran Tierra because the Moqueta Exploitation Area and the Costayaco
Exploitation Area are separate Exploitation Areas. ANH did not proceed with that
noncompliance procedure. Gran Tierra also believes that the evidence shows that
the Costayaco and Moqueta fields are two clearly separate and independent
hydrocarbon accumulations. Therefore, it is Gran Tierra’s view that, pursuant to
the terms of the Chaza Contract, the HPR royalty is only to be paid with respect
to production from the Moqueta Exploitation Area when the accumulated oil
production from that Exploitation Area exceeds five MMbbl. Discussions with the
ANH have not resolved this issue and Gran Tierra has initiated the dispute
resolution process under the Chaza Contract by filing on January 14, 2013, an
arbitration claim before the Center for Arbitration and Conciliation of the
Chamber of Commerce of Bogotá, Colombia, seeking a decision that the HPR royalty
is not payable until production from the Moqueta Exploitation Area exceeds five
MMbbl. Gran Tierra supplemented its claim on May 30, 2013. The ANH filed a
response to the claim seeking a declaration that its interpretation is correct
and a counterclaim seeking, amongst other remedies, declarations that Gran
Tierra breached the Chaza Contract by not paying the disputed HPR royalty, that
the amount of the alleged HPR royalty is payable, and that the Chaza Contract be
terminated. Gran Tierra filed a response to the ANH's counterclaim and filed its
comments on the ANH's responses to Gran Tierra's claim. The ANH filed an amended
counterclaim and Gran Tierra filed a response to the ANH's amended counterclaim.
On April 30, 2015, total cumulative production from the Moqueta Exploitation
Area reached 5.0 MMbbl and Gran Tierra commenced paying the HPR royalty payable
on production over that threshold. The estimated compensation which would be
payable on cumulative production if the ANH's claims are accepted in the
arbitration is $66.3 million plus related interest of $24.8 million. Gran Tierra
also disagrees with the interest rate that the ANH has used in calculating the
interest cost. Gran Tierra asserts that since the HPR royalty is denominated in
the U.S. dollar, the contract requires the interest rate to be three-month LIBOR
plus 4%, whereas the ANH has applied the highest legally authorized interest
rate on Colombian peso liabilities, which during the period of production to
date has averaged approximately 29% per annum. At March 31, 2015, based on an
interest rate of three-month LIBOR plus 4% related interest would be $4.9
million. At this time no amount has been accrued in the interim unaudited
condensed consolidated financial statements nor deducted from Gran Tierra's
reserves for the disputed HPR royalty as Gran Tierra does not consider it
probable that a loss will be incurred.

 



 

Schedule 7.05 – Page 1

 

 

 

Additionally, the ANH and Gran Tierra are engaged in discussions regarding the
interpretation of whether certain transportation and related costs are eligible
to be deducted in the calculation of the HPR royalty. Discussions with the ANH
are ongoing. Based on the Gran Tierra's understanding of the ANH's position, the
estimated compensation which would be payable if the ANH’s interpretation is
correct could be up to $42.1 million as at June 30, 2015. At this time no amount
has been accrued in the interim unaudited condensed consolidated financial
statements as Gran Tierra does not consider it probable that a loss will be
incurred.

 

 

Schedule 7.05 – Page 2

 

 

 

Schedule 7.06

Environmental Matters

 

None.

 

 

Schedule 7.06 – Page 1

 

 

 

Schedule 7.13

Subsidiaries

 

Subsidiary   Jurisdiction of
Organization   Percentage of
Equity Interests
Owned   Nature of
Ownership   Owner Gran Tierra Callco ULC   Alberta   100%   Shares   Gran Tierra
Energy Inc.                   1203647 Alberta Inc.   Alberta   100%   Shares  
Gran Tierra Energy Inc.                   Gran Tierra Exchangeco Inc.   Alberta
  100%   Shares   Gran Tierra Callco ULC                   Gran Tierra
Goldstrike Inc.   Alberta   100%   Shares   1203647 Alberta Inc.                
  Solana Resources Limited   Alberta   99.99999%   Shares   Gran Tierra
Exchangeco Inc.                       Alberta   0.00001   Shares   Gran Tierra
Goldstrike Inc.                   Gran Tierra Argentina Holdings ULC   Alberta  
100%   Shares   Solana Resources Limited                   Gran Tierra Energy
International Holdings Ltd.   Cayman Islands   100%   Shares   Solana Resources
Limited                   Gran Tierra Luxembourg Holdings Sarl   Luxembourg  
100%   Shares   Gran Tierra Energy International Holdings Ltd.                  
Gran Tierra Finance (Luxembourg) Sarl   Luxembourg   53.8%   Common Shares  
Gran Tierra Luxembourg Holdings Sarl                       Luxembourg   46.2%  
Preferred Shares   Gran Tierra Energy International Holdings Ltd.              
    Gran Tierra Energy Brasil Ltda.   Brazil   3.14%%   Quotas   Gran Tierra
Finance (Luxembourg) Sarl                       Brazil   96.86%   Quotas  

Gran Tierra Brazco (Luxembourg) Sarl



 

Schedule 7.13 – Page 2

 

 



Subsidiary   Jurisdiction of
Organization   Percentage of
Equity Interests
Owned   Nature of
Ownership   Owner Gran Tierra Brazco (Luxembourg) Sarl   Luxembourg   100%  
Shares   Gran Tierra Finance (Luxembourg) Sarl                   Petrolifera
Petroleum (Colombia) Limited   Cayman Islands   100%   Shares   Gran Tierra
Energy International Holdings Ltd.                   Petrolifera Petroleum
(Colombia) Limited   Colombia Branch   100%   Shares   Petrolifera Petroleum
(Colombia) Limited (organized in Cayman Islands)                   Gran Tierra
Energy Cayman Islands Inc.   Cayman Islands   100%   Shares   Gran Tierra Energy
International Holdings Ltd.                   Argosy Energy LLC   Delaware  
100%   Membership Interest   Gran Tierra Energy Cayman Islands Inc.            
      Grand Tierra Energy Canada ULC   Alberta   100%   Shares   Gran Tierra
Energy Cayman Islands Inc.                   Gran Tierra Energy Colombia, Ltd.  
Utah   99.2857%   Partnership Interests   Gran Tierra Energy Cayman Islands Inc.
                      Utah   0.7143%   Partnership Interests   Argosy Energy LLC
                  Gran Tierra Energy Colombia Ltd.   Colombia Branch   100%  
Shares   Gran Tierra Energy Colombia, Ltd. (organized in Utah)                  
Gran Tierra Energy International (Peru) Holdings B.V.   Curacao   100%   Shares
  Gran Tierra Energy International Holdings Ltd.                   Petrolifera
Petroleum (Peru)  Limited   Barbados   100%   Shares   Gran Tierra Energy
International (Peru) Holdings B.V.



 

Schedule 7.13 – Page 3

 

 



Subsidiary   Jurisdiction of
Organization   Percentage of
Equity Interests
Owned   Nature of
Ownership   Owner Petrolifera Petroleum Del Peru S.A.C.   Peru   96.61%   Shares
  Petrolifera Petroleum (Peru) Limited                       Peru   3.39%  
Shares   Gran Tierra Energy Peru B.V.                   Gran Tierra Energy Peru
B.V.   Curacao   100%   Shares   Gran Tierra Energy International (Peru)
Holdings B.V.                   Gran Tierra Energy Peru S.R.L.   Peru   96.7%  
Shares   Gran Tierra Energy International (Peru) Holdings B.V.                  
    Peru   3.3%   Shares   Gran Tierra Energy Peru B.V.

 

 

Schedule 7.13 – Page 4

 

 

 

Schedule 7.18

Swap Agreements

 

None.

 

 

Schedule 7.18 – Page 1

 

 

 

Schedule 9.02

Debt

 

Lender  Borrower  Amount
Owed (USD)  Borrower (GTEIH)  Gran Tierra Energy Peru S.R.L   1,961,000       
    Borrower (GTEIH)  Gran Tierra Energy International (Peru) Holdings BV 
 354,742,950            Borrower (GTEIH)  Gran Tierra Energy Peru B.V 
 13,656,934            Borrower (GTEIH)  Gran Tierra Finance (Luxembourg) Sarl 
 47,841,421            Borrower (GTEIH)  Gran Tierra Brazco (Luxembourg) Sarl 
 2,667,583            Borrower (GTEIH)  Petrolifera Petroleum (Peru) Limited 
 44,311,755            Borrower (GTEIH)  Petrolifera Petroleum Del Peru S.A.C 
 12,954,000            Parent (GTE Nevada)  Gran Tierra Energy Peru S.R.L 
 18,429,009            Parent (GTE Nevada)  Gran Tierra Energy Internationl
(Peru) Holdings BV   8,914            Parent (GTE Nevada)  Gran Tierra Energy
Peru B.V   2,737            Parent (GTE Nevada)  Petrolifera Petroleum Del Peru
S.A.C   2,292,612            Parent (GTE Nevada)  Gran Tierra Energy Brasil
Ltda.   15,412,562            Gran Tierra Energy Peru S.R.L  Gran Tierra Energy
Canada ULC   56,639            Gran Tierra Energy Peru S.R.L  Petrolifera
Petroleum Del Peru S.A.C   775,120            Gran Tierra Finance (Luxembourg)
Sarl  Gran Tierra Luxembourg Holdings Sarl   91,676            Gran Tierra
Finance (Luxembourg) Sarl  Gran Tierra Brazco (Luxembourg) Sarl   60,612       
    Gran Tierra Finance (Luxembourg) Sarl  Gran Tierra Energy Brasil Ltda. 
 40,460,723            Petrolifera Petroleum Peru Limited  Gran Tierra Energy
Peru B.V   440,700            Solana Resources Ltd.  Gran Tierra Energy Peru
S.R.L   10,086            Solana Resources Ltd.  Gran Tierra Energy Brasil
Ltda.   904,178 

 

 

Schedule 9.02 – Page 2

 

 

 

Schedule 9.03

Liens

 

None.

 

 

Schedule 9.03 – Page 1

 

 

Schedule 9.05

Investments

 

Subsidiaries

 

Owner  Subsidiary  Amount (USD)  GTE International (Peru) Holdings B.V  Gran
Tierra Energy Peru S.R.L   85,594,749            GTE International (Peru)
Holdings B.V  Gran Tierra Energy Peru B.V   124,661            GTE International
(Peru) Holdings B.V  Petrolifera Petroleum (Peru) Ltd.   52,862,795           
Gran Tierra Energy Peru B.V.  Gran Tierra Energy Peru S.R.L   2,921,275       
    Gran Tierra Energy Peru B.V.  Petrolifera Petroleum Del Peru S.A.C 
 1,991,584            Borrower (GTEIH)  Gran Tierra International (Peru)
Holdings BV   67,964,796            Borrower (GTEIH)  Gran Tierra Finance
(Luxembourg) SARL   59,836,486            Borrower (GTEIH)  Gran Tierra
Luxembourg Holdings   86,789,920            Gran Tierra Finance (Luxembourg)
SARL  Gran Tierra Brazco (Luxembourg) SARL   896,096            Gran Tierra
Finance (Luxembourg) SARL  Gran Tierra Energy Brasil Ltda.   142,168,236       
    GTE Luxembourgh Holdings  Gran Tierra Finance (Luxembourg) SARL 
 86,789,920            GTE Brazco (Luxembourg) Sarl  Gran Tierra Energy Brasil
Ltda.   3,563,679            Petrolifera Petroleum (Peru) LTD  Petrolifera
Petroleum Del Peru S.A.C.   96,428,580 

 



 

Schedule 9.05 – Page 1

 

 

 

Loans

 

Lender  Borrower  Amount
Owed (USD)  Borrower (GTEIH)  Gran Tierra Energy Peru S.R.L   1,961,000       
    Borrower (GTEIH)  Gran Tierra Energy International (Peru) Holdings BV 
 354,742,950            Borrower (GTEIH)  Gran Tierra Energy Peru B.V 
 13,656,934            Borrower (GTEIH)  Gran Tierra Finance (Luxembourg) Sarl 
 47,841,421            Borrower (GTEIH)  Gran Tierra Brazco (Luxembourg) Sarl 
 2,667,583            Borrower (GTEIH)  Petrolifera Petroleum (Peru) Limited 
 44,311,755            Borrower (GTEIH)  Petrolifera Petroleum Del Peru S.A.C 
 12,954,000            Parent (GTE Nevada)  Gran Tierra Energy Peru S.R.L 
 18,429,009            Parent (GTE Nevada)  Gran Tierra Energy Internationl
(Peru) Holdings BV   8,914            Parent (GTE Nevada)  Gran Tierra Energy
Peru B.V   2,737            Parent (GTE Nevada)  Petrolifera Petroleum Del Peru
S.A.C   2,292,612            Parent (GTE Nevada)  Gran Tierra Energy Brasil
Ltda.   15,412,562            Gran Tierra Energy Peru S.R.L  Petrolifera
Petroleum Del Peru S.A.C   775,120            Gran Tierra Finance (Luxembourg)
Sarl  Gran Tierra Luxembourg Holdings Sarl   91,676            Gran Tierra
Finance (Luxembourg) Sarl  Gran Tierra Brazco (Luxembourg) Sarl   60,612       
    Gran Tierra Finance (Luxembourg) Sarl  Gran Tierra Energy Brasil Ltda. 
 40,460,723            Petrolifera Petroleum Peru Limited  Gran Tierra Energy
Peru B.V   440,700            Solana Resources Ltd.  Gran Tierra Energy Peru
S.R.L   10,086            Solana Resources Ltd.  Gran Tierra Energy Brasil
Ltda.   904,178 

 

 

Schedule 9.05 – Page 2

 

 

 

Schedule 9.13

Transactions with Affiliates

 

Service Agreements

 

Provider   Recipient   Date   Services Solana Resources Limited   Gran Tierra
Energy Inc.   1/16/2015   Technical, Consulting, Administrative              
Gran Tierra Energy Canada ULC   Solana Resources Limited   1/16/2015  
Employment Agency Agreement               Gran Tierra Energy Inc.   Gran Tierra
Energy Colombia, Ltd.   4/2/2012   Technical, Consulting, Administrative        
      Gran Tierra Energy Inc.   Petrolifera Petroleum (Colombia) Limited  
4/2/2012   Technical, Consulting, Administrative

 

 

Schedule 9.13 – Page 1

 

 

 

Schedule 12.21

 

The Administrative Agent as Security Trustee

 

1.Administrative Agent as holder of security

 

Unless expressly provided to the contrary, the Administrative Agent holds any
security created by any UK Security Instrument on trust for the Secured Parties.
The perpetuity period for such trust is 125 years.

 

2.Responsibility

 

The Administrative Agent is not liable or responsible to any other Secured Party
for:

 

(a)any failure in perfecting or protecting the security created by such UK
Security Instrument; or

 

(b)any other action taken or not taken by it in connection with such UK Security
Instrument, unless directly caused by its gross negligence or wilful misconduct.

 

3.Powers supplemental

 

The rights, powers and discretions conferred upon the Administrative Agent by
such UK Security Instrument shall be supplemental to the Trustee Act 1925 and
the Trustee Act 2000 and in addition to any which may be vested in the
Administrative Agent by general law or otherwise.

 

4.Disapplication

 

Section 1 of the Trustee Act 2000 shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by such UK Security
Instrument. Where there are any inconsistencies between the Trustee Act 1925 or
the Trustee Act 2000 and the provisions of such UK Security Instrument, the
provisions of such UK Security Instrument shall, to the extent allowed by law,
prevail and, in the case of any inconsistency with the Trustee Act 2000, the
provisions of such UK Security Instrument shall constitute a restriction or
exclusion for the purposes of that Act.

 

5.Title

 

The Administrative Agent may accept, without enquiry, the title (if any) the
Chargor party to such UK Security Instrument may have to any asset over which
security is intended to be created by such UK Security Instrument.

 

6.Possession of documents

 

The Administrative Agent is not obliged to hold in its own possession such UK
Security Instrument or any title deed or other document in connection with any
asset over which security is intended to be created by such UK Security
Instrument. Without prejudice to the above, the Administrative Agent may allow
any bank providing safe custody services or any professional adviser to the
Administrative Agent to retain any of those documents in its possession.

 



 

Schedule 12.21 – Page 1

 

 

 

7.Investments

 

Except as otherwise provided in such UK Security Instrument, all moneys received
by the Administrative Agent under such UK Security Instrument may be invested in
the name of, or under the control of, the Administrative Agent in any
investments selected by the Administrative Agent. Additionally, those moneys may
be placed on deposit in the name of, or under the control of, the Administrative
Agent at any bank or institution (including itself) and upon such terms as it
may think fit.

 

8.Receivers’ Indemnity

 

In no circumstances shall the Administrative Agent itself be obliged to give an
indemnity to any receiver who requires an indemnity as a condition of
appointment.

 

9.Tax

 

The Administrative Agent shall have no responsibility whatsoever to any Secured
Party as regards any deficiency which might arise because the Administrative
Agent is subject to any tax or withholding from any payment made by it under
such UK Security Instrument.

 



 

Schedule 12.21 – Page 2

 

